
	
		II
		112th CONGRESS
		2d Session
		S. 2252
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To rebuild the American middle class by creating jobs,
		  investing in our future, building opportunity for working families, and
		  restoring balance to the tax code.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Rebuild America
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Investing in America to Create Jobs and Future
				Growth
					Subtitle A—Investing in America’s Roads, Bridges, and
				Infrastructure
					Sec. 101. Modernization, renovation, and repair of educational
				facilities.
					Sec. 102. National energy renovation and retrofit
				program.
					Sec. 103. Rebuilding America's infrastructure.
					Subtitle B—Rebuilding America’s Manufacturing
				Power
					Sec. 111. National manufacturing strategy.
					Sec. 112. Sectoral technology and innovation
				centers.
					Sec. 113. Capital for small manufacturers with firm
				orders.
					Sec. 114. Manufacturing Extension Partnership.
					Sec. 115. Extension of research credit; increase in alternative
				simplified research credit.
					Sec. 116. Inclusion of certain provisions in trade
				agreements.
					Sec. 117. Funding for Interagency Trade Enforcement
				Center.
					Sec. 118. Imposition of countervailing duties for subsidies
				relating to fundamentally undervalued currencies.
					Subtitle C—Preparing Americans for the jobs of the
				future
					Sec. 121. Short title.
					Sec. 122. Definitions.
					Sec. 123. Program.
					Sec. 124. Eligible entities.
					Sec. 125. Applications.
					Sec. 126. Priority and distribution.
					Sec. 127. Use of funds.
					Sec. 128. Matching requirement.
					Sec. 129. Funding.
					Subtitle D—Supporting great teachers
					Sec. 131. Short title.
					Sec. 132. Findings.
					Sec. 133. Purposes.
					Sec. 134. Definitions.
					Sec. 135. Grants authorized.
					Sec. 136. Application.
					Sec. 137. State use of grant funds.
					Sec. 138. Subgrants to local entities.
					Sec. 139. Reporting.
					Sec. 140. Teacher privacy.
					Sec. 141. Rule of construction.
					Sec. 142. Funding.
					Subtitle E—Creating middle class jobs
					PART I—Teacher stabilization
					Sec. 151. Purpose.
					Sec. 152. Definitions.
					Sec. 153. Reservations for the outlying areas and the Secretary
				of the Interior.
					Sec. 154. State allotments.
					Sec. 155. State application, reservation, and
				responsibilities.
					Sec. 156. Subgrants.
					Sec. 157. Maintenance of effort.
					Sec. 158. Reporting.
					Sec. 159. Funding.
					PART II—First responder stabilization
					Sec. 161. Purpose.
					Sec. 162. Career law enforcement officers grant
				program.
					Sec. 163. First responder grant program.
					PART III—Maintaining critical community services
					Sec. 171. Definitions.
					Sec. 172. Maintaining critical community services.
					Sec. 173. Application.
					Sec. 174. Award basis.
					Sec. 175. Uses of funds.
					Sec. 176. Employee status, compliance with local laws, and
				contracts.
					Sec. 177. Supplement, not supplant.
					Sec. 178. Funding provided.
					TITLE II—Creating Financial Stability and a Better Future for
				Middle Class Families
					Subtitle A—Alleviating the High Cost of Child Care
					Sec. 201. CCDBG Plus.
					Subtitle B—Helping Americans enjoy their golden
				years
					PART I—Commission on Retirement Security
					Sec. 211. Short title.
					Sec. 212. Findings.
					Sec. 213. Commission on Retirement Security.
					Sec. 214. Duties.
					Sec. 215. Commission personnel matters.
					Sec. 216. Termination of Commission.
					PART II—Social Security
					Sec. 221. Determination of taxable wages and self-employment
				income above contribution and benefit base after 2012.
					Sec. 222. Adjustments to bend points in determining primary
				insurance amount.
					Sec. 223. Consumer Price Index for Elderly
				Consumers.
					Sec. 224. Computation of cost-of-living increases for Social
				Security benefits.
					Sec. 225. Non-application of increase in Social Security
				benefits for other Federal or federally assisted programs.
					Subtitle C—Protecting Overtime Pay for Working
				Americans
					Sec. 231. Salary thresholds, highly compensated employees, and
				primary duties.
					Subtitle D—Preventing Americans from Having To Choose Between
				Their Health and Their Paycheck
					Sec. 241. Short title.
					Sec. 242. Findings.
					Sec. 243. Purposes.
					Sec. 244. Definitions.
					Sec. 245. Provision of paid sick time.
					Sec. 246. Posting requirement.
					Sec. 247. Prohibited acts.
					Sec. 248. Enforcement authority.
					Sec. 249. Collection of data on paid sick time and further
				study.
					Sec. 250. Effect on other laws.
					Sec. 251. Effect on existing employment benefits.
					Sec. 252. Encouragement of more generous leave
				policies.
					Sec. 253. Regulations.
					Sec. 254. Effective dates.
					Subtitle E—Establishing a fair minimum wage
					Sec. 261. Minimum wage increases.
					Subtitle F—Empowering hardworking Americans
					Sec. 271. Amendments to the National Labor Relations
				Act.
					Subtitle G—Increasing Job Opportunities for Americans with
				Disabilities
					Sec. 281. Modification of work opportunity credit.
					TITLE III—Restoring balance and fairness to the tax
				code
					Sec. 300. Amendment of 1986 Code.
					Subtitle A—Instituting the Buffett
				Rule
					Sec. 301. Fair share tax on high-income taxpayers.
					Subtitle B—Adopting a Wall Street trading and speculators
				tax
					Sec. 311. Transaction tax.
					Subtitle C—Ending tax breaks for companies that ship jobs
				overseas
					Sec. 321. Allocation of expenses and taxes on basis of
				repatriation of foreign income.
					Sec. 322. Excess income from transfers of intangibles to
				low-taxed affiliates treated as subpart F income.
					Sec. 323. Modifications of foreign tax credit rules applicable
				to dual capacity taxpayers.
					Subtitle D—Making Wall Street take responsibility
					Sec. 331. Financial Crisis Responsibility Fee.
					Subtitle E—Closing the carried interest loophole
					Sec. 341. Partnership interests transferred in connection with
				performance of services.
					Sec. 342. Special rules for partners providing investment
				management services to partnerships.
					Subtitle F—Raising the capital gains rate
					Sec. 351. Increased capital gains rate for high-income
				individuals.
					Subtitle G—Pension Guaranty Improvement
					Sec. 361. Short title.
					Sec. 362. Findings.
					Sec. 363. Pension Benefit Guaranty Corporation Governance
				Improvement.
					Sec. 364. Participant and plan sponsor advocate.
					Sec. 365. Increase in multiemployer plan benefit guarantee and
				annual premium rates.
					Sec. 366. Improving single employer program
				solvency.
					Subtitle H—Pension and Participant Protection
					Sec. 371. Short title.
					Sec. 372. Findings.
					Sec. 373. Pension funding stabilization.
					Sec. 374. Congressional commitment to encouraging
				pensions.
					Sec. 375. Participant protection in bankruptcy.
					Subtitle I—Fair playing field
					Sec. 381. Short title; findings; purposes.
					Sec. 382. Authority to issue guidance clarifying employment
				status for purposes of employment taxes.
					TITLE IV—Rebuild America Trust Fund
					Sec. 401. Establish Rebuild America Trust Fund.
				
			IInvesting in
			 America to Create Jobs and Future Growth
			AInvesting in
			 America’s Roads, Bridges, and Infrastructure
				101.Modernization, renovation, and repair of
			 educational facilities
					(a)PurposeThe purpose of this
			 section is to provide assistance for the modernization, renovation, and repair
			 of eligible educational facilities, including early learning facilities, public
			 elementary school and secondary school facilities, and community college
			 facilities.
					(b)DefinitionsIn this section:
						(1)ESEA DefinitionsThe terms
			 elementary school, local educational agency,
			 outlying area, secondary school,
			 Secretary, and State have the meanings given the
			 terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801).
						(2)CHPS CriteriaThe term CHPS Criteria means
			 the green building rating criteria developed by the Collaborative for High
			 Performance Schools.
						(3)Community
			 CollegeThe term community college means—
							(A)a junior or
			 community college, as defined in section 312(f) of the Higher Education Act of
			 1965 (20 U.S.C. 1058(f)); or
							(B)a 4-year public
			 institution of higher education, as defined under section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001), that awards a significant number of
			 degrees and certificates, as determined by the Secretary, that are not—
								(i)baccalaureate
			 degrees, or the equivalent of such degrees; or
								(ii)masters,
			 professional, or other advanced degrees.
								(4)Eligible
			 EntityThe term eligible entity means the
			 following:
							(A)In reference to
			 the modernization, renovation, or repair of an early learning facility, the
			 term eligible entity means—
								(i)an eligible child
			 care provider as defined in paragraph (5)(A) of section 658P of the Child Care
			 and Development Block Grant Act of 1990 (42 U.S.C. 9858n(5)(A)); or
								(ii)a Head Start
			 center under the Head Start Act (42 U.S.C. 9831 et seq.).
								(B)In reference to
			 the modernization, renovation, or repair of a public elementary school or
			 secondary school facility, the term eligible entity means a local
			 educational agency.
							(C)In reference to
			 the modernization, renovation, or repair of a community college facility, the
			 term eligible entity means the community college.
							(5)Energy starThe term Energy Star means the
			 Energy Star program of the Department of Energy and the Environmental
			 Protection Agency.
						(6)Green globesThe term Green Globes means
			 the Green Building Initiative environmental design and rating system.
						(7)LEED green building rating
			 systemThe term LEED
			 Green Building Rating System means the United States Green Building
			 Council Leadership in Energy and Environmental Design green building rating
			 system.
						(c)Grants to States
						(1)In
			 GeneralThe Secretary shall
			 allocate funds to each State, as described in paragraph (3), to enable the
			 State to award subgrants, on a competitive basis, to eligible entities for the
			 purpose of modernizing, renovating, and repairing eligible educational
			 facilities. Grant funds may be used for direct payments, payment of interest on
			 bonds, or payments for other financing instruments that are newly issued for
			 the purpose of financing school modernization, renovation, or repair.
						(2)ReservationsFrom the funds made available under
			 subsection (i) for a fiscal year, the Secretary shall reserve for the purposes
			 of this section—
							(A)0.5 percent for payments to the Secretary
			 of the Interior to provide assistance to schools funded by the Bureau of Indian
			 Education;
							(B)0.75 percent to provide assistance to the
			 outlying areas; and
							(C)0.25 percent for grants to institutions
			 that are eligible to receive a grant under section 316 of the Higher Education
			 Act of 1965 (20 U.S.C. 1059c).
							(3)Amount of
			 FundsFrom the funds made
			 available under subsection (i) for any fiscal year and remaining after the
			 Secretary makes reservations under paragraph (2) for the fiscal year, the
			 Secretary shall allot to each State the sum of—
							(A)an amount that
			 bears the same relationship to 35 percent of the remaining amount as the number
			 of individuals who have not yet attained age 25 in the State, as determined by
			 the Secretary on the basis of the most recent satisfactory data, bears to the
			 number of those individuals in all such States, as so determined; and
							(B)an amount that
			 bears the same relationship to 65 percent of the remaining amount as the number
			 of individuals who have not yet attained age 25 who are from families with
			 incomes below the poverty line, in the State, as determined by the Secretary on
			 the basis of the most recent satisfactory data, bears to the number of those
			 individuals in all such States, as so determined.
							(4)ReallocationIf
			 a State does not apply for its allocation under this section, applies for less
			 than the full allocation for which it is eligible, or does not use the
			 allocation in a timely manner, the Secretary may reallocate all or a portion of
			 the allocation to the other States.
						(d)Subgrants
						(1)In GeneralFrom the funds allocated to a State under
			 subsection (c) for any fiscal year and remaining after the State makes any
			 reservations under paragraph (2) for the fiscal year, each State receiving a
			 grant under this section shall distribute—
							(A)10 percent to award subgrants to eligible
			 entities for the modernization, renovation, and repair of early learning
			 facilities;
							(B)65 percent to award subgrants to eligible
			 entities for the modernization, renovation, and repair of public elementary
			 school and secondary school facilities; and
							(C)25 percent to award subgrants to eligible
			 entities for the modernization, renovation, and repair of community college
			 facilities.
							(2)State administration and other
			 costsEach State that
			 receives a grant under this section may reserve not more than 1 percent of the
			 grant allocation under subsection (c) for the purposes of administering the
			 distribution of subgrants under this section, including the provision of
			 technical assistance to eligible entities.
						(3)Matching
			 Requirement
							(A)In
			 GeneralA State shall require
			 eligible entities to match funds awarded under this subsection.
							(B)Amount of
			 Matching Funds RequirementThe amount of a match described in
			 subparagraph (A) may be established by using a sliding scale that takes into
			 account the relative poverty of the population served by the eligible
			 entity.
							(e)State
			 ApplicationsA State that
			 desires to receive a grant under this section shall submit an application to
			 the Secretary at such time, in such manner, and containing such information and
			 assurances as the Secretary may require. Such application shall include the
			 following:
						(1)An identification of the State agency or
			 entity that will administer the grant program.
						(2)A description of the State's process for
			 determining how subgrant funds will be distributed and administered,
			 including—
							(A)how the State will determine the criteria
			 for awarding subgrants under subsection (d); and
							(B)how the State will consider—
								(i)the needs of each eligible entity, or each
			 population served by an eligible entity, for assistance under this
			 section;
								(ii)the impact of potential projects on job
			 creation in the State;
								(iii)the fiscal capacity of the eligible entity
			 applying for assistance; and
								(iv)the percentage of individuals served by the
			 eligible entity who are from low-income families.
								(3)If the State
			 plans to award subgrants to early learning facilities, a description of how the
			 State will—
							(A)coordinate, to
			 the extent feasible, with State early childhood advisory councils established
			 under section 642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A));
			 and
							(B)encourage
			 eligible entities to coordinate with organizations that have demonstrated
			 experience in providing technical or financial assistance for the
			 modernization, renovation, or repair of child care facilities.
							(4)A description of how the State will ensure
			 that eligible entities receiving subgrants under this section meet the
			 requirements of this section.
						(5)A description of how the State will give
			 priority to eligible entities that serve the highest percentage of low-income
			 individuals.
						(6)A description of how the State will give
			 priority to eligible entities that use green practices that are certified,
			 verified, or consistent with any applicable provisions of—
							(A)the LEED Green Building Rating
			 System;
							(B)Energy Star;
							(C)the CHPS Criteria;
							(D)Green Globes; or
							(E)an equivalent program adopted by the State
			 or another jurisdiction with authority over the eligible entity.
							(7)A description of the steps that the State
			 will take to ensure that eligible entities receiving subgrants will adequately
			 maintain any facilities that are modernized, renovated, or repaired with
			 subgrant funds awarded under subsection (d).
						(f)Use of
			 FundsWith respect to funds made available under this section
			 that are used for the modernization, renovation, and repair of eligible
			 educational facilities the following rules shall apply:
						(1)Permissible uses of fundsFacility modernization, renovation, and
			 repair shall be limited to 1 or more of the following:
							(A)Upgrades, repair, or replacement of
			 building systems or components to improve the quality of education and ensure
			 the health and safety of students and staff.
							(B)Modifications
			 necessary to render eligible educational facilities accessible in order to
			 comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
			 seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
							(C)Improvements to
			 environmental conditions, including asbestos abatement or removal, and the
			 reduction or elimination of human exposure to lead-based paint, mold, or
			 mildew.
							(D)Measures designed to reduce or eliminate
			 human exposure to classroom noise and environmental noise pollution.
							(E)Modifications necessary to reduce the
			 consumption of electricity, natural gas, oil, water, coal, or land.
							(F)Upgrades or installations of educational
			 technology infrastructure or training equipment.
							(2)Impermissible uses of fundsFunds received under this section shall not
			 be used for—
							(A)payment of maintenance costs;
							(B)purchase or upgrade of vehicles;
							(C)improvement or construction of stand-alone
			 facilities whose purpose is not the education or care of children or other
			 students, including central office administration or operations or logistical
			 support facilities;
							(D)athletic facilities;
							(E)purchase of
			 carbon offsets; or
							(F)the facilities of
			 a sectarian institution, or facilities that are used primarily for sectarian
			 purposes.
							(3)Supplement, not supplantA local educational agency or
			 State-operated or State-supported eligible entity shall use Federal funds
			 subject to this subsection only to supplement the amount of funds that would,
			 in the absence of such Federal funds, be made available from non-Federal
			 sources for school modernization, renovation, and repair.
						(g)General ProvisionEach eligible entity that receives subgrant
			 funds under subsection (d) shall ensure that, if such eligible entity carries
			 out modernization, renovation, and repair through a contract, any such contract
			 process ensures the maximum number of qualified bidders, including small,
			 minority, and women-owned businesses, through full and open competition.
					(h)ReportThe
			 Secretary shall submit to the appropriations committees and the authorizing
			 committees (as defined in section 103 of the Higher Education Act of 1965 (20
			 U.S.C. 1003)) of the House of Representatives and the Senate an annual report
			 regarding the grants made under this section.
					(i)FundingThere
			 shall be made available from the Rebuild America Trust Fund under section 9512
			 of the Internal Revenue Code of 1986, $2,000,000,000 for each of fiscal years
			 2013 through 2022 to carry out this section.
					102.National energy
			 renovation and retrofit programPart D of title III of the Energy Policy and
			 Conservation Act is amended by inserting after section 364 (42 U.S.C. 6324) the
			 following:
					
						364A.National energy renovation and retrofit
				program
							(a)In
				generalThe Secretary shall provide grants to eligible entities
				to pay the Federal share of the cost of carrying out comprehensive energy
				systems renovation, including—
								(1)energy systems
				planning and assessment; and
								(2)implementation of
				energy efficiency and renewable energy projects.
								(b)Eligible
				entitiesAn entity shall be eligible to obtain a grant under this
				section if the entity is a residential, commercial, industrial, manufacturing,
				institutional, educational, nonprofit, or other type of entity, organization,
				or consortia that is approved by the Secretary.
							(c)UseA
				grant provided under this section may be used by an eligible entity—
								(1)to conduct entity
				energy assessments that cover total energy use across all members and
				activities of the entity;
								(2)to analyze and
				summarize the major sources and impacts of the energy use described in
				paragraph (1);
								(3)to identify
				alternative approaches to modifying energy systems to reduce energy use, reduce
				the environmental and climatic impact of the energy use, and increase the use
				of clean, domestic energy;
								(4)to formulate an
				entity strategy for changing the overall energy usage of the entity;
								(5)to implement the
				strategy described in paragraph (4) through the purchase and installation of
				energy efficiency and renewable energy systems and other actions, as determined
				by the entity; and
								(6)to track and
				evaluate the effects of the entity energy renovation and retrofit
				efforts.
								(d)AdministrationThe
				Secretary, in collaboration with State energy offices, shall establish
				procedures for soliciting and evaluating proposals from entities, overseeing
				grants to eligible entities, and otherwise administering this section,
				including procedures for—
								(1)annual
				solicitation and grant cycles;
								(2)education and
				technical assistance programs; and
								(3)reporting and
				information-sharing activities.
								(e)Allocation of
				fundsThe Secretary
				shall—
								(1)determine the amount of funds that are
				allocated for grants for States and political subdivisions of States for a
				fiscal year under this section;
								(2)provide a Federal share of not more than 50
				percent of the cost of carrying out energy renovation programs under this
				section; and
								(3)permit an eligible entity to provide the
				non-Federal share of the cost of carrying out energy renovation and retrofit
				programs under this section in the form of in-kind services.
								(f)FundingThere
				shall be made available from the Rebuild America Trust Fund under section 9512
				of the Internal Revenue Code of 1986, $1,500,000,000 for each of fiscal years
				2013 through 2022 to carry out this
				section.
							.
				103.Rebuilding America's
			 infrastructure
					(a)In
			 generalFor fiscal years 2013
			 through 2022 and subject to the limitations provided in subsection (b), the
			 following amounts shall be provided from the Rebuild America Trust Fund
			 (referred to in this section as the trust fund):
						(1)Rural community
			 facilities program account of the Department of AgricultureFor
			 additional amounts for the cost of direct loans and grants for rural community
			 facilities programs as provided for under section 306 and described in section
			 381E(d)(1) of the Consolidated Farm and Rural Development Act, $400,000,000 in
			 each of fiscal years 2013 and 2014 and $200,000,000 in each of fiscal years
			 2015 through fiscal year 2021.
						(2)Rural water and
			 waste disposal program account of the Rural Utilities ServiceFor
			 an additional amount for the cost of direct loans and grants for the rural
			 water, waste water, and waste disposal programs as provide for under sections
			 306 and 310B and described in section 381E(d)(2) of the Consolidated Farm and
			 Rural Development Act, $1,200,000,000 in each of fiscal years 2013 and 2014 and
			 $600,000,000 in each of fiscal years 2015 through fiscal year 2021. For the
			 calculation of ability to pay for the determination of the grant loan ratio
			 under this paragraph, only the community receiving the benefit for a project
			 shall be considered.
						(3)Economic
			 development administration of the Department of CommerceFor an
			 additional amount for Economic Development Assistance Programs,
			 $500,000,000 in each of fiscal years 2013 and 2014 and $250,000,000 in each of
			 fiscal years 2015 through fiscal year 2021. Of the sum provided by the
			 preceding sentence, 10 percent of those funds provided may be transferred to
			 federally authorized regional economic development commissions.
						(4)Corps of
			 engineers civil of the Department of the Army of the Department of
			 Defense
							(A)InvestigationsFor
			 an additional amount for Investigations, $200,000,000 in each of
			 fiscal years 2013 and 2014 and $100,000,000 in each of fiscal years 2015
			 through fiscal year 2021.
							(B)ConstructionFor
			 additional amounts for construction, $1,800,000,000 in each of fiscal years
			 2013 and 2014 and $900,000,000 in each of fiscal years 2015 through fiscal year
			 2021.
							(C)SharingNotwithstanding
			 any other provision of law, funds provided in this paragraph shall not be cost
			 shared with the Inland Waterways Trust Fund as authorized in Public Law
			 99–662.
							(5)Energy
			 efficiency and renewable energy program of the Department of Energy
							(A)Efficiency$2,000,000,000
			 shall be available for Energy Efficiency and Conservation Block Grants for
			 implementation of programs authorized under subtitle E of title V of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17151 et seq.) in each of
			 fiscal years 2013 and 2014 and $1,000,000,000 in each of fiscal years 2015
			 through fiscal year 2021. Provided further, that 40 percent of these funds
			 shall be awarded on a competitive basis.
							(B)Weatherization
								(i)In
			 general$2,000,000,000 shall be available for the Weatherization
			 Assistance Program under part A of title IV of the Energy Conservation and
			 Production Act (42 U.S.C. 6861 et seq.) in each of fiscal years 2013 and 2014
			 and $1,000,000,000 in each of fiscal years 2015 through fiscal year
			 2021.
								(ii)Weatherization
			 assistance program amendments
									(I)Income
			 levelSection 412(7) of the Energy Conservation and Production
			 Act (42 U.S.C. 6862(7)) is amended by striking 150 percent both
			 places it appears and inserting 200 percent.
									(II)Assistance
			 level per dwelling unitSection 415(c)(1) of the Energy
			 Conservation and Production Act (42 U.S.C. 6865(c)(1)) is amended by striking
			 $2,500 and inserting $7,000.
									(C)States$2,000,000,000
			 shall be for the State Energy Program authorized under part D of title III of
			 the Energy Policy and Conservation Act (42 U.S.C. 6321) in each of fiscal years
			 2013 and 2014 and $1,000,000,000 in each of fiscal years 2015 through fiscal
			 year 2022.
							(6)Mitigation for
			 the Federal Emergency Management Agency of the Department of Homeland
			 Security$1,500,000,000 shall be available for the Hazard
			 Mitigation Program in each of fiscal years 2013 and 2014 and $750,000,000 in
			 each of fiscal years 2015 through fiscal year 2021. These funds shall be
			 allocated by the Administrator in proportion to the hazard mitigation grants
			 that were allocated to the states in the prior 5 years through Stafford Act
			 allocations.
						(7)State and
			 tribal assistance grants of the environmental protection
			 agencyFor State and Tribal Assistance Grants, $8,000,000,000
			 shall be provided in each of fiscal years 2013 and 2014 and $4,000,000,000 in
			 each of fiscal years 2015 through fiscal year 2022 to be allocated as grants
			 under section 1452 of the Safe Drinking Water Act. The funds appropriated by
			 this paragraph shall not be subject to the matching or cost share requirements
			 of sections 602(b)(2), 602(b)(3) or 202 of the Federal Water Pollution Control
			 Act nor the matching requirements of section 1452(e) of the Safe Drinking Water
			 Act.
						(8)Supplemental
			 discretionary grants for a National Surface Transportation System of the
			 Department of TransportationFor an additional amount for capital
			 investments in surface transportation infrastructure, $1,500,000,000 in each of
			 fiscal years 2013 and 2014 and $750,000,000 in each of fiscal years 2015
			 through fiscal year 2021 to be awarded by the Secretary of Transportation to
			 State and local governments or transit agencies on a competitive basis for
			 projects that will have a significant impact on the United States, a
			 metropolitan area, or a region: Provided further, That projects
			 eligible for funding provided under this heading shall include highway or
			 bridge projects eligible under title 23, United States Code, including
			 interstate rehabilitation, improvements to the rural collector road system, the
			 reconstruction of overpasses and interchanges, bridge replacements, seismic
			 retrofit projects for bridges, and road realignments; public transportation
			 projects eligible under chapter 53 of title 49, United States Code, including
			 investments in projects participating in the New Starts or Small Starts
			 programs that will expedite the completion of those projects and their entry
			 into revenue service; passenger and freight rail transportation projects; and
			 port infrastructure investments, including projects that connect ports to other
			 modes of transportation and improve the efficiency of freight movement. Not
			 more than 20 percent of the funds made available under this paragraph may be
			 awarded to projects in a single State.
						(9)Federal
			 Aviation Administration$300,000,000 for necessary investments in
			 Federal Aviation Administration to make improvements to power systems, air
			 route traffic control centers, air traffic control towers, terminal radar
			 approach control facilities, and navigation and landing equipment in each of
			 fiscal years 2013 and 2014 and $150,000,000 in each of fiscal years 2015
			 through fiscal year 2021.
						(10)Grants-In-Aid
			 for airports$600,000,000 for Grants-In-Aid for
			 Airports to make grants for discretionary projects as authorized by
			 subchapter 1 of chapter 471 and subchapter 1 of chapter 475 of title 49, United
			 States Code, and for the procurement, installation and commissioning of runway
			 incursion prevention devices and systems at airports in each of fiscal years
			 2013 and 2014 and $300,000,000 in each of fiscal years 2015 through fiscal year
			 2021.
						(11)Federal
			 Highway Administration
							(A)Highway
			 infrastructure investment$24,000,000,000 in each of fiscal years
			 2013 and 2014 and $12,000,000,000 in each of fiscal years 2015 through fiscal
			 year 2021 to be allocated to the States in proportion to the allocations
			 provided for programs under the administration of the Federal Highway
			 Administration under SAFTEA–LU.
							(B)Capital
			 assistance for high speed rail corridors and intercity passenger rail
			 serviceFor an additional amount for section 501 of Public Law
			 110–432 and discretionary grants to States to pay for the cost of projects
			 described in paragraphs (2)(A) and (2)(B) of section 24401 of title 49, United
			 States Code, subsection (b) of section 24105 of such title, $2,000,000,000 in
			 each of fiscal years 2013 through fiscal year 2021. Not less than 80 percent of
			 these funds shall be allocated to the Federal Railroad Administration for
			 projects that are expected to achieve 125 miles per hour on not less than 50
			 percent of the route.
							(12)Transit
			 capital assistance of the Federal Transit AdministrationFor
			 transit capital grants under the allocations provided for under SAFTEA–LU and
			 its extensions by both formula and competitively, $3,000,000,000 in each of
			 fiscal years 2013 and 2014 and $1,500,000,000 in each of fiscal years 2015
			 through fiscal year 2021. Not less than one-third of these funds shall be
			 allocated under the discretionary bus program.
						(13)Community
			 Development Fund of the Community Planning and Development
			 AdministrationFor an additional amount for Community
			 Development Fund, $2,000,000,000 in each of fiscal years 2013 and 2014
			 and $1,000,000,000 in each of fiscal years 2015 through fiscal year 2021 to
			 carry out the community development block grant program under title I of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301 et
			 seq.): Provided,
			 That the amount appropriated in this paragraph shall be distributed pursuant to
			 42 U.S.C. 5306 to grantees that received funding in fiscal year 2012. These
			 funds shall be used for capital projects.
						(b)Supplement not
			 supplant
						(1)In
			 generalAn entity shall use Federal funds made available under
			 this section only to supplement the amount of funds that would, in the absence
			 of such Federal funds, be made available from non-Federal sources for the
			 activities involved.
						(2)Maintenance of
			 effortAn entity shall ensure that for each fiscal year in which
			 the entity receives Federal funds under this section, the entity will maintain
			 existing non-Federal support for the activities for which such funds are
			 provided at not less than the level of such support for the fiscal year
			 preceding the year for which the funds are being provided.
						(c)General ProvisionEach entity that receives assistance with
			 amounts made available under this section shall ensure that, if such entity
			 carries out modernization, renovation, and repair through a contract, any such
			 contract process ensures the maximum number of qualified bidders, including
			 small, minority, and women-owned businesses, through full and open
			 competition.
					BRebuilding
			 America’s Manufacturing Power
				111.National
			 manufacturing strategy
					(a)Strategy
			 required
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall develop a comprehensive national manufacturing
			 strategy.
						(2)Biennial
			 revisionsNot less frequently than once every 2 years after the
			 date on which the President completes the strategy required by paragraph (1),
			 the President shall revise such strategy.
						(b)Goals of
			 strategyThe President shall include in the national
			 manufacturing strategy required by subsection (a) short- and long-term goals
			 for United States manufacturing, including goals—
						(1)to increase the
			 aggregate number of manufacturing jobs in the United States so that such number
			 is not less than 20 percent of the sum of all nonfarm jobs in the United
			 States;
						(2)to identify
			 emerging technologies to strengthen the competitiveness of United States
			 manufacturing in the global marketplace; and
						(3)to strengthen the
			 manufacturing sectors of the United States in which the United States is most
			 competitive in the global economy.
						(c)Information
			 requiredThe national manufacturing strategy required by
			 subsection (a) shall include the following:
						(1)A survey of all
			 persons with headquarters in the United States that maintain manufacturing
			 facilities outside of the United States to identify—
							(A)the categories of
			 products manufactured at such facilities; and
							(B)the number of
			 manufacturing jobs located at such facilities.
							(2)A survey of all
			 Federal agencies that provide assistance to United States manufacturers,
			 including the following:
							(A)The Department of
			 Commerce.
							(B)The Department of
			 Defense.
							(C)The Department of
			 Energy.
							(D)The Department of
			 Labor.
							(E)The Department of
			 the Treasury.
							(F)The Small
			 Business Administration.
							(G)The Office of
			 Management and Budget.
							(H)The Office of
			 Science and Technology Policy.
							(I)The Office of the
			 United States Trade Representative.
							(J)The National
			 Science Foundation.
							(K)Such other
			 Federal agencies as the President considers appropriate.
							(3)A survey of
			 manufacturing goods produced in the United States and where such goods are
			 produced.
						(4)The number of
			 people in the United States employed by manufacturers operating in the United
			 States.
						(5)An evaluation of
			 the global competitiveness of United States manufacturing, including the
			 following:
							(A)A comparison of
			 the manufacturing policies and strategies of the United States with the
			 policies and strategies of other counties, including the countries that are the
			 top 5 trading partners of the United States.
							(B)A comparison of
			 the productivity of each sector of the manufacturing industry in the United
			 States with comparable sectors of manufacturing industries in other
			 countries.
							(d)RecommendationsThe
			 President shall include in the national manufacturing strategy required by
			 subsection (a) recommendations for achieving the goals included in the strategy
			 pursuant to subsection (b). Such recommendations may include proposals as
			 follows:
						(1)Actions to be
			 taken by the President, Congress, State, local, and territorial governments,
			 the private sector, universities, industry associations, and other
			 stakeholders.
						(2)Ways to improve
			 Government policies, coordination among entities developing such policies, and
			 Government interaction with the manufacturing sector, including interagency
			 communications regarding the effects of proposed or active Government
			 regulations or other executive actions on the United States manufacturing
			 sector and its workforce.
						(3)How each Federal
			 agency surveyed under subsection (c)(2) can best support the national
			 manufacturing strategy required by subsection (a).
						(4)Adoption of
			 strategies that have been implemented by other countries and proven
			 successful.
						(e)Submittal of
			 strategyNot later than 180 days after the date of the enactment
			 of this Act and each time the President revises under paragraph (2) of
			 subsection (a) the strategy required by paragraph (1) of such subsection, the
			 President shall submit to Congress such strategy.
					112.Sectoral
			 technology and innovation centersThe National Institute of Standards and
			 Technology Act (15 U.S.C. 271 et seq.) is amended by inserting after section 26
			 (15 U.S.C. 271l) the following:
					
						27.Sectoral
				technology and innovation centers
							(a)DefinitionsIn
				this section:
								(1)Eligible
				entitiesThe term eligible entities means a
				consortia that—
									(A)is comprised of
				representatives from various organizations, such as State and local
				governments, institutions of higher education, nonprofit organization, and
				businesses;
									(B)has an expertise
				in either a specific area of technology or a specific aspect of the
				manufacturing process; and
									(C)has a capacity to
				serve small- or medium-sized manufacturers across the United States.
									(2)Industry
				clusterThe term industry cluster means a geographic
				concentration of interconnected companies, specialized suppliers, service
				providers, and associated institutions in a particular industry sector.
								(3)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 102 of the Higher
				Education Act of 1965 (20 U.S.C. 1002).
								(4)Small- or
				medium-sized manufacturerThe term small- or medium-sized
				manufacturer means a manufacturer that is a small business concern (as
				such term is defined in section 3 of the Small Business Act (15 U.S.C.
				632)).
								(b)Grants
				authorized
								(1)In
				generalThe Secretary may award grants to eligible entities to
				establish sectoral technology and innovation centers—
									(A)to improve the
				capacity of small- or medium-sized manufacturers to innovate;
									(B)to provide
				assistance to small- or medium-sized manufacturers with early-stage product
				development;
									(C)to help small- or
				medium-sized manufacturers improve the speed with which they commercialize new
				products, processes, and technologies;
									(D)to help small- or
				medium-sized manufacturers reduce costs by improving efficiencies in the
				manufacturing process, including through reduced energy use and environmental
				waste;
									(E)to link small- or
				medium-sized manufacturers with cutting edge research and technologies
				developed by employees of institutions of higher education or other
				institutions that conduct scientific research; and
									(F)to facilitate the
				sharing of information and best practices relating to manufacturing and product
				development among the following:
										(i)Small- or
				medium-sized manufacturers.
										(ii)Federal and
				State agencies that provide assistance to small- or medium-sized
				manufacturers.
										(iii)Nongovernmental
				organizations that provide assistance to small- or medium-sized
				manufacturers.
										(iv)Institutions of
				higher education.
										(2)Minimum number
				of sectoral technology and innovation centersIn awarding grants
				under paragraph (1), the Secretary shall ensure that not fewer than 25 sectoral
				technology and innovation centers are established under this section before the
				date that is 2 years after the date of the enactment of this section.
								(c)Use of
				funds
								(1)In
				generalGrants awarded pursuant to subsection (b)(1) shall be
				used to establish a sectoral technology and innovation center that offers a
				range of services for the purposes described in paragraphs (1) through (6) of
				such subsection, including services relating to the following:
									(A)Applied research
				and development.
									(B)Proof-of-concept
				development and prototyping.
									(C)Manufacturing
				process development and efficiency enhancements.
									(D)Other technical
				business matters.
									(2)FocusEach
				technology innovation center established with a grant awarded under subsection
				(b)(1) shall be established with a focus on a specific technology area or
				specific aspect of the manufacturing process corresponding with—
									(A)the expertise of
				the eligible entity establishing the center; and
									(B)the needs of an
				industry cluster located in geographic proximity to the center.
									(3)Change in
				services providedThe Secretary may allow a recipient of a grant
				under subsection (b)(1) to modify the range of services offered by the
				recipient's technology innovation center under paragraph (1) of this
				subsection.
								(4)Affiliation
				with institutions of higher education and national
				laboratoriesServices offered by a technology innovation center
				under paragraph (1) shall be offered in affiliation with an institution of
				higher education or a national laboratory.
								(d)Application for
				grants
								(1)In
				generalAn eligible entity seeking a grant under subsection
				(b)(1) shall submit to the Secretary an application therefor in such form and
				in such manner as the Secretary considers appropriate.
								(2)Process
				requiredThe Secretary shall establish a standardized application
				process for purposes of awarding grants under subsection (b)(1).
								(3)Solicitation of
				applicationsThe Secretary shall solicit applications for grants
				under subsection (b) from eligible entities.
								(e)Selection of
				grant recipients
								(1)Competitive
				basisGrants awarded under subsection (b)(1) shall be awarded on
				a competitive basis.
								(2)PreferencesIn
				selecting grant recipients, the Secretary shall give preference to an eligible
				entity that—
									(A)has an expertise
				in a specific technology area or manufacturing process that is needed by an
				industry cluster;
									(B)agrees to
				establish a technology innovation center in the geographical area of such
				industry cluster;
									(C)represents a
				broad range of stakeholders; and
									(D)can demonstrate
				that the non-Federal contributions for the operation of the technology
				innovation center will be significant.
									(3)ConsultationIn
				selecting grant recipients, the Secretary shall consult with the Secretary of
				Agriculture, the Secretary of Defense, the Secretary of Energy, the Secretary
				of Labor, the Assistant Secretary for Economic Development, the National
				Science Foundation, the Office of Innovation and Entrepreneurship, and such
				other Federal agencies as may be appropriate to determine whether applicants
				have sufficient expertise to establish a technology innovation center as
				described in paragraphs (1) and (2) of subsection (c).
								(f)Federal
				shareAn eligible entity that receives a grant under subsection
				(b)(1) shall provide such non-Federal contributions for the operation of the
				sectoral technology and innovation center established with such grant as the
				Secretary considers appropriate.
							(g)User
				feesAn eligible entity that establishes a technology innovation
				center with a grant awarded under subsection (b)(1) may establish user fees to
				be paid by recipients of services provided by the center to meet the operating
				costs of the center or for purposes of providing non-Federal contributions as
				required by subsection (f).
							(h)FundingThere
				shall be made available from the Rebuild America Trust Fund under section 9512
				of the Internal Revenue Code of 1986, the following amount to carry out this
				section:
								(1)$1,000,000,000
				for fiscal year 2013.
								(2)$2,500,000,000
				for fiscal year 2014.
								(3)$2,500,000,000
				for fiscal year 2015.
								(4)$1,000,000,000
				for each of fiscal years 2016 through
				2022.
								.
				113.Capital for
			 small manufacturers with firm orders
					(a)In
			 generalSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the
			 following:
						
							(36)Capital for
				small manufacturers with firm orders
								(A)DefinitionsIn
				this paragraph—
									(i)the term
				firm order means an order for goods placed by a person that the
				Administrator determines is—
										(I)required by law
				or contract to pay for the goods upon receipt of the goods; and
										(II)likely to make
				the payment described in subclause (I); and
										(ii)the term
				manufacturer means a small business concern the primary business
				of which is classified in sector 31, 32, or 33 of the North American Industrial
				Classification System.
									(B)In
				generalThe Administrator may guarantee a loan under this
				subsection to a manufacturer, to provide capital for the production of goods
				for a firm order, if the Administrator determines that the manufacturer will be
				able to produce the goods using the capital.
								(C)AmountA
				loan guaranteed under this paragraph shall be in an amount that is not more
				than $10,000,000.
								(D)Guarantee
				percentageThe Administrator may guarantee not more than 95
				percent of the amount of a loan under this
				paragraph.
								.
					(b)Technical and
			 conforming amendmentsSection 1133(b) of the Small Business Jobs
			 Act of 2010 (15 U.S.C. 636 note) is amended—
						(1)in paragraph (1),
			 by striking and at the end;
						(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(3)by redesignating
				paragraph (36), as added by section 113 of the
				Rebuild America Act, as
				paragraph
				(35).
								.
						114.Manufacturing
			 Extension Partnership
					(a)In
			 generalThere shall be made
			 available from the Rebuild America Trust Fund under section 9512 of the
			 Internal Revenue Code of 1986, $130,000,000 for each of fiscal years 2013
			 through 2022 for the Hollings Manufacturing Extension Partnership of the
			 National Institute of Standards and Technology.
					(b)Adjustments for
			 inflationFor fiscal year 2014 and each fiscal year thereafter,
			 the amount specified in subsection (a) shall be adjusted to reflect the
			 percentage (if any) of the increase or decrease (as the case may be) in the
			 average of the Consumer Price Index for the 12-month period ending on the April
			 30 preceding the beginning of the fiscal year compared to the average of the
			 Consumer Price Index for the 12-month period ending April 30, 2012.
					115.Extension of
			 research credit; increase in alternative simplified research credit
					(a)Extension of
			 credit
						(1)In
			 generalSubparagraph (B) of
			 section 41(h)(1) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2016.
						(2)Conforming
			 amendmentSubparagraph (D) of
			 section 45C(b)(1) of such Code is amended by striking December 31,
			 2011 and inserting December 31, 2016.
						(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred after December 31,
			 2011.
						(b)Alternative
			 simplified research credit increased
						(1)Increased
			 creditSubparagraph (A) of section 41(c)(5) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
							
								(A)Determination
				of credit
									(i)In
				generalAt the election of the taxpayer, the credit determined
				under subsection (a)(1) shall be equal to the applicable percentage of so much
				of the qualified research expenses for the taxable year as exceeds 50 percent
				of the average qualified research expenses for the 3 taxable years preceding
				the taxable year for which the credit is being determined.
									(ii)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				for any taxable year is equal to—
										(I)14 percent,
				increased by
										(II)1 percentage
				point (not to exceed 6 percentage points) for each 2 percent increase in the
				taxpayer's qualified manufacturing full-time equivalent employees during the
				5-taxable-year period ending immediately before such taxable year.
										(iii)LimitationThe
				increase in the amount of the credit determined under subsection (a)(1) by
				reason of the application of clause (ii)(II) shall not exceed the product
				of—
										(I)$5,000,
				multiplied by
										(II)the number of
				qualified manufacturing full-time equivalent employees taken into account for
				purposes of determining the increase described in clause (ii)(II).
										(iv)Qualified
				manufacturing full-time equivalent employeesFor purposes of this subparagraph, the term
				qualified manufacturing full-time equivalent employees means
				full-time equivalent employees (as defined in section 45R(d)(2)) who provide
				the taxpayer manufacturing services in the United States.
									(v)Employees
				excluded for changes in ownership of trades or businessesIn
				determining the number of qualified manufacturing full-time equivalent
				employees for any 5-taxable-year period referred to in clause (ii)(II), the
				taxpayer shall not take into account—
										(I)any individual
				who was an employee, on the date of acquisition, of any trade or business
				acquired by the taxpayer during such period, and
										(II)any individual
				who was an employee of any trade or business disposed of by the taxpayer during
				such period.
										(vi)Manufacturing
				servicesFor purposes of this subparagraph, the term
				manufacturing services means qualified production activities
				within the meaning of section 199(c) other than the extraction of fossil fuels
				or minerals, agricultural production, activities described in section
				199(b)(2)(D), or activities described in
				199(c)(4)(B).
									.
						(2)Conforming
			 amendmentSection 41(c)(5)(B)(ii) of such Code is amended by
			 striking 6 percent and inserting one-half of the
			 applicable percentage.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2016.
						(c)Technical
			 corrections
						(1)In
			 generalSection 409 of the Internal Revenue Code of 1986 is
			 amended—
							(A)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (b)(1)(A),
							(B)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984 after relating to the employee stock ownership
			 credit in subsection (b)(4),
							(C)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (i)(1)(A),
							(D)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (m),
							(E)by inserting
			 (as so in effect) after section 48(n)(1) in
			 subsection (m),
							(F)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 48(n) in subsection (q)(1),
			 and
							(G)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41 in subsection (q)(3).
							(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
						116.Inclusion of
			 certain provisions in trade agreements
					(a)DefinitionsIn this section:
						(1)Core labor
			 rightsThe term core labor rights means the core
			 labor rights as stated in the International Labour Organization conventions
			 dealing with—
							(A)freedom of
			 association and the effective recognition of the right to collective
			 bargaining;
							(B)the elimination
			 of all forms of forced or compulsory labor;
							(C)the effective
			 abolition of child labor; and
							(D)the elimination
			 of discrimination with respect to employment and occupation.
							(2)Multilateral
			 environmental agreementThe term multilateral environmental
			 agreement means any international agreement or provision thereof to
			 which the United States is a party and that is intended to protect, or has the
			 effect of protecting, the environment or human health.
						(b)Limitation on
			 consideration of bills implementing trade
			 agreementsNotwithstanding section 151 of the Trade Act of 1974
			 (19 U.S.C. 2191) or any other provision of law, any bill implementing a trade
			 agreement between the United States and another country that is introduced in
			 Congress after the date of the enactment of this Act shall be subject to a
			 point of order pursuant to subsection (d) unless the trade agreement meets the
			 requirements described in subsection (c).
					(c)RequirementsEach trade agreement between the United
			 States and another country with respect to which an implementing bill is
			 introduced on or after the date of the enactment of this Act shall meet the
			 following requirements:
						(1)Labor
			 standardsThe labor provisions of the agreement shall—
							(A)be included in
			 the core text of the agreement;
							(B)require each
			 country that is a party to the agreement—
								(i)to
			 adopt and maintain laws and regulations (including laws applicable to any
			 designated zone in the country) that establish core labor rights; and
								(ii)to
			 effectively enforce laws relating to core labor rights and laws relating to
			 acceptable conditions of work (including laws relating to minimum wages, hours
			 of work, and occupational safety and health);
								(C)prohibit a
			 country that is a party to the agreement from waiving or otherwise derogating
			 from, or offering to waive or otherwise derogate from, the country's laws and
			 regulations relating to the core labor rights and acceptable conditions of work
			 described in subparagraph (B);
							(D)provide that
			 failures to meet the labor requirements of the agreement, regardless of the
			 effect that failure has on trade, shall be subject to the dispute resolution
			 and enforcement mechanisms and penalties of the agreement;
							(E)provide that
			 enforcement mechanisms and penalties for failures described in subparagraph (D)
			 are included in the core text of the agreement and are at least as effective as
			 the mechanisms and penalties that apply to the commercial provisions of the
			 agreement; and
							(F)strengthen the
			 capacity of each country that is a party to the agreement to promote, protect,
			 and enforce core labor rights.
							(2)Environmental
			 and public safety standardsThe environmental provisions of the
			 agreement shall—
							(A)be included in
			 the text of the agreement;
							(B)prohibit each
			 country that is a party to the agreement from weakening, eliminating, or
			 failing to enforce domestic environmental or other public interest standards to
			 promote trade or attract investment;
							(C)require each such
			 country to implement and enforce fully and effectively the country's
			 obligations under multilateral environmental agreements and provide for the
			 enforcement of such obligations under the agreement;
							(D)prohibit the
			 trade of products that are illegally harvested or extracted and the trade of
			 goods derived from illegally harvested or extracted natural resources,
			 including timber and timber products, fish, wildlife, and associated products,
			 mineral resources, or other environmentally sensitive goods;
							(E)provide that the
			 failure to meet the environmental standards required by the agreement be
			 subject to dispute resolution and enforcement mechanisms and penalties that are
			 at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the agreement; and
							(F)allow each
			 country that is a party to the agreement to adopt and implement environmental,
			 health, and safety standards, recognizing the legitimate right of governments
			 to protect the environment and public health and safety.
							(3)Investment
			 provisionsIf the agreement contains provisions relating to
			 investment, such provisions shall—
							(A)ensure that
			 foreign investors operating in the United States are not afforded greater
			 procedural or substantive rights under the trade agreement than those afforded
			 to domestic investors under the Constitution and laws of the United
			 States;
							(B)include strong
			 and enforceable commitments that an entity owned or controlled by a foreign
			 government that invests in operations in the United States—
								(i)will make such
			 investments and will conduct such operations on a commercial basis only;
			 and
								(ii)will not receive
			 benefits, such as financing, at below market rates, or components or materials
			 at below market prices, from the foreign government for such operations;
			 and
								(C)define the
			 standard of minimum treatment to provide that foreign investors do not have
			 greater legal rights than United States citizens possess under the due process
			 clause of section 1 of the 14th Amendment to the Constitution.
							(d)Point of order
			 in SenateThe Senate shall cease consideration of a bill to
			 implement a trade agreement introduced on or after the date of enactment of
			 this Act if—
						(1)a point of order
			 is made by any Senator against the bill based on the noncompliance of the trade
			 agreement with the requirements of subsection (c); and
						(2)the point of
			 order is sustained by the Presiding Officer.
						(e)Waivers and
			 appeals
						(1)WaiversBefore
			 the Presiding Officer rules on a point of order described in subsection (d),
			 any Senator may move to waive the point of order and the motion to waive shall
			 not be subject to amendment. A point of order described in subsection (d) is
			 waived only by the affirmative vote of 60 Members of the Senate, duly chosen
			 and sworn.
						(2)AppealsAfter
			 the Presiding Officer rules on a point of order described in subsection (d),
			 any Senator may appeal the ruling of the Presiding Officer on the point of
			 order as it applies to some or all of the provisions on which the Presiding
			 Officer ruled. A ruling of the Presiding Officer on a point of order described
			 in subsection (d) is sustained unless 60 Members of the Senate, duly chosen and
			 sworn, vote not to sustain the ruling.
						(3)DebateDebate
			 on the motion to waive under paragraph (1) or on an appeal of the ruling of the
			 Presiding Officer under paragraph (2) shall be limited to 1 hour. The time
			 shall be equally divided between, and controlled by, the majority leader and
			 the minority leader of the Senate, or their designees.
						117.Funding for
			 Interagency Trade Enforcement Center
					(a)In
			 generalThere shall be made available from the Rebuild America
			 Trust Fund under section 9512 of the Internal Revenue Code of 1986, the
			 following amounts for the Interagency Trade Enforcement Center established by
			 Executive Order of February 28, 2012, entitled Establishment of the
			 Interagency Trade Enforcement Center:
						(1)For fiscal year
			 2013, $26,000,000.
						(2)For fiscal year
			 2014 and each fiscal year thereafter, the amount specified in paragraph (1), as
			 adjusted to reflect the percentage (if any) of the increase or decrease (as the
			 case may be) in the average of the Consumer Price Index for the 12-month period
			 ending on the April 30 preceding the beginning of the fiscal year compared to
			 the average of the Consumer Price Index for the 12-month period ending April
			 30, 2012.
						(b)Consumer Price
			 Index definedIn this section, the term Consumer Price
			 Index means the Consumer Price Index for All Urban Consumers published
			 by the Bureau of Labor Statistics of the Department of Labor.
					118.Imposition of
			 countervailing duties for subsidies relating to fundamentally undervalued
			 currencies
					(a)Benefit
			 conferredSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended—
						(1)in clause (iii),
			 by striking and at the end;
						(2)in clause (iv), by
			 striking the period at the end and inserting , and; and
						(3)by inserting after
			 clause (iv) the following new clause:
							
								(v)in
				the case in which the currency of a country in which the subject merchandise is
				produced is exchanged for foreign currency obtained from export transactions,
				and the currency of such country is a fundamentally undervalued currency, as
				defined in paragraph (37), if there is a difference between the amount of the
				currency of such country provided and the amount of the currency of such
				country that would have been provided if the real effective exchange rate of
				the currency of such country were not undervalued, as determined pursuant to
				paragraph
				(38).
								.
						(b)Export
			 subsidySection 771(5A)(B) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5A)(B)) is amended by adding at the end the following new sentence:
			 In the case of a subsidy relating to a fundamentally undervalued
			 currency, the fact that the subsidy may also be provided in circumstances not
			 involving export shall not, for that reason alone, mean that the subsidy cannot
			 be considered contingent upon export performance..
					(c)Definition of
			 fundamentally undervalued currencySection 771 of the Tariff Act
			 of 1930 (19 U.S.C. 1677) is amended by adding at the end the following new
			 paragraph:
						
							(37)Fundamentally
				undervalued currencyThe administering authority shall determine
				that the currency of a country in which the subject merchandise is produced is
				a fundamentally undervalued currency if—
								(A)the government of the country (including
				any public entity within the territory of the country) engages in protracted,
				large-scale intervention in one or more foreign exchange markets during part or
				all of the 18-month period that represents the most recent 18 months for which
				the information required under paragraph (38) is reasonably available, but that
				does not include any period of time later than the final month in the period of
				investigation or the period of review, as applicable;
								(B)the real effective exchange rate of the
				currency is undervalued by at least 5 percent, on average and as calculated
				under paragraph (38), relative to the equilibrium real effective exchange rate
				for the country’s currency during the 18-month period;
								(C)during the
				18-month period, the country has experienced significant and persistent global
				current account surpluses; and
								(D)during the
				18-month period, the foreign asset reserves held by the government of the
				country exceed—
									(i)the amount
				necessary to repay all debt obligations of the government falling due within
				the coming 12 months;
									(ii)20 percent of the
				country’s money supply, using standard measures of M2; and
									(iii)the value of the
				country’s imports during the previous 4
				months.
									.
					(d)Definition of
			 real effective exchange rate undervaluationSection 771 of the Tariff Act of 1930 (19
			 U.S.C. 1677), as amended by subsection (c) of this section, is further amended
			 by adding at the end the following new paragraph:
						
							(38)Real effective
				exchange rate undervaluationThe calculation of real effective exchange
				rate undervaluation, for purposes of paragraph (5)(E)(v) and paragraph (37),
				shall—
								(A)(i)rely upon, and where
				appropriate be the simple average of, the results yielded from application of
				the approaches described in the guidelines of the International Monetary Fund’s
				Consultative Group on Exchange Rate Issues; or
									(ii)if the guidelines of the
				International Monetary Fund’s Consultative Group on Exchange Rate Issues are
				not available, be based on generally accepted economic and econometric
				techniques and methodologies to measure the level of undervaluation;
									(B)rely upon data
				that are publicly available, reliable, and compiled and maintained by the
				International Monetary Fund or, if the International Monetary Fund cannot
				provide the data, by other international organizations or by national
				governments; and
								(C)use
				inflation-adjusted, trade-weighted exchange
				rates.
								.
					(e)Application to
			 goods from Canada and MexicoPursuant to article 1902 of the North
			 American Free Trade Agreement and section 408 of the North American Free Trade
			 Agreement Implementation Act of 1993 (19 U.S.C. 3438), the amendments made by
			 this section shall apply to goods from Canada and Mexico.
					CPreparing
			 Americans for the jobs of the future
				121.Short
			 titleThis subtitle may be
			 cited as the Regional Partnerships for
			 High-Quality Jobs Act.
				122.DefinitionsIn this subtitle:
					(1)Career and
			 technical education systemThe term career and technical
			 education system means, with respect to a State, the eligible agency (as
			 defined in section 3 of the Carl D. Perkins Career and Technical Education Act
			 of 2006 (20 U.S.C. 2302)) for the State, and the eligible recipients (as so
			 defined) in the State that receive funds under section 131 or 132 of such Act
			 (20 U.S.C. 2351, 2352).
					(2)Career
			 pathway
						(A)In
			 generalThe term career pathway means a set of
			 rigorous, engaging, and high-quality education, occupational training, and
			 other services to prepare individuals to meet a set of career-related
			 objectives as referenced in subparagraph (C).
						(B)ServicesThe
			 services referred to in subparagraph (A) shall be—
							(i)aligned with the
			 skill needs of industries in the economy of the service area involved;
			 and
							(ii)designed to
			 increase an individual's educational and skill attainment, and improve the
			 individual's employment outcomes and ability to meet career-related objectives,
			 by—
								(I)preparing
			 individuals for the full range of secondary or postsecondary education options,
			 including apprenticeships registered under the Act of August 16, 1937 (commonly
			 known as the National Apprenticeship Act; 50 Stat. 664, chapter
			 663; 29 U.S.C. 50 et seq.) (referred to individually in this subtitle as an
			 apprenticeship);
								(II)including
			 counseling and support services to help individuals achieve their education and
			 career goals;
								(III)including, as
			 appropriate for an individual, education offered concurrently with and in the
			 same context as workforce preparation activities and training for a specific
			 occupation or occupational cluster; and
								(IV)organizing
			 education, occupational training, and other services to meet the particular
			 needs of the individual in a manner that accelerates the educational and career
			 advancement of the individual to the extent practicable.
								(C)ObjectivesThe
			 objectives referred to in subparagraph (A) include—
							(i)enabling a worker
			 to attain a secondary school diploma or its recognized equivalent, and at least
			 1 recognized postsecondary credential; and
							(ii)helping a worker
			 enter or advance within a specific occupation or occupational cluster.
							(3)Community
			 collegeThe term community college has the same
			 meaning as the term junior or community college, as defined in
			 section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
					(4)Education
			 termsThe term adult education has the meaning given
			 the term in section 203 of the Adult Education and Family Literacy Act (20
			 U.S.C. 9202). The terms State educational agency and local
			 educational agency have the meanings given the terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(5)High-quality
			 employmentThe term high-quality employment means
			 employment with, at a minimum, family-sustaining compensation (as determined by
			 the Secretaries) and opportunities for advancement (as so determined).
					(6)Individual with
			 a disability; individuals with disabilities
						(A)Individual with
			 a disabilityThe term individual with a disability
			 has the meaning given the term in section 7(20)(A) of the Rehabilitation Act of
			 1973 (29 U.S.C. 705(20)(A)).
						(B)Individuals
			 with disabilitiesThe term individuals with
			 disabilities means more than 1 individual with a disability.
						(7)Industry-recognized
			 credentialThe term
			 industry-recognized credential means such a credential within the
			 meaning of section 3 of the Carl D. Perkins Career and Technical Education Act
			 of 2006 (20 U.S.C. 2302).
					(8)Labor
			 organizationThe term labor organization has the
			 meaning given the term in section 2 of the National Labor Relations Act (29
			 U.S.C. 152).
					(9)Occupational
			 trainingThe term occupational training means
			 training services, as described in section 134(d)(4)(D) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2864(d)(4)(D)).
					(10)Priority
			 workersThe term priority workers means individuals
			 who are—
						(A)individuals
			 unemployed for 52 weeks or more;
						(B)youth age 16
			 through 24 who have been out of school or out of work, as appropriate, for more
			 than 6 months and do not possess a secondary school diploma or its recognized
			 equivalent;
						(C)individuals with
			 disabilities;
						(D)individuals with
			 low literacy levels; or
						(E)veterans, as
			 defined in section 101 of title 38, United States Code.
						(11)Recognized
			 postsecondary credentialThe term recognized postsecondary
			 credential means a credential consisting of an industry-recognized
			 credential, a certificate of completion of an apprenticeship registered under
			 the Act of August 16, 1937 (commonly known as the National Apprenticeship
			 Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or an associate
			 or baccalaureate degree.
					(12)SecretariesThe
			 term Secretaries means the Secretary of Education and the
			 Secretary of Labor, acting in accordance with the agreement described in
			 section 123(c).
					(13)Service
			 areaThe term service area—
						(A)used with respect
			 to a regional partnership, means a labor market area; and
						(B)used with respect
			 to a State partnership, means 2 or more labor market areas in the State that
			 are identified by the State partnership.
						123.Program
					(a)In
			 generalThe Secretary of Labor and the Secretary of Education
			 shall establish a program to educate and train workers for high-quality
			 employment.
					(b)Grants
						(1)In
			 generalIn carrying out the
			 program, the Secretaries shall award grants, on a competitive basis, to
			 eligible entities to develop or enhance, and provide, career pathways and adult
			 learning strategies that integrate education, occupational training, and
			 supportive services. The career pathways and learning strategies shall prepare
			 individuals for existing or emerging employment opportunities in a service
			 area, which shall include such preparation through the attainment of a
			 recognized postsecondary credential.
						(2)Grant
			 periodA grant awarded to an eligible entity under this section
			 shall be awarded for a period of not more than 5 years. The grant may be
			 renewed for not more than 1 such additional grant period, contingent on
			 satisfactory performance of the eligible entity relating to the expected
			 outcomes described in section 125(1).
						(3)PartnershipsThe eligible entities shall provide the
			 career pathways and learning strategies through industry-focused,
			 employer-linked regional or State partnerships described in section 124.
						(c)AgreementThe Secretary of Labor and the Secretary of
			 Education shall enter into an interagency agreement that describes how the
			 Secretaries will jointly administer the program.
					124.Eligible
			 entities
					(a)In
			 generalTo be eligible to
			 receive a grant under section 123 for a service area, an entity shall consist
			 of a partnership described in section 123(b)—
						(1)that shall
			 include—
							(A)employers of
			 various sizes in the service area, whose job vacancies represent a significant
			 share of current or future job vacancies, and that pledge to train or employ
			 participants in the project carried out under the grant; and
							(B)community
			 colleges that will provide education and occupational training, aligned with
			 current or future job vacancies, through the project; and
							(2)that shall
			 include at least 1 of the following:
							(A)A State
			 agency.
							(B)A chief elected
			 official, as defined in section 101 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801).
							(C)A nonprofit
			 organization with a demonstrated record of serving priority workers.
							(D)Local boards or
			 State boards as such terms are defined in section 101 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801), or designated State units, as defined
			 in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705) or other
			 vocational rehabilitation offices.
							(E)An economic
			 development agency.
							(F)A local
			 educational agency.
							(G)A labor
			 organization or labor-management partnership.
							(H)An adult
			 education provider.
							(I)An agency, which
			 may be a public library, that provides occupational training or supportive
			 services.
							(b)State or
			 regional partnershipThe partnership described in subsection (a)
			 may be—
						(1)a State
			 partnership, serving 2 or more labor market areas in the State; or
						(2)a regional
			 partnership, serving a labor market area.
						125.ApplicationsTo be eligible to receive a grant under
			 section 123, an entity described in section 124 shall submit an application to
			 the Secretaries at such time, in such manner, and containing such information
			 as the Secretaries may determine to be appropriate, including, at a minimum, a
			 plan for the project to be carried out under the grant, with information
			 describing each of the following:
					(1)How the
			 partnership will address the objectives of the project, including identifying a
			 fiscal agent and expected outcomes for the partnership.
					(2)How the
			 partnership will develop or enhance career pathways that result in the
			 attainment of a recognized postsecondary credential and high-quality employment
			 in the service area, including—
						(A)a description of
			 how the partnership has used labor market information (including projections of
			 job openings, job growth, wages, and skill and certification requirements
			 related to the credential) to ensure the education and occupational training
			 provided through the grant are aligned with employment needs in the service
			 area;
						(B)a description of
			 how the partnership has incorporated best practices in adult education and
			 occupational training, such as use of cohort models, compressed course
			 schedules, integrated adult basic education, and work readiness training and
			 certificates;
						(C)information on
			 how the partnership will identify and prepare workers for employment
			 opportunities;
						(D)an analysis of
			 how the partnership will engage the entities described in section 124(a)(2), to
			 leverage resources and optimize outcomes, including by coordinating existing
			 (as of the date the grant is received) education and occupational training
			 efforts; and
						(E)a description of
			 how the partnership will conduct data collection, monitoring, reporting, and
			 information sharing to continuously evaluate and improve outcomes for the
			 project.
						(3)The commitment of
			 members of the partnership, including—
						(A)each partner’s
			 financial and programmatic commitment to the strategies described in the
			 application;
						(B)each partner’s
			 capacity, such as capacity to provide staff and facilities, to leverage State
			 and local investments, to coordinate activities with related agencies, and to
			 establish linkages among employment and labor market information data systems,
			 to support the strategies described in the application;
						(C)each partner’s
			 long-term commitment to the partnership that, at a minimum, accounts for the
			 cost of supporting the project, including providing support after grant funds
			 are no longer available; and
						(D)each partner’s
			 commitment to ensure sound fiscal management and controls, including evidence
			 of a related system of supports and personnel.
						(4)How the
			 partnership will make work experiences available to all priority workers,
			 including—
						(A)the types of paid
			 internships, on-the-job training, or other work experiences the partnership
			 will make available to all priority workers; and
						(B)how the
			 partnership will provide any developmental education or supportive services
			 necessary to ensure priority workers receive and succeed in work
			 experiences.
						(5)How the
			 partnership will engage community-based organizations with experience providing
			 education, occupational training, and related supportive services to
			 individuals in the service area, with particular attention to such
			 organizations that have experience supporting priority workers.
					(6)The Federal and
			 non-Federal sources of funding that the partnership will secure to comply with
			 the matching funds requirement set forth in section 128.
					(7)In the case of a
			 State partnership, how the partnership will carry out goals described in
			 section 127(b)(1)(B).
					126.Priority and
			 distribution
					(a)PriorityThe Secretaries shall give priority
			 consideration to a partnership that—
						(1)includes in the
			 partnership involved a labor organization, labor-management partnership, or
			 community-based organization that represents the interests of workers,
			 especially priority workers; or
						(2)is a partnership
			 serving at least 1 labor market area with 1 of the highest levels of
			 unemployment or poverty, as defined by the Secretaries, in the Nation.
						(b)Geographic
			 diversityIn administering the grants awarded under section 123,
			 the Secretaries shall ensure geographic diversity in the distribution of funds
			 to regional and State partnerships.
					127.Use of
			 funds
					(a)In
			 generalAn eligible entity that receives a grant under section
			 123 shall use the grant funds to implement the plan described in the entity's
			 application, submitted under section 125.
					(b)Partnerships
						(1)Partnerships,
			 career pathways, and learning strategies
							(A)In
			 generalA partnership that receives a grant under section 123
			 shall use the grant funds for investments designed to develop or enhance, and
			 provide, through an industry-focused, employer-linked partnership, career
			 pathways and adult learning strategies that connect individuals with existing
			 or emerging employment opportunities.
							(B)Additional
			 usesIn addition, a partnership described in section 124(b)(1)
			 shall use the grant funds to support the activities described in subparagraph
			 (A) by—
								(i)supporting
			 programs of tuition assistance, using funding resources, and through other
			 evidence-based strategies, except that such support shall not supplant other
			 Federal funds for such tuition assistance;
								(ii)providing
			 incentives and technical support to employers who, through participation in
			 industry-focused, employer-linked partnerships, or through provision of career
			 pathways or adult learning strategies, retain and promote incumbent workers,
			 employ new workers, or upgrade jobs for program participants; and
								(iii)for State
			 partnerships, enhancing linkages among employment and labor market information
			 data systems in the State.
								(2)Services for
			 priority workersThe partnership shall use at least 50 percent of
			 the grant funds to support the pathways and strategies and provide supportive
			 services for priority workers.
						(3)Conditions of
			 education and occupational training
							(A)Training
			 leading to jobsAll education and occupational training provided
			 through the project shall lead to high-quality employment provided by, at a
			 minimum, the employers represented in the partnership, and also including other
			 employers of all sizes in the service area.
							(B)InternshipsPaid
			 internship positions provided through the project shall be primarily
			 occupational training positions, and the internships may not permit interns to
			 spend a significant amount of time doing work for which an employee would
			 otherwise be compensated.
							(C)On-the-job
			 trainingOn-the-job training placements—
								(i)provided through
			 the project shall pay wages comparable to the wages provided for similar
			 positions in the sector involved for the service area; and
								(ii)may be
			 placements in new or vacant positions, but a participant in such a placement
			 shall not displace any currently employed employee, consistent with section
			 181(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2931(b)).
								128.Matching
			 requirement
					(a)RequirementThe
			 Secretaries shall require that each eligible entity receiving a grant under
			 section 123 contribute, toward the cost of the project for which the grant was
			 awarded, matching funds in an amount equal to not less than 50 percent of the
			 amount of the grant. The eligible entity may contribute such matching funds
			 from non-Federal sources or Federal sources (other than this subtitle), in cash
			 or in-kind, fairly evaluated (including plant, equipment, or services).
					(b)Waiver or
			 reductionThe Secretary may waive or reduce the matching
			 requirement described in subsection (a) for an eligible entity if the eligible
			 entity demonstrates a need due to significant financial hardship.
					129.FundingThere shall be made available from the
			 Rebuild America Trust Fund under section 9512 of the Internal Revenue Code of
			 1986, $5,000,000,000 for each of fiscal years 2013 through 2022 to carry out
			 this subtitle.
				DSupporting great
			 teachers
				131.Short
			 titleThis subtitle may be
			 cited as the College and Career Ready
			 Classrooms Act.
				132.FindingsCongress finds the following:
					(1)According to the
			 Department of Labor, almost 90 percent of new jobs in occupations with both
			 high growth and high wages require at least some postsecondary training. The
			 majority of new jobs that offer a wage sufficient to support a family and
			 provide opportunity for career advancement require some postsecondary
			 education. Moreover, research shows that the skill level required to enter
			 college or a work-training program is the same.
					(2)Implementing
			 college- and career-ready State standards is a complex undertaking, requiring
			 that teachers utilize a wide array of knowledge and skills.
					(3)Peer learning
			 among small groups of teachers is one of the most powerful predictors of
			 improved student academic achievement. Students achieve more in mathematics and
			 reading when they attend schools characterized by high levels of teacher
			 collaboration for school improvement.
					(4)Other nations
			 that outperform the United States on international assessments invest more
			 heavily in professional development for teachers and build time for ongoing,
			 sustained collaboration and professional development into the school day and
			 year. Teachers in the United States spend about 80 percent of their working
			 time engaged in classroom instruction compared to teachers in other countries
			 where 60 percent of their time is spent in classroom instruction.
					133.PurposesThe purposes of this subtitle are to—
					(1)support the
			 successful implementation of college- and career-ready State academic
			 standards; and
					(2)strengthen the
			 capacity of States and local educational agencies to provide professional
			 development that increases the effectiveness of all teachers in the instruction
			 of college- and career-ready State standards and the development and use of
			 curriculum and assessments that are aligned with college- and career-ready
			 State standards.
					134.DefinitionsIn this subtitle:
					(1)ESEA
			 definitionsUnless otherwise specified, the terms used in this
			 subtitle have the meanings given the terms in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(2)College- and
			 career-ready professional development leadership teamThe term
			 college- and career-ready professional development leadership team
			 means a group of educators, teacher association representatives, leaders, and
			 specialists convened by an eligible entity pursuant to section
			 136(b)(1)(C).
					(3)College- and
			 career-ready staff networkThe term college- and
			 career-ready staff network means a group of specialists, convened by a
			 local entity, including school-based teachers and leaders, teacher association
			 representatives, and specialists in relevant content areas, in teaching English
			 learners, and in teaching children with disabilities, who are serving as
			 mentors, coaches, or facilitators and who are responsible for—
						(A)establishing
			 professional development goals;
						(B)aligning the
			 instructional work for individual schools;
						(C)supporting the
			 implementation of inquiry-based models of professional development;
						(D)identifying and
			 sharing best practices;
						(E)coordinating with
			 the college- and career-ready professional development leadership team;
			 and
						(F)building and
			 sustaining professional development capacity within the local entity.
						(4)Eligible
			 entityThe term eligible entity means a State
			 educational agency or a consortium of State educational agencies that has
			 adopted standards in mathematics and English language arts that are aligned
			 with college and career readiness, as demonstrated to the Secretary.
					(5)Local
			 entityThe term local entity means a local
			 educational agency or a consortium of local educational agencies.
					135.Grants
			 authorized
					(a)In
			 generalThe Secretary is authorized to award grants on a
			 competitive basis to eligible entities for the development, implementation, and
			 monitoring of comprehensive, statewide professional development that—
						(1)is aligned with
			 local professional development efforts; and
						(2)increases the
			 effectiveness of all teachers in the—
							(A)instruction of
			 college- and career-ready State standards; and
							(B)development and
			 use of curriculum and assessments and other instructional supports that are
			 aligned with college- and career-ready State standards.
							(b)DurationEach
			 grant awarded under subsection (a)—
						(1)shall be for a
			 minimum of a 3-year period and a maximum of a 5-year period; and
						(2)may be renewed
			 based on performance, as determined by the Secretary.
						(c)Grant
			 amountThe Secretary shall ensure that grants are of sufficient
			 size and scope to enable grantees to carry out grant activities.
					(d)Geographic
			 distributionThe Secretary shall ensure that grantees represent
			 different geographic regions of the United States, including urban and rural
			 areas.
					(e)Reservation of
			 fundsFrom the amount made available under section 142 for a
			 fiscal year, the Secretary shall reserve not more than 5 percent for the
			 evaluation of activities implemented pursuant to grants awarded under
			 subsection (a) and the dissemination of information on effective professional
			 development activities, curriculum, assessments, and other instructional
			 supports developed with such grant funds.
					136.Application
					(a)In
			 generalAn eligible entity that desires to receive a grant under
			 section 135 shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may reasonably
			 require.
					(b)Contents
						(1)In
			 generalEach application submitted under subsection (a) shall
			 include a comprehensive strategy for implementing professional development
			 aligned to college- and career-ready State standards and related instructional
			 supports that shall include—
							(A)a description of
			 how the professional development will increase teacher, principal, and other
			 school leader knowledge and understanding of college- and career-ready State
			 standards that is differentiated, including by grade level and subject area,
			 specific to the teacher;
							(B)a description of
			 how the professional development will increase teacher expertise beyond basic
			 content knowledge for subject-area teachers;
							(C)the creation of a
			 college- and career-ready professional development leadership team responsible
			 for establishing statewide goals, providing model frameworks to local college-
			 and career-ready staff networks, leaders, or specialists, for meeting statewide
			 goals, identifying and sharing best practices around the implementation of
			 college- and career-ready State standards, curriculum alignment, and
			 assessments, and supporting local comprehensive college- and career-ready
			 professional development strategy activities;
							(D)dissemination to
			 local college- and career-ready staff networks in an easily accessible format
			 that may include the use of technology, such as a web-based statewide
			 instructional performance support system, exemplary professional development
			 activities, opportunities to participate in professional learning networks,
			 technical assistance, and other professional development resources designed to
			 support the successful implementation of college- and career-ready State
			 standards;
							(E)a description of
			 how the professional development will be developed in collaboration with
			 nonprofit organizations, which may include institutions of higher education,
			 with a demonstrated record of expertise, and other education stakeholders;
			 and
							(F)a description of
			 how the professional development will be based on an analysis of data and
			 evidence that indicates the needs of leaders, teachers, and students.
							(2)Development of
			 strategyThe comprehensive strategy described in paragraph (1)
			 shall be developed in collaboration with the representative organizations for
			 teachers in the State.
						137.State use of
			 grant fundsAn eligible entity
			 that receives a grant under section 135 shall carry out the following:
					(1)Professional
			 development implementation activities
						(A)Impact on
			 teaching practice and student achievement
							(i)In
			 generalThe eligible entity shall reserve not less than 2 percent
			 of the grant funds—
								(I)to conduct an
			 evaluation by a knowledgeable, skilled, and impartial evaluator of the impact
			 of the comprehensive college- and career-ready professional development
			 strategy on teaching practice and student achievement; and
								(II)to inform
			 continuous improvement of professional development activities and, if
			 applicable, redirecting professional development resources towards those
			 activities that are most beneficial to teachers and students.
								(ii)Conduct of
			 evaluation and informing improvementThe activities described in
			 subclauses (I) and (II) of clause (i) shall be conducted by an entity other
			 than the State educational agency.
							(B)Strategy
			 activities
							(i)In
			 generalExcept as provided in clause (ii), the eligible entity
			 shall reserve not more than 13 percent of the grant funds to carry out the
			 comprehensive college- and career-ready professional development activities
			 described under section 136.
							(ii)Exception for
			 small or rural StatesThe Secretary may allow a small or rural
			 State, upon application by such State, to reserve more than 13 percent of the
			 grant funds to carry out the comprehensive college- and career-ready
			 professional development activities described under section 136, and activities
			 described under section 138(c)(4) as the activities apply to the State, if the
			 State demonstrates to the Secretary that it would be more efficient and
			 effective for the State to carry out such activities rather than local
			 entities.
							(C)Implementation
			 activitiesFrom the amount reserved under subparagraph (B), the
			 eligible entity may implement activities described under section 138(c)(4) as
			 the activities apply to the State educational agency.
						(2)SubgrantsThe
			 eligible entity shall reserve not less than 85 percent of the grant funds to
			 award subgrants to local entities under section 138.
					138.Subgrants to
			 local entities
					(a)Authorization
						(1)In
			 generalAn eligible entity that receives a grant under section
			 135 shall award subgrants, on a competitive basis, to local entities.
						(2)ApplicationA
			 local entity that desires to receive a subgrant under this section shall submit
			 an application to the eligible entity at such time, in such manner, and
			 containing such information as the eligible entity may reasonably
			 require.
						(3)Contents of
			 application
							(A)Local
			 comprehensive college- and career-ready professional development
			 implementationEach application submitted under paragraph (2)
			 shall include a comprehensive strategy for implementing professional
			 development aligned to college- and career-ready State standards and related
			 instructional supports at the local level (referred to in this subtitle as the
			 local strategy) that will improve teacher practice and increase
			 student learning. Such local strategy shall include—
								(i)a
			 description of how the local strategy was developed in consultation with the
			 exclusive representative organization for teachers in the school district or,
			 where there is no exclusive representative, teachers who shall be selected by
			 teachers in the school district pursuant to a fair and democratic election
			 process open to all teachers in the school district, principals, and other
			 school leaders, and teacher-educators;
								(ii)the clear
			 learning goals to be achieved under the local strategy based on student,
			 teacher, and leader learning needs and how they are aligned with the State
			 goals established in the comprehensive college- and career-ready professional
			 development strategy described under section 136;
								(iii)a
			 description of the tools that will be developed under the local strategy to
			 enable teachers to easily access college- and career-ready professional
			 development materials and related resources, including model lesson plans and
			 assessments, and other professional development materials relevant to teacher
			 practice;
								(iv)a
			 description of how the professional development provided with funds under this
			 section will—
									(I)be delivered in a
			 format that is job-embedded, ongoing, sustained, and collaborative;
									(II)foster
			 individual and collective responsibility for improving teacher effectiveness
			 and student academic achievement and provide ongoing opportunities for teachers
			 to assess the impact of teaching strategies on student learning and reflect on
			 practice; and
									(III)support the use
			 of technology to personalize instruction and use technology for professional
			 development, consistent with subsection (c)(3);
									(v)a
			 description of how the professional development provided with funds under this
			 section will strengthen the ability of teachers to analyze student data,
			 including through the use of a statewide longitudinal data system, if
			 available, to adjust teaching strategies in a timely and effective manner and
			 improve practice; and
								(vi)a
			 description of how external partners, including content area experts, nonprofit
			 organizations (including institutions of higher education), and teacher
			 preparation programs, will be included in the implementation of the local
			 strategy.
								(B)AssuranceEach
			 application submitted under paragraph (2) shall include an assurance
			 that—
								(i)a
			 minimum of 50 hours of relevant and high-quality professional development per
			 school year will be provided to each teacher responsible for implementing, or
			 assisting in the implementation of, college- and career-ready State standards,
			 including opportunities for ongoing, job-embedded collaboration and
			 participation in peer observations; and
								(ii)participating
			 local educational agencies and schools, in collaboration with the exclusive
			 representative organization for teachers in the school district or, where there
			 is no exclusive representative, teachers who shall be selected by teachers in
			 the school district pursuant to a fair and democratic election process open to
			 all teachers in the school district, will negotiate or agree to restructure or
			 extend the length of the school day, week, or year, to accommodate additional
			 professional development hours in a manner that meets the requirements of this
			 subtitle over the course of the school-year.
								(b)PriorityIn
			 awarding subgrants under this section, an eligible entity shall give priority
			 to local entities—
						(1)that serves not
			 fewer than 10,000 children as described in section 1124(c)(1)(A) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)(1)(A));
						(2)for which not
			 less than 20 percent of the children served by the local entity are children as
			 described in section 1124(c)(1)(A) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6333(c)(1)(A));
						(3)that meets the
			 eligibility requirements for funding under the Small, Rural School Achievement
			 Program under section 6211(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7345(b)); or
						(4)that meets the
			 eligibility requirements for funding under the Rural and Low-Income School
			 Program under section 6221(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7351(b)).
						(c)Local use of
			 fundsA local entity awarded a subgrant under this section shall
			 use the subgrant funds to implement, in consultation with teachers or other
			 representative organizations selected or identified to represent the teachers,
			 a local strategy, which shall include—
						(1)assisting local
			 educational agencies in implementing college- and career-ready standards,
			 specifically in the areas of increasing content area expertise, curriculum
			 development and alignment, and assessment practices;
						(2)creating and
			 supporting a college- and career-ready staff network;
						(3)providing, to the
			 extent practicable, a hybrid model for professional learning that combines
			 technology-based and in-person professional learning experiences and support,
			 such as the use of a web-based local, regional, or statewide instructional
			 performance support system that includes exemplary professional development
			 activities, opportunities to participate in professional learning networks,
			 training programs, technical assistance, and other professional development
			 resources designed to support the successful implementation of college- and
			 career-ready standards;
						(4)providing
			 frequent and sustained opportunities for teachers to develop, implement, and
			 assess—
							(A)strategies for
			 aligning the curriculum with college- and career-ready standards, including
			 lesson planning and instructional strategies that reflect the rigor of the
			 standards;
							(B)instructional
			 strategies, such as interdisciplinary or project-based learning approaches,
			 that enhance students’ ability to think critically, problem-solve, complete
			 complex tasks, conduct research and inquiry, communicate and demonstrate
			 skills, and think independently;
							(C)instructional
			 strategies and assessments that meet the needs of English learners and children
			 with disabilities; and
							(D)formative
			 students assessments and other student assessments that measure student mastery
			 of the relevant college- and career-ready State standards;
							(5)providing
			 in-service activities for school principals and other school administrators
			 that support instructional leadership around the implementation of college- and
			 career-ready standards;
						(6)changing the
			 structure and length of the school day, week, or year, to allow for additional
			 time for teacher collaboration, planning, and observation;
						(7)coordinating or
			 sharing information with pre-service teacher preparation programs to support
			 the successful implementation of college- and career-ready State standards;
			 and
						(8)developing tools
			 to assist teachers in evaluating student work.
						(d)Evaluation
						(1)In
			 generalEach local entity that receives a subgrant under this
			 section shall reserve not less than 5 percent of the subgrant funds to—
							(A)conduct an
			 evaluation of the impact of the local strategy on teaching practice and student
			 growth and learning; and
							(B)inform continuous
			 improvement of professional development activities.
							(2)Conduct of
			 evaluation and informing improvementThe activities described in
			 subparagraphs (A) and (B) of paragraph (1) shall be conducted by an entity
			 other than the local entity.
						139.Reporting
					(a)State
			 reportingEach eligible entity that receives a grant under
			 section 135 shall annually, for each year of the grant, submit to the Secretary
			 and make available to the public a report that shall include—
						(1)information on
			 the number of local educational agencies, schools, and teachers that received
			 professional development supported with grant funds under section 135;
						(2)the professional
			 development activities funded under this subtitle; and
						(3)a description of
			 the impact of the comprehensive college- and career-ready professional
			 development strategy, including results from the evaluation conducted under
			 section 137(1)(A)(i)(I).
						(b)Report to
			 CongressThe Secretary shall annually submit to Congress and make
			 available to the public a summary of the eligible entity reports required under
			 subsection (a).
					(c)Local
			 reportingEach local entity that receives a subgrant under
			 section 138 shall annually, for each year of the subgrant, submit to the
			 eligible entity and make available to the public a report that shall
			 include—
						(1)information on
			 the number of local educational agencies, schools, and teachers that received
			 professional development supported with subgrant funds under section
			 138;
						(2)the professional
			 development activities funded under section 138; and
						(3)a description of
			 the impact of the local strategy, including results from the evaluation
			 conducted under section 138(d).
						140.Teacher
			 privacyNo State or local
			 educational agency shall be required to publicly report information in
			 compliance with this subtitle in a case in which the results would reveal
			 personally identifiable information about an individual teacher.
				141.Rule of
			 constructionNothing in this
			 section shall be construed to alter or otherwise affect the rights, remedies,
			 and procedures afforded school or school district employees under Federal,
			 State, or local laws (including applicable regulations or court orders) or
			 under the terms of collective bargaining agreements, memoranda of
			 understanding, or other agreements between such employees and their
			 employers.
				142.FundingThere shall be made available from the
			 Rebuild America Trust Fund under section 9512 of the Internal Revenue Code of
			 1986, $2,000,000,000 for each of the fiscal years 2013 through 2017, to carry
			 out this subtitle.
				ECreating middle
			 class jobs
				ITeacher
			 stabilization
					151.PurposeThe purpose of this part is to provide funds
			 to States to prevent teacher layoffs in public schools and support the creation
			 of additional jobs in public early childhood education and care programs and
			 public elementary and secondary education in the 2012–2013, 2013–2014, and
			 2014–2015 school years.
					152.Definitions
						(1)ESEA
			 definitionsExcept as otherwise provided, the terms local
			 educational agency, outlying area, Secretary,
			 and State educational agency have the meanings given those terms
			 in section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801).
						(2)Early childhood
			 educatorThe term early childhood educator means an
			 individual who—
							(A)works directly
			 with children in a State or local funded early childhood education and care
			 program in a low-income community; and
							(B)in the course of
			 such employment, is involved directly in the care, development, and education
			 of infants, toddlers, or children ages 5 and under.
							(3)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
						(4)State funded
			 early childhood programThe term State funded early
			 childhood program means a program that provides educational services to
			 children from ages birth through kindergarten entry and receives funding from a
			 State.
						(5)State or local
			 funded early childhood programThe term State or local
			 funded early childhood program means a program that provides educational
			 services to children from ages birth through kindergarten entry and receives
			 funding from a State or local government.
						153.Reservations
			 for the outlying areas and the Secretary of the InteriorFrom the amount appropriated to carry out
			 this part under section 159 for each fiscal year, the Secretary—
						(1)shall reserve 0.5
			 percent to provide assistance to the outlying areas on the basis of their
			 respective needs, as determined by the Secretary, for activities consistent
			 with this part and under such terms and conditions as the Secretary may
			 determine; and
						(2)shall reserve 0.5
			 percent to provide assistance to the Secretary of the Interior to carry out
			 activities consistent with this part in schools operated or funded by the
			 Bureau of Indian Education.
						154.State
			 allotments
						(a)In
			 generalFrom the amounts appropriated to carry out this part for
			 a fiscal year that remain after the reservations under section 153, the
			 Secretary shall allot to each State—
							(1)an amount that
			 bears the same relation to 60 percent of such remaining funds as the State's
			 population of individuals aged 5 through 17 bears to the total population of
			 individuals aged 5 through 17 in all States; and
							(2)an amount that
			 bears the same relation to 40 percent on such remaining funds as the State's
			 population bears to the total population of all States.
							(b)Awards to
			 StatesIn order for a State to receive an allotment under
			 subsection (a), the Governor of the State shall submit an approvable
			 application under section 155(a).
						(c)ReallotmentIf
			 a State does not apply for funding under this part or only uses a portion of
			 its allotment, the Secretary shall reallot the State’s entire allotment or the
			 remaining portion of its allotment, as the case may be, to the remaining States
			 in accordance with subsection (a).
						155.State
			 application, reservation, and responsibilities
						(a)ApplicationThe Governor of a State desiring to receive
			 a grant under this part shall submit an application to the Secretary not later
			 than 30 days after the date of enactment of this Act, in such manner, and
			 containing such information as the Secretary may reasonably require to
			 determine the State’s compliance with applicable provisions of law.
						(b)State
			 reservations, allocations, and responsibilities
							(1)ReservationEach
			 State receiving an allotment under this part may reserve, for each fiscal
			 year—
								(A)not more than 2
			 percent of the grant funds for the administrative costs of carrying out the
			 State's responsibilities under this part; and
								(B)not more than 10
			 percent of the grant funds to award subgrants to State funded early childhood
			 care and education programs to enable the programs to carry out the activities
			 described in section 156(b).
								(2)Allocations to
			 local educational agenciesFrom amounts remaining after reserving
			 funds under paragraph (1), each State receiving an allotment under this part
			 for a fiscal year shall use such remaining funds only for awarding subgrants to
			 local educational agencies in the State for the support of high-quality early
			 childhood education and care programs and elementary and secondary education by
			 allocating to each local educational agency—
								(A)an amount that
			 bears the same relation to 35 percent of such remaining funds as the number of
			 students enrolled in the schools served by the local educational agency bears
			 to the number of students enrolled in the schools served by all local
			 educational agencies in the State; and
								(B)an amount that
			 bears the same relation to 65 percent of such remaining funds as the number of
			 individuals age 5 through 17 from families below the poverty line in the
			 geographic area served by the local educational agency, as determined by the
			 Secretary on the basis of the most recent satisfactory data, bears to the total
			 number of those individuals in the geographic area served by all local
			 educational agencies in the State, as so determined.
								(3)TimingEach
			 State receiving an allotment under this part for a fiscal year shall make the
			 subgrants described in paragraphs (1)(B) and (2) available to the subgrantees
			 not later than 100 days after receiving the allotment from the
			 Secretary.
							(4)ProhibitionsA
			 State shall not use funds received under this part to directly or
			 indirectly—
								(A)establish,
			 restore, or supplement a rainy-day fund;
								(B)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 supplementing a rainy-day fund;
								(C)reduce or retire
			 debt obligations incurred by the State; or
								(D)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
								156.Subgrants
						(a)Local
			 educational agency responsibilitiesEach local educational agency that receives
			 a subgrant under this part shall—
							(1)use the subgrant
			 funds only for compensation and benefits and other expenses, such as support
			 services, necessary to retain existing employees, recall or rehire former
			 employees, or hire new employees to provide high-quality early childhood
			 education and care, elementary or secondary education, or related
			 services;
							(2)obligate such
			 funds not later than September 30 of the fiscal year for which the funds are
			 received; and
							(3)not use such
			 funds for general administrative expenses or for other support services or
			 expenditures, as those terms are defined by the National Center for Education
			 Statistics in the Common Core of Data as of the date of enactment of this
			 Act.
							(b)Early childhood
			 education and care program responsibilitiesEach State or local funded early childhood
			 education and care program that receives a subgrant under this part
			 shall—
							(1)use the subgrant
			 funds only for compensation, benefits, and other expenses, such as support
			 services, necessary to retain early childhood educators, recall or rehire
			 former early childhood educators, or hire new early childhood educators to
			 provide high-quality early childhood education and care services; and
							(2)obligate such
			 funds not later than September 30 of the fiscal year for which the funds are
			 received.
							157.Maintenance of
			 effort
						(a)In
			 generalThe Secretary shall not award an allotment to a State
			 under this part unless the State provides an assurance to the Secretary that,
			 for each fiscal year of the grant, the State will maintain State support for
			 early childhood education and care, elementary, and secondary education
			 programs and services (in the aggregate or on the basis of expenditure per
			 pupil) and for public institutions of higher education (not including support
			 for capital projects or for research and development or tuition and fees paid
			 by students) at not less than the level of such support for each of the 2
			 categories for the State fiscal year preceding the year for which the
			 determination is being made.
						(b)Supplement not
			 supplantA State educational agency or local educational agency
			 shall use Federal funds received under this part only to supplement the funds
			 that would, in the absence of such Federal funds, be made available from
			 non-Federal sources for the education of pupils participating in programs
			 assisted under this part, and not to supplant such funds.
						(c)WaiverThe
			 Secretary may waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
							(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
							(2)a precipitous
			 decline in the financial resources of the State.
							158.ReportingEach State that receives an allotment under
			 this part shall submit, on an annual basis, a report to the Secretary that
			 contains—
						(1)a description of
			 how funds received under this part were expended or obligated; and
						(2)an estimate of
			 the number of jobs supported by the State using funds received under this
			 part.
						159.Funding
						(a)In
			 generalThere shall be made
			 available from the Rebuild America Trust Fund under section 9512 of the
			 Internal Revenue Code of 1986, the following amounts to carry out this
			 part:
							(1)For fiscal year 2013,
			 $30,000,000,000.
							(2)For fiscal year 2014,
			 $20,000,000,000.
							(3)For fiscal year 2015,
			 $10,000,000,000.
							(b)Availability of
			 fundsFunds made available under subsection (a) shall remain
			 available to the Secretary until September 30, 2015.
						IIFirst
			 responder stabilization
					161.PurposeThe purpose of this part is to provide funds
			 to States and localities to prevent layoffs of, and support the creation of
			 additional jobs for, law enforcement officers and other first
			 responders.
					162.Career law
			 enforcement officers grant program
						(a)In
			 generalThe Attorney General
			 shall make competitive grants under section 1701 of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) for the hiring,
			 rehiring, or retention of career law enforcement officers under part Q of such
			 title.
						(b)Applicability
			 of grant requirementsGrants
			 awarded under subsection (a) shall not be subject to—
							(1)subsection (g) or (i) of section 1701 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd); or
							(2)section 1704 of such Act (42 U.S.C.
			 3796dd–3).
							(c)Funding
							(1)In
			 generalThere shall be made
			 available from the Rebuild America Trust Fund under section 9512 of the
			 Internal Revenue Code of 1986, the following amounts to the Community Oriented
			 Policing Stabilization Fund to enable the Attorney General to carry out the
			 competitive grant program under this section:
								(A)$4,000,000,000
			 for fiscal year 2013,
								(B)$2,400,000,000
			 for fiscal year 2014.
								(C)$800,000,000 for
			 fiscal year 2015.
								(2)LimitationOf the amounts made available pursuant to
			 paragraph (1), not to exceed $8,000,000 shall be for administrative costs of
			 the Attorney General.
							163.First
			 responder grant program
						(a)In
			 generalThere shall be made
			 available from the Rebuild America Trust Fund under section 9512 of the
			 Internal Revenue Code of 1986, the following amounts to the Secretary of
			 Homeland Security to award grants under section 34 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a):
							(1)$1,000,000,000 for fiscal year 2013.
							(2)$600,000,000 for fiscal year 2014.
							(3)$200,000,000 for
			 fiscal year 2015.
							(b)LimitationOf the amounts made available pursuant to
			 subsection (a), not to exceed $2,000,000 shall be for administrative costs of
			 the Secretary of Homeland Security.
						(c)WaiversIn
			 making grants with amounts made available under subsection (a), the Secretary
			 may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B),
			 (a)(1)(E), (c)(1), (c)(2), and (c)(4)(A) of section 34 of the Federal Fire
			 Prevention and Control Act of 1974.
						IIIMaintaining
			 critical community services
					171.DefinitionsIn this part:
						(1)BenefitsThe
			 term benefits has the meaning given the term employment
			 benefits in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
						(2)Employee
			 compensationThe term employee compensation includes
			 wages and benefits.
						(3)SecretaryThe
			 term Secretary means the Secretary of Labor.
						(4)StateThe
			 term State means any State of the United States and the
			 Commonwealth of Puerto Rico.
						(5)Unit of general
			 local governmentThe term unit of general local
			 government means—
							(A)any city, county,
			 town, township, parish, village, or other general purpose political subdivision
			 of a State;
							(B)Guam, the
			 Northern Mariana Islands, the Virgin Islands, and American Samoa, or a general
			 purpose political subdivision thereof;
							(C)a combination of
			 such political subdivisions that is recognized by the Secretary; or
							(D)the District of
			 Columbia.
							(6)WageThe
			 term wage has the meaning given such term in section 3 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203).
						172.Maintaining
			 critical community services
						(a)Program
			 authorizedFrom the amount
			 made available for this part under section 178 and not reserved under
			 subsection (b), the Secretary of Labor, acting through the Employment and
			 Training Administration and in consultation with the Secretary of Housing and
			 Urban Development, shall award grants, on a competitive basis in accordance
			 with section 174, to units of general local government to save and create local
			 jobs through the retention, restoration, or expansion of critical services
			 needed by local communities.
						(b)Reservations by
			 the SecretaryOf the amount made available for this part under
			 section 178 for each fiscal year, the Secretary may reserve not more than 1
			 percent to administer this part.
						173.Application
						(a)ApplicationIn
			 order to receive funds under this part for a fiscal year, a unit of general
			 local government shall submit to the Secretary, at such time and in such manner
			 as determined by the Secretary, an application that includes the information
			 described in subsection (b) for such fiscal year.
						(b)ContentsAn
			 application submitted under subsection (a) shall include the following
			 information:
							(1)A certification
			 by the unit of general local government of—
								(A)the amount of
			 funds requested by the unit of general local government;
								(B)the number of
			 individuals who will receive employee compensation with such funds; and
								(C)whether the
			 positions supported with funds under this part will assist in retaining,
			 restoring, or expanding an existing local public service.
								(2)A statement
			 documenting the need for the critical services to be carried out by the
			 individuals hired for the positions.
							(3)In the case of a
			 unit of general local government that desires to use funds received under this
			 part to continue to provide employee compensation for existing employees of the
			 unit, a statement documenting the fiscal constraints of the unit that would
			 result in the termination or reduction of the positions of such
			 employees.
							(4)An assurance by
			 the unit of general local government that the unit will comply with all
			 provisions of this part and with all applicable Federal, State, and local labor
			 laws, including laws concerning wages and hours, labor relations, family and
			 medical leave, occupational safety and health, and nondiscrimination.
							(5)Such additional
			 information as the Secretary determines necessary, including information
			 regarding the criteria described in section 174(a).
							174.Award
			 basis
						(a)CriteriaSubject
			 to subsection (b), the Secretary shall award grants under this part by taking
			 into consideration—
							(1)the unemployment
			 rate in the local community served by the unit of general local
			 government;
							(2)the poverty rate
			 in such local community;
							(3)the population of
			 such local community;
							(4)excess
			 unemployment in such local community; and
							(5)other factors as
			 the Secretary determines necessary.
							(b)Maximum
			 amount
							(1)In
			 generalIn no case shall the ratio of the amount of grant funds
			 awarded under this part to all units of general local government in the State,
			 as compared to the total amount of grant funds available under this part, be
			 greater than the ratio of the State's population, as compared to the total
			 population of all States and all areas described in paragraph (2).
							(2)Application to
			 territories and the District of ColumbiaFor the areas of Guam,
			 the Northern Mariana Islands, the Virgin Islands, American Samoa, and the
			 District of Columbia, in no case shall the ratio of the amount of grant funds
			 awarded to any such area, as compared to the total amount of grant funds
			 available under this part, be greater than the ratio of the population of such
			 area as compared to the total population of all States and all such
			 areas.
							(c)TimingFor
			 each fiscal year, the Secretary shall award the grants under this part by not
			 later than 30 days after the end of the application period.
						175.Uses of
			 funds
						(a)In
			 generalA unit of general local government that receives a grant
			 under this part—
							(1)shall use the
			 funds to provide employee compensation to retain or hire individuals to
			 continue, restore, or expand public services; and
							(2)may not use more
			 than 5 percent for administrative purposes under the grant.
							(b)NondisplacementA
			 unit of general local government may not employ an individual for a position
			 funded under this part, if—
							(1)employing such
			 individual will result in the layoff or partial displacement (such as a
			 reduction in hours, wages, or employee benefits) of an existing employee of the
			 unit of general local government; or
							(2)such individual
			 will perform the same or substantially similar work that had previously been
			 performed by an employee of the unit who—
								(A)has been laid off
			 or partially displaced (as such term is described in paragraph (1)); and
								(B)has not been
			 offered, by the unit or organization, to be restored to the position the
			 employee had immediately prior to being laid off or partially displaced.
								176.Employee
			 status, compliance with local laws, and contracts
						(a)Employee
			 statusAn individual hired for a position funded under this part
			 shall be considered an employee of the unit of general local government by
			 which such individual was hired and receive the same employee compensation,
			 have the same rights and responsibilities and job classifications, and be
			 subject to the same job standards, employer policies, and collective bargaining
			 agreements as if such individual was hired without assistance under this
			 part.
						(b)Compliance with
			 local laws and contractsIn hiring individuals for positions
			 funded under this part, or using funds under this part to continue to provide
			 employee compensation for existing employees, a unit of general local
			 government shall comply with all applicable Federal, State, and local laws,
			 personnel policies and regulations, and collective bargaining agreements, as if
			 such individual was hired, or such employee compensation was provided, without
			 assistance under this part.
						177.Supplement, not supplantFunds made available under this part shall
			 be used to supplement, and not supplant, other Federal, State, and local funds
			 that would otherwise be expended to carry out activities under this
			 part.
					178.Funding
			 providedThere shall be made
			 available from the Rebuild America Trust Fund under section 9512 of the
			 Internal Revenue Code of 1986, the following amounts to enable the Secretary of
			 Labor to carry out the purposes of this part:
						(1)$5,000,000,000
			 for fiscal year 2013.
						(2)$5,000,000,000
			 for fiscal year 2014.
						IICreating
			 Financial Stability and a Better Future for Middle Class Families
			AAlleviating the
			 High Cost of Child Care
				201.CCDBG Plus
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 childThe term eligible child means a child who has
			 not attained the age of 13 and whose family income is equal to or less than the
			 State median income for a family of the same size.
						(2)Low-incomeThe
			 term low-income, when used in reference to an individual, means an
			 individual with a family income that is less than or equal to 200 percent of
			 the poverty line, as defined in section 673 of the Community Services Block
			 Grant Act (42 U.S.C. 9902), applicable to a family of the size involved.
						(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(4)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
						(b)Program
			 authorized
						(1)In
			 generalThe Secretary of Health and Human Services is authorized
			 to award grants, in allotments described in subsection (c)(2), to States to
			 enable the States to increase the availability of high-quality early childhood
			 care and education programs to enable more people of the United States to enter
			 into and advance within the middle class.
						(2)Duration of
			 grantA grant awarded under this section shall be for a period of
			 not more than 5 years.
						(3)Contingent
			 fundingAfter the third year of the grant period of a grant under
			 this section, funding for each additional year of the grant period shall be
			 contingent on the State's progress toward meeting the performance indicators
			 and benchmarks established under subsection (g).
						(4)EligibilityIn
			 order to receive an allotment under this section, a State shall establish or
			 certify, to the satisfaction of the Secretary, that the State's payments for
			 the grant or contracts to provide early childhood care and education programs
			 under subsection (f)(1) are sufficient to ensure that programs and providers
			 that serve eligible children from birth through age 5 can meet the standards
			 established under subsection (f)(2).
						(c)Amounts
			 reserved; allotments
						(1)ReservationsFrom
			 the amounts appropriated to carry out this section, the Secretary shall
			 reserve—
							(A)2 percent of such
			 amounts to make grants or enter into contracts with Indian tribes or tribal
			 organizations (as such terms are defined in section 658P of the Child Care
			 Development Block Grant Act of 1990 (42 U.S.C. 9858n)) for programs or
			 activities consistent with the purposes of this section; and
							(B)0.5 percent of
			 such amounts to award grants to Guam, American Samoa, the Virgin Islands of the
			 United States, and the Commonwealth of the Northern Mariana Islands for
			 programs or activities consistent with the purposes of this section, to be
			 allotted in accordance with their respective needs.
							(2)AllotmentsFrom
			 the amounts appropriated to carry out this section and not reserved under
			 paragraph (1), the Secretary shall make allotments to each eligible State with
			 an approved application using the formula established under section 658O(b) of
			 the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858m(b)), except
			 that any calculation in such formula that refers all States shall, for purposes
			 of this section, be calculated based on all eligible States that have submitted
			 an approved application.
						(d)Application
						(1)In
			 generalA State desiring a grant under this section shall submit
			 an application at such time, in such manner, and containing such information as
			 the Secretary may require, including the following:
							(A)A description of
			 how, by not later than 3 years after the date of receipt of the grant, the
			 State will ensure the health and safety of early childhood care and education
			 programs by inspecting and monitoring all regulated child care providers in the
			 State not less than 2 times each year, in accordance with subsection
			 (e)(2).
							(B)A description of
			 the process the State proposes to use to ensure that investments made to
			 increase access to programs providing high-quality early childhood care and
			 education programs are prioritized first in local economic areas with
			 significant concentrations of poverty and unemployment that do not have such
			 programs.
							(C)A description of
			 the strategies the State will employ to build on the capacity of State early
			 childhood care and education programs, and communities, to promote parents’ and
			 families’ understanding of the State’s early childhood care and education
			 system and the importance of high-quality early learning opportunities.
							(D)A description of
			 the proposed timeframe to develop and implement the elements of the grant
			 program described in the application.
							(E)An assurance that
			 the grant funds will only be used to supplement, and not to supplant, Federal,
			 State, and local funds otherwise available to support existing (as of the date
			 of the application) early childhood care and education programs described in
			 subsection (e)(3).
							(F)A certification
			 that the State will provide assistance for the provision of early childhood
			 care and education programs under subsection (f), and provides assistance for
			 child care services under the Child Care and Development Block Grant Act of
			 1990 (42 U.S.C. 9858 et seq.), for families by using a sliding fee scale that
			 provides for cost sharing by the families, in order to prioritize increasing
			 the number and percentage of low-income and otherwise disadvantaged children
			 and families in high-quality early childhood care and education programs
			 described in subsection (e)(3).
							(G)An assurance that
			 the State will periodically revise the sliding fee scale used to provide
			 assistance under this section.
							(H)A description of
			 how the State will coordinate the program supported under this section with the
			 program supported under the Child Care and Development Block Grant Act of 1990
			 (42 U.S.C. 9858 et seq.), Head Start and Early Head Start programs under the
			 Head Start Act (42 U.S.C. 9832), the 21st century community learning center
			 program under part B of title IV of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7171 et seq.), part C and section 619 of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1431 et seq.), and, as applicable,
			 activities funded under the Race to The Top-Early Learning Challenge program
			 under section 14006 of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 283).
							(2)ConsultationA
			 State shall develop its application under this subsection in consultation with
			 the State Advisory Council on Early Education and Care established pursuant to
			 section 642B(b)(1)(A) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A)).
						(e)Use of
			 fundsA State that receives a grant under this section shall use
			 grant funds to carry out the following:
						(1)Reservation for
			 enhancing child care qualityThe State shall reserve 10 percent
			 of the grant funds to support—
							(A)activities that
			 enhance the skills, knowledge, credentials, and compensation of the child care
			 workforce, including in ways that support career advancement through career
			 ladders; and
							(B)other activities
			 to enhance child care quality and support child care providers, including
			 family child care providers, in meeting the standards described in subsection
			 (f)(2).
							(2)Use for
			 inspection and monitoringFrom the amount of grant funds
			 remaining after the reservation under paragraph (1), the State shall use not
			 less than 10 percent of funds to ensure that the State inspects and monitors
			 all State-regulated child care providers, to include site visits not less
			 frequently than 2 times each year. At a minimum, 1 such visit shall address
			 health and safety and 1 visit shall address child care quality, and at least 1
			 of the visits shall be unannounced.
						(3)Use for
			 subsidies for early childhood care and education programsFrom
			 the amount of grant funds remaining after carrying out paragraphs (1) and (2),
			 the State shall make high-quality early childhood care and education programs
			 more affordable to families of eligible children by—
							(A)using two-thirds
			 of such remaining amounts to provide assistance for the provision of
			 high-quality early childhood care and education programs under subsection (f)
			 for eligible children who are infants and toddlers; and
							(B)using the
			 remaining funds to provide assistance for eligible children who have not
			 attained the age of 13 for the provision of high-quality early childhood care
			 and education programs (which, for purposes of serving school-age children
			 under this subparagraph, shall be deemed to include high-quality after-school
			 programs) under subsection (f).
							(f)More affordable
			 quality child care
						(1)In
			 generalTo provide the assistance described in subsection (e)(3),
			 a State shall award grants or contracts to eligible providers that allow
			 parents of eligible children who are provided assistance under this section to
			 enroll such children with the eligible providers in high-quality early
			 childhood care and education programs described in such subsection.
						(2)Eligible
			 providers
							(A)In
			 generalIn order for a provider that serves eligible children
			 from birth through age 5 to be an eligible provider for purposes of this
			 section, the provider shall be a child care center, Head Start or Early Head
			 Start program, or family child care home or system that—
								(i)offers full-day,
			 full-year care or before- or after-school care; and
								(ii)(I)meets Head Start
			 program performance standards, or standards established for the top tier of a
			 State’s quality rating and improvement system, as appropriate; or
									(II)is accredited by a national early
			 childhood body with demonstrated valid and reliable program standards of high
			 quality.
									(B)Special
			 ruleThe Secretary may adjust the requirements of subparagraph
			 (A), to the extent the Secretary determines necessary to carry out the purposes
			 of this section, for high-quality early childhood care and education programs
			 providing care to eligible children during nontraditional hours.
							(3)Support for
			 children with disabilitiesNot less than 15 percent of the funds
			 described in each of subparagraphs (A) and (B) of subsection (e)(3) shall be
			 used to support high-quality early childhood care and education programs
			 through eligible providers for eligible children who are children with
			 disabilities, as defined in section 602 of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1401), or infants or toddlers with disabilities, as
			 defined in section 632 of such Act (20 U.S.C. 1432).
						(4)Support for
			 quality care during nontraditional hoursNot less than 10 percent
			 of the funds described in each of subparagraphs (A) and (B) of subsection
			 (e)(3) shall be used to support the provision of high-quality early childhood
			 care and education programs described in such subsection to eligible children
			 during nontraditional hours.
						(g)Accountability
						(1)In
			 generalThe Secretary shall define, by regulation, indicators to
			 be used to measure success on the activities carried out under a grant under
			 this section, the primary indicator of which shall be increasing the number and
			 percentage of low-income children in high-quality, State early childhood care
			 and education programs, as described in subsection (e)(3).
						(2)Quantifiable
			 benchmarksEach State receiving a grant under this section
			 shall—
							(A)develop
			 quantifiable benchmarks for the State and the activities supported under the
			 grant based on indicators described in paragraph (1) that are applicable to the
			 State; and
							(B)submit such
			 benchmarks for approval to the Secretary.
							(3)DisaggregationThe
			 indicators and benchmarks shall include, at a minimum, indicators and
			 benchmarks for all eligible children served by the program and for the
			 categories of children described in paragraphs (2), (3), and (4) of subsection
			 (i).
						(h)Maintenance of
			 effortWith respect to each period for which a State is awarded a
			 grant under this section, the expenditures by the State on State early
			 childhood care and education programs described in subsection (e)(3), and
			 supports, shall not be less than the greater of the level of the expenditures
			 for such programs and supports in the prior fiscal year or in the full fiscal
			 year preceding the date of enactment of the Rebuilding America Act.
					(i)ReportsEach
			 State that receives a grant under this section shall submit to the Secretary an
			 annual report, which the Secretary shall make publicly available, that includes
			 information on the activities carried out by the State under this section for
			 the year, including—
						(1)the number of
			 eligible children, and families, that were assisted under this section;
						(2)the number and
			 percentage of low-income children assisted;
						(3)the number and
			 percentage of English learners assisted;
						(4)the number and
			 percentage of children with disabilities assisted; and
						(5)the number of
			 early childhood care and education programs, as described in subsection (e)(3)
			 and disaggregated by type, that received assistance under this section.
						(j)FundingThere
			 shall be made available from the Rebuild America Trust Fund under section 9512
			 of the Internal Revenue Code of 1986, $5,000,000,000 for each of fiscal years
			 2013 through 2022 to carry out this section.
					(k)Sunset
			 provisionThe authority under this section shall expire on the
			 date that is 10 years after the date of enactment of this Act.
					BHelping Americans
			 enjoy their golden years
				ICommission on
			 Retirement Security
					211.Short
			 titleThis part may be cited
			 as the Retirement Security Act of
			 2012.
					212.FindingsCongress makes the following
			 findings:
						(1)The United States
			 is facing a retirement crisis. The difference between what people need for
			 retirement and what they actually have is approximately
			 $6,600,000,000,000.
						(2)Social Security
			 is the bedrock of retirement security, but Social Security must be supplemented
			 by a strong and vibrant private retirement system.
						(3)The private
			 retirement system is not doing enough to help families prepare for retirement.
			 Only 1/2 of the workforce has access to an employer
			 provided retirement plan, and the number of workers covered by defined benefit
			 pension plans has fallen from 50 percent to 20 percent in just 30 years.
			 Consequently, retirement is getting less and less secure for middle class
			 families.
						(4)In order to
			 address the retirement crisis, the United States needs a retirement system that
			 embodies the following principles:
							(A)The private
			 retirement system must be universal and automatic.
							(B)The private
			 retirement system must provide people with income certainty.
							(C)The private
			 retirement system must be one of shared responsibility.
							(D)The private
			 retirement system must be pooled and professionally managed.
							213.Commission on
			 Retirement Security
						(a)EstablishmentThere
			 is established a commission to be known as the Commission on Retirement
			 Security (referred to in this part as the
			 Commission).
						(b)Membership
							(1)In
			 generalThe Commission shall be composed of 31 members. Such
			 members shall be appointed in accordance with the following:
								(A)Two members
			 appointed by the Chairman of the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
								(B)Two members
			 appointed by the Ranking Member of the Committee on Health, Education, Labor,
			 and Pensions of the Senate.
								(C)Two members
			 appointed by the Chairman of the Committee on Finance of the Senate.
								(D)Two members
			 appointed by the Ranking Member of the Committee on Finance of the
			 Senate.
								(E)Two members
			 appointed by the Chairman of the Committee on Education and the Workforce of
			 the House of Representatives.
								(F)Two members
			 appointed by the Ranking Member of the Committee on Education and the Workforce
			 of the House of Representatives.
								(G)Two members
			 appointed by the Chairman of the Committee on Ways and Means of the House of
			 Representatives.
								(H)Two members
			 appointed by the Ranking Member of the Committee on Ways and Means of the House
			 of Representatives.
								(I)Fifteen members
			 appointed by the President from among officers or employees of the Executive
			 Branch, private citizens of the United States, or both. Not more than 8 such
			 members appointed by the President may be from 1 political party.
								(2)Date of
			 AppointmentsThe appointment of a member of the Commission shall
			 be made not later than 30 days after the date of enactment of this Act.
							(c)Term;
			 vacancies
							(1)TermA
			 member shall be appointed for the life of the Commission.
							(2)VacanciesA
			 vacancy on the Commission—
								(A)shall not affect
			 the powers of the Commission; and
								(B)shall be filled
			 in the same manner as the original appointment was made.
								(d)Initial
			 meetingNot later than 15 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
						(e)MeetingsThe
			 Commission shall meet at the call of the co-chairpersons. Meetings shall be
			 open to the public unless designated otherwise by the co-chairpersons.
						(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
						(g)Co-ChairpersonsThe
			 Chairman of the Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Chairman of the Committee on Education and the Workforce of the
			 House of Representatives shall each select 1 member to be co-chairperson of the
			 Commission.
						214.Duties
						(a)Review and
			 analysisThe Commission shall—
							(1)review relevant
			 analyses of the private retirement system;
							(2)identify problems
			 that threaten retirement security; and
							(3)analyze potential
			 solutions to such problems.
							(b)RecommendationsThe
			 Commission shall develop recommendations on improving the private retirement
			 system in the United States.
						(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Commission shall
			 submit to Congress a report that contains—
							(1)a detailed
			 statement of the findings and conclusions of the Commission; and
							(2)the
			 recommendations of the Commission for such legislation (which shall include
			 proposed legislative language) and administrative actions as the Commission
			 considers appropriate.
							215.Commission
			 personnel matters
						(a)No compensation
			 of membersMembers of the Commission shall serve without
			 compensation.
						(b)Travel
			 expensesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be allowed travel expenses, including
			 per diem in lieu of subsistence, while away from their homes or regular places
			 of business in the performance of services for the Commission in the same
			 manner as persons employed intermittently in the Government service are allowed
			 such expenses under section 5703 of title 5, United States Code.
						(c)Staff
							(1)In
			 generalThe co-chairpersons of the Commission may, without regard
			 to the civil service laws (including regulations), appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
							(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
							(3)Compensation
								(A)In
			 generalExcept as provided in subparagraph (B), the
			 co-chairpersons of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates.
								(B)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
								(d)Detail of
			 Federal Government employees
							(1)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
							(2)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
							(e)Procurement of
			 temporary and intermittent servicesThe co-chairpersons of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
						216.Termination of
			 CommissionThe Commission
			 shall terminate 30 days after the date on which the Commission submits the
			 report of the Commission under section 214(c).
					IISocial
			 Security
					221.Determination
			 of taxable wages and self-employment income above contribution and benefit base
			 after 2012
						(a)Determination of
			 taxable wages above contribution and benefit base after 2012
							(1)Amendments to
			 the Internal Revenue Code of 1986Section 3121 of the Internal
			 Revenue Code of 1986 is amended—
								(A)in subsection
			 (a)(1), by inserting the applicable percentage (determined under
			 subsection (c)(1)) of before that part of the
			 remuneration; and
								(B)in subsection (c), by striking (c)
			 Included and excluded
			 service.—For purposes of this chapter, if and
			 inserting the following:
									
										(c)Special rules
				for wages and employment
											(1)Applicable
				percentage of remuneration in determining taxable wagesFor purposes of subsection (a)(1), the
				applicable percentage for a calendar year shall be equal to—
												(A)for 2013, 90 percent;
												(B)for 2014 through 2021, the applicable
				percentage under this paragraph for the previous year, decreased by 10
				percentage points; and
												(C)for 2022 and each
				year thereafter, 0 percent.
												(2)Included and
				excluded serviceFor purposes
				of this chapter,
				if
											.
								(2)Amendments to
			 the Social Security ActSection 209 of the Social Security Act
			 (42 U.S.C. 409) is amended—
								(A)in subsection
			 (a)(1)(I)—
									(i)by
			 inserting and before 2013 after 1974; and
									(ii)by
			 inserting and after the semicolon;
									(B)in subsection
			 (a)(1), by adding at the end the following new subparagraph:
									
										(J)The applicable percentage (determined under
				subsection (l)) of that part of remuneration which, after remuneration (other
				than remuneration referred to in the succeeding subsections of this section)
				equal to the contribution and benefit base (determined under section 230) with
				respect to employment has been paid to an individual during any calendar year
				after 2012 with respect to which such contribution and benefit base is
				effective, is paid to such individual during such calendar
				year;
										;
				and
								(C)by adding at the end the following new
			 subsection:
									
										(l)For purposes of subsection (a)(1)(J), the
				applicable percentage for a calendar year shall be equal to—
											(1)for 2013, 90 percent;
											(2)for 2014 through 2021, the applicable
				percentage under this subsection for the previous year, decreased by 10
				percentage points; and
											(3)for 2022 and each year thereafter, 0
				percent.
											.
								(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to remuneration paid in calendar years after 2012.
							(b)Determination of
			 taxable self-Employment income above contribution and benefit base after
			 2012
							(1)Amendments to
			 the Internal Revenue Code of 1986Section 1402 of the Internal
			 Revenue Code of 1986 is amended—
								(A)in subsection
			 (b)(1), by striking that part of the net earnings and all that
			 follows through minus and inserting the following: an
			 amount equal to the applicable percentage (as determined under subsection
			 (d)(2)) of that part of the net earnings from self-employment which is in
			 excess of the difference (not to be less than zero) between (i) an amount equal
			 to the contribution and benefit base (as determined under section 230 of the
			 Social Security Act) which is effective for the calendar year in which such
			 taxable year begins, and; and
								(B)in subsection
			 (d)—
									(i)by
			 striking (d) Employee and
			 wages.—The term and inserting the following:
										
											(d)Rules and
				definitions
												(1)Employee and
				wagesThe
				term
												;
				and
									(ii)by
			 adding at the end the following:
										
											(2)Applicable
				percentage of net earnings from self-employment in determining taxable
				self-employment incomeFor purposes of subsection (b)(1), the
				applicable percentage for a taxable year beginning in any calendar year
				referred to in such paragraph shall be equal to—
												(A)for 2013, 90 percent;
												(B)for 2014 through 2021, the applicable
				percentage under this paragraph for the previous year, decreased by 10
				percentage points; and
												(C)for 2022 and each
				year thereafter, 0
				percent.
												.
									(2)Amendments to
			 the Social Security ActSection 211 of the Social Security Act
			 (42 U.S.C. 411) is amended—
								(A)in subsection
			 (b)—
									(i)in
			 paragraph (1)(I)—
										(I)by striking
			 or after the semicolon; and
										(II)by inserting
			 and before 2013 after 1974;
										(ii)by
			 redesignating paragraph (2) as paragraph (3); and
									(iii)by
			 inserting after paragraph (1) the following:
										
											(2)For any taxable year beginning in any
				calendar year after 2012, an amount equal to the applicable percentage (as
				determined under subsection (l)) of that part of net earnings from
				self-employment which is in excess of the difference (not to be less than zero)
				between—
												(A)an amount equal to the contribution and
				benefit base (as determined under section 230) that is effective for such
				calendar year, and
												(B)the amount of the wages paid to such
				individual during such taxable year; or
												;
				and
									(B)by adding at the
			 end the following:
									
										(l)For purposes of
				subsection (b)(2), the applicable percentage for a taxable year beginning in
				any calendar year referred to in such paragraph shall be equal to—
											(1)for 2013, 90 percent;
											(2)for 2014 through 2021, the applicable
				percentage under this subsection for the previous year, decreased by 10
				percentage points; and
											(3)for 2022 and each year thereafter, 0
				percent.
											.
								(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to taxable years beginning during or after calendar year 2013.
							222.Adjustments to
			 bend points in determining primary insurance amount
						(a)In
			 generalSection 215(a)(1) of
			 the Social Security Act (42 U.S.C.
			 415(a)(1)) is amended—
							(1)in subparagraph
			 (A)—
								(A)in clause (ii),
			 by striking and at the end;
								(B)in clause (iii),
			 by striking the comma at the end and inserting the following: but do not
			 exceed the amount established for purposes of this clause by subparagraph (B),
			 and; and
								(C)by adding at the
			 end the following new clause:
									
										(iv)5 percent of the individual's average
				indexed monthly earnings to the extent that such earnings exceed the amount
				established for purposes of clause
				(iii),
										;
				and
								(2)in subparagraph
			 (B)—
								(A)in clause (i), by
			 striking clause (i) and (ii) of subparagraph (A) shall be $180 and
			 $1,085 and inserting clauses (i), (ii), and (iii) of
			 subparagraph (A) shall be $180, $1,085, and $2,000;
								(B)by redesignating
			 clause (iii) as clause (iv); and
								(C)by inserting
			 after clause (ii) the following new clause:
									
										(iii)For individuals who initially become
				eligible for old-age or disability insurance benefits, or who die (before
				becoming eligible for such benefits) in any calendar year after 2012, the
				amount determined under clause (i) of this subparagraph for purposes of
				subparagraph (A)(i) for such calendar year shall be increased by—
											(I)for calendar year 2013, 1.5
				percent;
											(II)for each of calendar years 2014
				through 2021, the percent determined under this clause for the preceding year
				increased by 1.5 percentage points; and
											(III)for calendar year 2022 and each
				year thereafter, 15
				percent.
											.
								(b)Technical
			 amendmentSection 215(e)(1) of such Act (42 U.S.C. 415(e)(1)) is
			 amended—
							(1)by striking
			 before 1975, and the excess and inserting before 1975,
			 the excess; and
							(2)by inserting
			 and for years after 2012, the amount of remuneration and net earnings
			 from self-employment paid to or derived by such individual during such year
			 after application of sections 209(a)(1)(J) and 211(b)(2), after
			 such contribution and benefit base is effective,.
							(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to individuals who initially become eligible (within the meaning of section
			 215(a)(3)(B) of the Social Security Act) for old-age or disability insurance
			 benefits under title II of the Social Security Act, or who die (before becoming
			 eligible for such benefits), in any calendar year after 2012.
						223.Consumer Price Index
			 for Elderly Consumers
						(a)In
			 generalThe Bureau of Labor
			 Statistics of the Department of Labor shall prepare and publish an index for
			 each calendar month to be known as the Consumer Price Index for Elderly
			 Consumers that indicates changes over time in expenditures for
			 consumption which are typical for individuals in the United States who have
			 attained early retirement age (as defined under section 216(l)(2) of the Social
			 Security Act (42 U.S.C. 416(l)(2)), for purposes of an old-age, wife's, or
			 husband's insurance benefit).
						(b)Effective
			 dateSubsection (a) shall
			 apply with respect to calendar months ending on or after June 30 of the
			 calendar year in which this Act is enacted.
						(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 provisions of this section.
						224.Computation of
			 cost-of-living increases for Social Security benefits
						(a)In
			 generalSection 215(i) of
			 the Social Security Act
			 (42 U.S.C.
			 415(i)) is amended—
							(1)in paragraph (1)(G), by inserting before
			 the period the following: , and, with respect to any monthly insurance
			 benefit payable under this title, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based (or
			 to any such benefit under section 227 or 228), the applicable Consumer Price
			 Index shall be deemed to be the Consumer Price Index for Elderly Consumers and
			 such primary insurance amount shall be deemed adjusted under this subsection
			 using such Index; and
							(2)in paragraph (4), by striking and by
			 section 9001 and inserting , by section 9001, and by
			 inserting after 1986, the following: and by section
			 224(a) of the Rebuild America
			 Act,.
							(b)Conforming
			 amendments in applicable former lawSection 215(i)(1)(C) of the
			 Social Security Act, as in effect in
			 December 1978 and applied in certain cases under the provisions of such Act in
			 effect after December 1978, is amended by inserting before the period the
			 following: , and, with respect to any monthly insurance benefit payable
			 under this title, effective for adjustments under this subsection to the
			 primary insurance amount on which such benefit is based (or to any such benefit
			 under section 227 or 228), the applicable Consumer Price Index shall be deemed
			 to be the Consumer Price Index for Elderly Consumers and such primary insurance
			 amount shall be deemed adjusted under this subsection using such
			 Index.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to determinations made by the Commissioner of Social
			 Security under section 215(i)(2) of the
			 Social Security Act (42 U.S.C.
			 415(i)(2)), with respect to cost-of-living computation quarters
			 ending on or after September 30, 2013.
						225.Non-application
			 of increase in Social Security benefits for other Federal or federally assisted
			 programsAny increase in
			 old-age or disability insurance benefits under title II of the Social Security
			 Act as a result of the amendments made by this Act shall not be regarded as
			 income and shall not be regarded as a resource for any month after December
			 2012, for purposes of determining the eligibility of the recipient (or the
			 recipient's spouse or family) for benefits or assistance, or the amount or
			 extent of benefits or assistance, under any Federal program or under any State
			 or local program financed in whole or in part with Federal funds.
					CProtecting
			 Overtime Pay for Working Americans
				231.Salary
			 thresholds, highly compensated employees, and primary duties
					(a)Salary
			 thresholds for executive, administrative, and professional
			 employeesSection 13 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—
						(1)in subsection
			 (a)(1), by inserting before ; or the following: , subject
			 to the requirement that any employee who the Secretary determines is required
			 to be paid on a salary or fee basis in order to be exempt under this subsection
			 shall, in order to be exempt, be compensated at a rate of not less than the
			 salary rate (or equivalent fee basis) determined under subsection (k);
			 and
						(2)by adding at the
			 end the following:
							
								(k)Salary
				rates
									(1)In
				generalThe salary rate (or equivalent fee basis) determined
				under this subsection for purposes of subsection (a)(1) shall be—
										(A)beginning 1 year
				after the first day of the third month that begins after the date of enactment
				of the Rebuild America Act, $655 per week;
										(B)beginning 2 years
				after that first day, $855 per week;
										(C)beginning 3 years
				after that first day, $1,045 per week; and
										(D)beginning on the
				date that is 4 years after that first day, and on that first day in each
				succeeding year, an adjusted amount that is—
											(i)not less than the
				amount in effect under this paragraph on the day before the date the adjustment
				is being made;
											(ii)increased from
				such amount by the annual percentage increase in the Consumer Price Index for
				Urban Wage Earners and Clerical Workers; and
											(iii)rounded to the
				nearest multiple of $1.00.
											(2)Special
				ruleNotwithstanding paragraph (1), for any employee for whom the
				minimum wage would otherwise be determined pursuant to section 8103(b) of the
				Fair Minimum Wage Act of 2007 (29 U.S.C. 206 note), the Secretary may
				determine, through regulations, the salary rate (or equivalent fee
				basis).
									.
						(b)DefinitionsSection 13 of the Fair Labor Standards Act
			 of 1938 (as amended by subsection (a)) (29 U.S.C. 213) is further amended by
			 adding at the end the following:
						
							(l)Definitions
								(1)Annual
				percentage increase; Consumer Price IndexFor purposes of this
				section—
									(A)the term
				annual percentage increase, when used in reference to the Consumer
				Price Index for Urban Wage Earners and Clerical Workers, means the annual
				percentage increase calculated by the Secretary under section 6(h)(2), as
				amended by section 231 of the Rebuild America Act; and
									(B)the term
				Consumer Price Index for Urban Wage Earners and Clerical Workers
				means the Consumer Price Index for Urban Wage Earners and Clerical Workers
				(United States city average, all items, not seasonally adjusted), or its
				successor publication, as determined by the Bureau of Labor Statistics.
									(2)Primary
				dutyFor purposes of paragraphs (1) and (17) of subsection (a),
				including the regulations interpreting such paragraphs, any reference to the
				term primary duty (or a successor term) when used with respect to
				determining if an employee is employed in a bona fide executive,
				administrative, or professional capacity, or in a position described in
				subsection (a)(17), means the duty that an employee spends more than 50 percent
				of the employee's work hours per week
				performing.
								.
					(c)Highly
			 compensated employees
						(1)In
			 generalIf the Secretary of
			 Labor, in the Secretary’s discretion, determines that an employee may be exempt
			 for purposes of section 13(a)(1) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 213(a)(1)), as a highly compensated employee (as such term is defined
			 and delimited by the Secretary), then the level of total annual compensation
			 necessary for such exemption shall be—
							(A)for the calendar year that includes the
			 effective date of this subsection, $120,000; and
							(B)for each
			 succeeding calendar year, an adjusted amount that is—
								(i)not
			 less than the amount in effect under this paragraph on the day before the date
			 such adjustment is being made;
								(ii)increased from
			 such amount by the annual percentage increase in the Consumer Price Index for
			 Urban Wage Earners and Clerical Workers; and
								(iii)rounded to the
			 nearest multiple of $1.00.
								(2)DefinitionsFor
			 purposes of this subsection, the terms annual percentage increase
			 and Consumer Price Index for Urban Wage Earners and Clerical
			 Workers have the meanings given the terms in section 13(l) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(l)), as added by subsection
			 (b).
						(3)Rule of
			 constructionNothing in this subsection or the regulations
			 promulgated by the Secretary of Labor under this subsection shall override any
			 provision of a collective bargaining agreement that provides for overtime
			 employment compensation, or rights to such compensation, that exceed the
			 requirements of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
			 seq.).
						(d)Publication of
			 noticeNot later than 60 days before the date any increase in the
			 salary rate (or equivalent fee basis) required under section 13(k)(1)(D) of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(k)(1)(D)) takes effect, or
			 any increase in the amount of compensation required for highly compensated
			 employee exemption required under subsection (c) takes effect, the Secretary of
			 Labor shall publish, in the Federal Register and on the website of the
			 Department of Labor, a notice announcing the adjusted salary rate (or
			 equivalent fee basis) requirement or adjusted amount of compensation,
			 respectively. The provisions of section 553 of title 5, United States Code,
			 shall not apply to any notice required under this subsection.
					(e)Effective
			 dateThis section, and the
			 amendments made by this section, shall take effect on the date that is 1 year
			 after the first day of the third month that begins after the date of enactment
			 of the Rebuild America Act.
					DPreventing
			 Americans from Having To Choose Between Their Health and Their
			 Paycheck
				241.Short
			 titleThis subtitle may be
			 cited as the Healthy Families
			 Act.
				242.FindingsCongress makes the following
			 findings:
					(1)Working Americans need time to meet their
			 own health care needs and to care for family members, including their children,
			 spouse, parents, and parents-in-law, and other children and adults for whom
			 they are caregivers.
					(2)Health care needs include preventive health
			 care, diagnostic procedures, medical treatment, and recovery in response to
			 short- and long-term illnesses and injuries.
					(3)Providing employees time off to meet health
			 care needs ensures that they will be healthier in the long run. Preventive care
			 helps avoid illnesses and injuries and routine medical care helps detect
			 illnesses early and shorten their duration.
					(4)When parents are available to care for
			 their children who become sick, children recover faster, more serious illnesses
			 are prevented, and children’s overall mental and physical health improve. In a
			 2009 study published in the American Journal of Public Health, 81 percent of
			 parents of a child with special health care needs reported that taking leave
			 from work to be with their child had a good or very
			 good effect on their child’s physical health. Similarly, 85 percent of
			 parents of such a child found that taking such leave had a good
			 or very good effect on their child’s emotional health.
					(5)When parents cannot afford to miss work and
			 must send children with contagious illnesses to child care centers or schools,
			 infection can spread rapidly through child care centers and schools.
					(6)Providing paid sick time improves public
			 health by reducing infectious disease. Policies that make it easier for sick
			 adults and children to be isolated at home reduce the spread of infectious
			 disease.
					(7)Routine medical care reduces medical costs
			 by detecting and treating illness and injury early, decreasing the need for
			 emergency care. These savings benefit public and private payers of health
			 insurance, including private businesses.
					(8)The provision of individual and family sick
			 time by large and small businesses, both here in the United States and
			 elsewhere, demonstrates that policy solutions are both feasible and affordable
			 in a competitive economy. A 2009 study by the Center for Economic and Policy
			 Research found that, of 22 countries with comparable economies, the United
			 States was 1 of only 3 countries that did not provide any paid time off for
			 workers with short-term illnesses.
					(9)Measures that ensure that employees are in
			 good health and do not need to worry about unmet family health problems help
			 businesses by promoting productivity and reducing employee turnover.
					(10)The American Productivity Audit completed
			 in 2003 found that lost productivity due to illness costs $226,000,000,000
			 annually, and that 71 percent of that cost stems from presenteeism, the
			 practice of employees coming to work despite illness. Studies in the Journal of
			 Occupational and Environmental Medicine, the Employee Benefit News, and the
			 Harvard Business Review show that presenteeism is a larger productivity drain
			 than either absenteeism or short-term disability.
					(11)The absence of paid sick time has forced
			 Americans to make untenable choices between needed income and jobs on the one
			 hand and caring for their own and their family’s health on the other.
					(12)Nearly 40 percent of the private-sector
			 workforce (about 40,000,000 workers) lack paid sick time. Another 4,000,000
			 theoretically have access to sick time, but have not been on the job long
			 enough to use it. Millions more lack sick time they can use to care for a sick
			 child or ill family member.
					(13)Workers’ access to paid sick time varies
			 dramatically by wage level. For private-sector workers in the lowest quartile
			 of earners, 68 percent lack paid sick time. For workers in the next 2
			 quartiles, 34 and 25 percent, respectively, lack paid sick time. Even for
			 workers in the highest income quartile, 16 percent lack paid sick time. In
			 addition, millions of workers cannot use paid sick time to care for ill family
			 members.
					(14)Due to the roles of men and women in
			 society, the primary responsibility for family caregiving often falls on women,
			 and such responsibility affects the working lives of women more than it affects
			 the working lives of men.
					(15)An increasing number of men are also taking
			 on caregiving obligations, and men who request paid time for caregiving
			 purposes are often denied accommodation or penalized because of stereotypes
			 that caregiving is only women’s work.
					(16)Employers’ reliance on persistent
			 stereotypes about the proper roles of both men and women in the
			 workplace and in the home continues a cycle of discrimination and fosters
			 stereotypical views about women's commitment to work and their value as
			 employees.
					(17)Employment standards that apply to only one
			 gender have serious potential for encouraging employers to discriminate against
			 employees and applicants for employment who are of that gender.
					(18)It is in the national interest to ensure
			 that all Americans can care for their own health and the health of their
			 families while prospering at work.
					(19)Nearly 1 in 3 American women report
			 physical or sexual abuse by a husband or boyfriend at some point in their
			 lives. Domestic violence also affects men. Women account for about 85 percent
			 of the victims of domestic violence and men account for approximately 15
			 percent of the victims. Therefore, women disproportionately need time off to
			 care for their health or to find solutions, such as obtaining a restraining
			 order or finding housing, to avoid or prevent physical or sexual abuse.
					(20)One study showed that 85 percent of
			 domestic violence victims at a women’s shelter who were employed missed work
			 because of abuse. The mean number of days of paid work lost by a rape victim is
			 8.1 days, by a victim of physical assault is 7.2 days, and by a victim of
			 stalking is 10.1 days. Nationwide, domestic violence victims lose almost
			 8,000,000 days of paid work per year.
					(21)Without paid sick days that can be used to
			 address the effects of domestic violence, these victims are in grave danger of
			 losing their jobs. One survey found that 96 percent of employed domestic
			 violence victims experienced problems at work related to the violence. The
			 Government Accountability Office similarly found that 24 to 52 percent of
			 victims report losing a job due, at least in part, to domestic violence. The
			 loss of employment can be particularly devastating for victims of domestic
			 violence, who often need economic security to ensure safety.
					(22)The Centers for Disease Control and
			 Prevention has estimated that domestic violence costs over $700,000,000
			 annually due to the victims’ lost productivity in employment.
					(23)Efforts to assist abused employees result
			 in positive outcomes for employers as well as employees because employers can
			 retain workers who might otherwise be compelled to leave.
					243.PurposesThe purposes of this subtitle are—
					(1)to ensure that all working Americans can
			 address their own health needs and the health needs of their families by
			 requiring employers to permit employees to earn up to 56 hours of paid sick
			 time including paid time for family care;
					(2)to diminish public and private health care
			 costs by enabling workers to seek early and routine medical care for themselves
			 and their family members;
					(3)to assist employees who are, or whose
			 family members are, victims of domestic violence, sexual assault, or stalking,
			 by providing the employees with paid time away from work to allow the victims
			 to receive treatment and to take the necessary steps to ensure their
			 protection;
					(4)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that is feasible for employers;
			 and
					(5)consistent with the provision of the 14th
			 Amendment to the Constitution relating to equal protection of the laws, and
			 pursuant to Congress' power to enforce that provision under section 5 of that
			 Amendment—
						(A)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that minimizes the potential for
			 employment discrimination on the basis of sex by ensuring generally that paid
			 sick time is available for eligible medical reasons on a gender-neutral basis;
			 and
						(B)to promote the goal of equal employment
			 opportunity for women and men.
						244.DefinitionsIn this subtitle:
					(1)ChildThe term child means a
			 biological, foster, or adopted child, a stepchild, a legal ward, or a child of
			 a person standing in loco parentis, who is—
						(A)under 18 years of age; or
						(B)18 years of age or older and incapable of
			 self-care because of a mental or physical disability.
						(2)Domestic violenceThe term domestic violence has
			 the meaning given the term in section 40002(a) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(a)), except that the reference in such section to
			 the term jurisdiction receiving grant monies shall be deemed to
			 mean the jurisdiction in which the victim lives or the jurisdiction in which
			 the employer involved is located.
					(3)EmployeeThe term employee means an
			 individual who is—
						(A)(i)an employee, as defined in section 3(e) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not
			 covered under subparagraph (E), including such an employee of the Library of
			 Congress, except that a reference in such section to an employer shall be
			 considered to be a reference to an employer described in clauses (i)(I) and
			 (ii) of paragraph (4)(A); or
							(ii)an employee of the Government
			 Accountability Office;
							(B)a State employee described in section
			 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16c(a));
						(C)a covered employee, as defined in section
			 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301),
			 other than an applicant for employment;
						(D)a covered employee, as defined in section
			 411(c) of title 3, United States Code; or
						(E)a Federal officer or employee covered under
			 subchapter V of chapter 63 of title 5, United States Code.
						(4)Employer
						(A)In generalThe term employer means a
			 person who is—
							(i)(I)a covered employer, as defined in
			 subparagraph (B), who is not covered under subclause (V);
								(II)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
								(III)an employing office, as defined in section
			 101 of the Congressional Accountability Act of 1995;
								(IV)an employing office, as defined in section
			 411(c) of title 3, United States Code; or
								(V)an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
								(ii)is engaged in commerce (including
			 government), or an industry or activity affecting commerce (including
			 government), as defined in subparagraph (B)(iii).
							(B)Covered employer
							(i)In generalIn subparagraph (A)(i)(I), the term
			 covered employer—
								(I)means any person engaged in commerce or in
			 any industry or activity affecting commerce who employs 15 or more employees
			 for each working day during each of 20 or more calendar workweeks in the
			 current or preceding calendar year;
								(II)includes—
									(aa)any person who acts, directly or
			 indirectly, in the interest of an employer to any of the employees of such
			 employer; and
									(bb)any successor in interest of an
			 employer;
									(III)includes any public agency, as
			 defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203(x)); and
								(IV)includes the Government Accountability
			 Office and the Library of Congress.
								(ii)Public agencyFor purposes of clause (i)(III), a public
			 agency shall be considered to be a person engaged in commerce or in an industry
			 or activity affecting commerce.
							(iii)DefinitionsFor purposes of this subparagraph:
								(I)CommerceThe terms commerce and
			 industry or activity affecting commerce mean any activity,
			 business, or industry in commerce or in which a labor dispute would hinder or
			 obstruct commerce or the free flow of commerce, and include
			 commerce and any industry affecting commerce, as
			 defined in paragraphs (1) and (3) of section 501 of the Labor Management
			 Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).
								(II)EmployeeThe term employee has the same
			 meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(e)).
								(III)PersonThe term person has the same
			 meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 203(a)).
								(C)PredecessorsAny reference in this paragraph to an
			 employer shall include a reference to any predecessor of such employer.
						(5)Employment benefitsThe term employment benefits
			 means all benefits provided or made available to employees by an employer,
			 including group life insurance, health insurance, disability insurance, sick
			 leave, annual leave, educational benefits, and pensions, regardless of whether
			 such benefits are provided by a practice or written policy of an employer or
			 through an employee benefit plan, as defined in
			 section
			 3(3) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(3)).
					(6)Health care providerThe term health care provider
			 means a provider who—
						(A)(i)is a doctor of medicine or osteopathy who
			 is authorized to practice medicine or surgery (as appropriate) by the State in
			 which the doctor practices; or
							(ii)is any other person determined by the
			 Secretary to be capable of providing health care services; and
							(B)is not employed by an employer for whom the
			 provider issues certification under this subtitle.
						(7)Paid
			 sick timeThe term paid
			 sick time means an increment of compensated leave that can be earned by
			 an employee for use during an absence from employment for any of the reasons
			 described in paragraphs (1) through (4) of section 245(b).
					(8)ParentThe term parent means a
			 biological, foster, or adoptive parent of an employee, a stepparent of an
			 employee, or a legal guardian or other person who stood in loco parentis to an
			 employee when the employee was a child.
					(9)SecretaryThe term Secretary means the
			 Secretary of Labor.
					(10)Sexual
			 assaultThe term sexual
			 assault has the meaning given the term in section 40002(a) of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
					(11)SpouseThe term spouse, with respect
			 to an employee, has the meaning given such term by the marriage laws of the
			 State in which the employee resides.
					(12)StalkingThe term stalking has the
			 meaning given the term in section 40002(a) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925(a)).
					(13)Victim services organizationThe term victim services
			 organization means a nonprofit, nongovernmental organization that
			 provides assistance to victims of domestic violence, sexual assault, or
			 stalking or advocates for such victims, including a rape crisis center, an
			 organization carrying out a domestic violence, sexual assault, or stalking
			 prevention or treatment program, an organization operating a shelter or
			 providing counseling services, or a legal services organization or other
			 organization providing assistance through the legal process.
					245.Provision of paid sick time
					(a)Accrual of paid sick time
						(1)In generalAn employer shall permit each employee
			 employed by the employer to earn not less than 1 hour of paid sick time for
			 every 30 hours worked, to be used as described in subsection (b). An employer
			 shall not be required to permit an employee to earn, under this section, more
			 than 56 hours of paid sick time in a calendar year, unless the employer chooses
			 to set a higher limit.
						(2)Exempt employees
							(A)In generalExcept as provided in paragraph (3), for
			 purposes of this section, an employee who is exempt from overtime requirements
			 under section 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 213(a)(1)) shall be assumed to work 40 hours in each workweek.
							(B)Shorter normal workweekIf the normal workweek of such an employee
			 is less than 40 hours, the employee shall earn paid sick time based upon that
			 normal workweek.
							(3)Dates of accrual and useEmployees shall begin to earn paid sick
			 time under this section at the commencement of their employment. An employee
			 shall be entitled to use the earned paid sick time beginning on the 60th
			 calendar day following commencement of the employee's employment. After that
			 60th calendar day, the employee may use the paid sick time as the time is
			 earned. An employer may, at the discretion of the employer, loan paid sick time
			 to an employee in advance of the earning of such time under this section by
			 such employee.
						(4)Carryover
							(A)In generalExcept as provided in subparagraph (B),
			 paid sick time earned under this section shall carry over from 1 calendar year
			 to the next.
							(B)ConstructionThis subtitle shall not be construed to
			 require an employer to permit an employee to accrue more than 56 hours of
			 earned paid sick time at a given time.
							(5)Employers with existing
			 policiesAny employer with a
			 paid leave policy who makes available an amount of paid leave that is
			 sufficient to meet the requirements of this section and that may be used for
			 the same purposes and under the same conditions as the purposes and conditions
			 outlined in subsection (b) shall not be required to permit an employee to earn
			 additional paid sick time under this section.
						(6)ConstructionNothing in this section shall be construed
			 as requiring financial or other reimbursement to an employee from an employer
			 upon the employee’s termination, resignation, retirement, or other separation
			 from employment for earned paid sick time that has not been used.
						(7)ReinstatementIf an employee is separated from employment
			 with an employer and is rehired, within 12 months after that separation, by the
			 same employer, the employer shall reinstate the employee's previously earned
			 paid sick time. The employee shall be entitled to use the earned paid sick time
			 and earn additional paid sick time at the recommencement of employment with the
			 employer.
						(8)ProhibitionAn employer may not require, as a condition
			 of providing paid sick time under this subtitle, that the employee involved
			 search for or find a replacement worker to cover the hours during which the
			 employee is using paid sick time.
						(b)UsesPaid sick time earned under this section
			 may be used by an employee for any of the following:
						(1)An absence resulting from a physical or
			 mental illness, injury, or medical condition of the employee.
						(2)An absence resulting from obtaining
			 professional medical diagnosis or care, or preventive medical care, for the
			 employee.
						(3)An absence for the purpose of caring for a
			 child, a parent, a spouse, or any other individual related by blood or affinity
			 whose close association with the employee is the equivalent of a family
			 relationship, who—
							(A)has any of the conditions or needs for
			 diagnosis or care described in paragraph (1) or (2); and
							(B)in the case of someone who is not a child,
			 is otherwise in need of care.
							(4)An absence resulting from domestic
			 violence, sexual assault, or stalking, if the time is to—
							(A)seek medical attention for the employee or
			 the employee’s child, parent, or spouse, or an individual related to the
			 employee as described in paragraph (3), to recover from physical or
			 psychological injury or disability caused by domestic violence, sexual assault,
			 or stalking;
							(B)obtain or assist a related person described
			 in paragraph (3) in obtaining services from a victim services
			 organization;
							(C)obtain or assist a related person described
			 in paragraph (3) in obtaining psychological or other counseling;
							(D)seek relocation; or
							(E)take legal action, including preparing for
			 or participating in any civil or criminal legal proceeding related to or
			 resulting from domestic violence, sexual assault, or stalking.
							(c)SchedulingAn employee shall make a reasonable effort
			 to schedule a period of paid sick time under this subtitle in a manner that
			 does not unduly disrupt the operations of the employer.
					(d)Procedures
						(1)In generalPaid sick time shall be provided upon the
			 oral or written request of an employee. Such request shall—
							(A)include the expected duration of the period
			 of such time;
							(B)in a case in which the need for such period
			 of time is foreseeable at least 7 days in advance of such period, be provided
			 at least 7 days in advance of such period; and
							(C)otherwise, be provided as soon as
			 practicable after the employee is aware of the need for such period.
							(2)Certification in general
							(A)Provision
								(i)In generalSubject to subparagraph (C), an employer
			 may require that a request for paid sick time under this section for a purpose
			 described in paragraph (1), (2), or (3) of subsection (b) be supported by a
			 certification issued by the health care provider of the eligible employee or of
			 an individual described in subsection (b)(3), as appropriate, if the period of
			 such time covers more than 3 consecutive workdays.
								(ii)TimelinessThe employee shall provide a copy of such
			 certification to the employer in a timely manner, not later than 30 days after
			 the first day of the period of time. The employer shall not delay the
			 commencement of the period of time on the basis that the employer has not yet
			 received the certification.
								(B)Sufficient certification
								(i)In generalA certification provided under subparagraph
			 (A) shall be sufficient if it states—
									(I)the date on which the period of time will
			 be needed;
									(II)the probable duration of the period of
			 time;
									(III)the appropriate medical facts within the
			 knowledge of the health care provider regarding the condition involved, subject
			 to clause (ii); and
									(IV)(aa)for purposes of paid sick time under
			 subsection (b)(1), a statement that absence from work is medically
			 necessary;
										(bb)for purposes of such time under subsection
			 (b)(2), the dates on which testing for a medical diagnosis or care is expected
			 to be given and the duration of such testing or care; and
										(cc)for purposes of such time under subsection
			 (b)(3), in the case of time to care for someone who is not a child, a statement
			 that care is needed for an individual described in such subsection, and an
			 estimate of the amount of time that such care is needed for such
			 individual.
										(ii)LimitationIn issuing a certification under
			 subparagraph (A), a health care provider shall make reasonable efforts to limit
			 the medical facts described in clause (i)(III) that are disclosed in the
			 certification to the minimum necessary to establish a need for the employee to
			 utilize paid sick time.
								(C)RegulationsRegulations prescribed under section 253
			 shall specify the manner in which an employee who does not have health
			 insurance shall provide a certification for purposes of this paragraph.
							(D)Confidentiality and nondisclosure
								(i)Protected health informationNothing in this subtitle shall be construed
			 to require a health care provider to disclose information in violation of
			 section
			 1177 of the Social Security
			 Act (42 U.S.C. 1320d–6) or the
			 regulations promulgated pursuant to section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
			 note).
								(ii)Health information recordsIf an employer possesses health information
			 about an employee or an employee’s child, parent, spouse or other individual
			 described in subsection (b)(3), such information shall—
									(I)be maintained on a separate form and in a
			 separate file from other personnel information;
									(II)be treated as a confidential medical
			 record; and
									(III)not be disclosed except to the affected
			 employee or with the permission of the affected employee.
									(3)Certification in the case of domestic
			 violence, sexual assault, or stalking
							(A)In generalAn employer may require that a request for
			 paid sick time under this section for a purpose described in subsection (b)(4)
			 be supported by 1 of the following forms of documentation:
								(i)A police report indicating that the
			 employee, or a member of the employee's family described in subsection (b)(4),
			 was a victim of domestic violence, sexual assault, or stalking.
								(ii)A court order protecting or separating the
			 employee or a member of the employee's family described in subsection (b)(4)
			 from the perpetrator of an act of domestic violence, sexual assault, or
			 stalking, or other evidence from the court or prosecuting attorney that the
			 employee or a member of the employee's family described in subsection (b)(4)
			 has appeared in court or is scheduled to appear in court in a proceeding
			 related to domestic violence, sexual assault, or stalking.
								(iii)Other documentation signed by an employee
			 or volunteer working for a victim services organization, an attorney, a police
			 officer, a medical professional, a social worker, an antiviolence counselor, or
			 a member of the clergy, affirming that the employee or a member of the
			 employee's family described in subsection (b)(4) is a victim of domestic
			 violence, sexual assault, or stalking.
								(B)RequirementsThe requirements of paragraph (2) shall
			 apply to certifications under this paragraph, except that—
								(i)subclauses (III) and (IV) of subparagraph
			 (B)(i) and subparagraph (B)(ii) of such paragraph shall not apply;
								(ii)the certification shall state the reason
			 that the leave is required with the facts to be disclosed limited to the
			 minimum necessary to establish a need for the employee to be absent from work,
			 and the employee shall not be required to explain the details of the domestic
			 violence, sexual assault, or stalking involved; and
								(iii)with respect to confidentiality under
			 subparagraph (D) of such paragraph, any information provided to the employer
			 under this paragraph shall be confidential, except to the extent that any
			 disclosure of such information is—
									(I)requested or consented to in writing by the
			 employee; or
									(II)otherwise required by applicable Federal or
			 State law.
									246.Posting requirement
					(a)In generalEach employer shall post and keep posted a
			 notice, to be prepared or approved in accordance with procedures specified in
			 regulations prescribed under section 253, setting forth excerpts from, or
			 summaries of, the pertinent provisions of this subtitle including—
						(1)information describing paid sick time
			 available to employees under this subtitle;
						(2)information pertaining to the filing of an
			 action under this subtitle;
						(3)the details of the notice requirement for a
			 foreseeable period of time under section 245(d)(1)(B); and
						(4)information that describes—
							(A)the protections that an employee has in
			 exercising rights under this subtitle; and
							(B)how the employee can contact the Secretary
			 (or other appropriate authority as described in section 248) if any of the
			 rights are violated.
							(b)LocationThe notice described under subsection (a)
			 shall be posted—
						(1)in conspicuous places on the premises of
			 the employer, where notices to employees (including applicants) are customarily
			 posted; or
						(2)in employee handbooks.
						(c)Violation; penaltyAny employer who willfully violates the
			 posting requirements of this section shall be subject to a civil fine in an
			 amount not to exceed $100 for each separate offense.
					247.Prohibited acts
					(a)Interference with rights
						(1)Exercise of rightsIt shall be unlawful for any employer to
			 interfere with, restrain, or deny the exercise of, or the attempt to exercise,
			 any right provided under this subtitle, including—
							(A)discharging or discriminating against
			 (including retaliating against) any individual, including a job applicant, for
			 exercising, or attempting to exercise, any right provided under this
			 subtitle;
							(B)using the taking of paid sick time under
			 this subtitle as a negative factor in an employment action, such as hiring,
			 promotion, or a disciplinary action; or
							(C)counting the paid sick time under a
			 no-fault attendance policy or any other absence control policy.
							(2)DiscriminationIt shall be unlawful for any employer to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, for opposing any practice
			 made unlawful by this subtitle.
						(b)Interference with proceedings or
			 inquiriesIt shall be
			 unlawful for any person to discharge or in any other manner discriminate
			 against (including retaliating against) any individual, including a job
			 applicant, because such individual—
						(1)has filed an action, or has instituted or
			 caused to be instituted any proceeding, under or related to this
			 subtitle;
						(2)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this subtitle; or
						(3)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this
			 subtitle.
						(c)ConstructionNothing in this section shall be construed
			 to state or imply that the scope of the activities prohibited by section 105 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the
			 scope of the activities prohibited by this section.
					248.Enforcement authority
					(a)In general
						(1)DefinitionIn this subsection:
							(A)the term employee means an
			 employee described in subparagraph (A) or (B) of section 244(3); and
							(B)the term employer means an
			 employer described in subclause (I) or (II) of section 244(4)(A)(i).
							(2)Investigative authority
							(A)In generalTo ensure compliance with the provisions of
			 this subtitle, or any regulation or order issued under this subtitle, the
			 Secretary shall have, subject to subparagraph (C), the investigative authority
			 provided under section 11(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 211(a)), with respect to employers, employees, and other
			 individuals affected.
							(B)Obligation to keep and preserve
			 recordsAn employer shall
			 make, keep, and preserve records pertaining to compliance with this subtitle in
			 accordance with section 11(c) of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 211(c)) and in accordance with regulations prescribed by the
			 Secretary.
							(C)Required submissions generally limited to
			 an annual basisThe Secretary
			 shall not require, under the authority of this paragraph, an employer to submit
			 to the Secretary any books or records more than once during any 12-month
			 period, unless the Secretary has reasonable cause to believe there may exist a
			 violation of this subtitle or any regulation or order issued pursuant to this
			 subtitle, or is investigating a charge pursuant to paragraph (4).
							(D)Subpoena authorityFor the purposes of any investigation
			 provided for in this paragraph, the Secretary shall have the subpoena authority
			 provided for under section 9 of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 209).
							(3)Civil action by employees or
			 individuals
							(A)Right of actionAn action to recover the damages or
			 equitable relief prescribed in subparagraph (B) may be maintained against any
			 employer in any Federal or State court of competent jurisdiction by one or more
			 employees or individuals or their representative for and on behalf of—
								(i)the employees or individuals; or
								(ii)the employees or individuals and others
			 similarly situated.
								(B)LiabilityAny employer who violates section 247
			 (including a violation relating to rights provided under section 245) shall be
			 liable to any employee or individual affected—
								(i)for damages equal to—
									(I)the amount of—
										(aa)any wages, salary, employment benefits, or
			 other compensation denied or lost by reason of the violation; or
										(bb)in a case in which wages, salary,
			 employment benefits, or other compensation have not been denied or lost, any
			 actual monetary losses sustained as a direct result of the violation up to a
			 sum equal to 56 hours of wages or salary for the employee or individual;
										(II)the interest on the amount described in
			 subclause (I) calculated at the prevailing rate; and
									(III)an additional amount as liquidated damages;
			 and
									(ii)for such equitable relief as may be
			 appropriate, including employment, reinstatement, and promotion.
								(C)Fees
			 and costsThe court in an
			 action under this paragraph shall, in addition to any judgment awarded to the
			 plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees,
			 and other costs of the action to be paid by the defendant.
							(4)Action by the Secretary
							(A)Administrative actionThe Secretary shall receive, investigate,
			 and attempt to resolve complaints of violations of section 247 (including a
			 violation relating to rights provided under section 245) in the same manner
			 that the Secretary receives, investigates, and attempts to resolve complaints
			 of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938
			 (29 U.S.C.
			 206 and 207).
							(B)Civil actionThe Secretary may bring an action in any
			 court of competent jurisdiction to recover the damages described in paragraph
			 (3)(B)(i).
							(C)Sums
			 recoveredAny sums recovered
			 by the Secretary pursuant to subparagraph (B) shall be held in a special
			 deposit account and shall be paid, on order of the Secretary, directly to each
			 employee or individual affected. Any such sums not paid to an employee or
			 individual affected because of inability to do so within a period of 3 years
			 shall be deposited into the Treasury of the United States as miscellaneous
			 receipts.
							(5)Limitation
							(A)In generalExcept as provided in subparagraph (B), an
			 action may be brought under paragraph (3), (4), or (6) not later than 2 years
			 after the date of the last event constituting the alleged violation for which
			 the action is brought.
							(B)Willful violationIn the case of an action brought for a
			 willful violation of section 247 (including a willful violation relating to
			 rights provided under section 245), such action may be brought within 3 years
			 of the date of the last event constituting the alleged violation for which such
			 action is brought.
							(C)CommencementIn determining when an action is commenced
			 under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall
			 be considered to be commenced on the date when the complaint is filed.
							(6)Action for injunction by
			 SecretaryThe district courts
			 of the United States shall have jurisdiction, for cause shown, in an action
			 brought by the Secretary—
							(A)to restrain violations of section 247
			 (including a violation relating to rights provided under section 245),
			 including the restraint of any withholding of payment of wages, salary,
			 employment benefits, or other compensation, plus interest, found by the court
			 to be due to employees or individuals eligible under this subtitle; or
							(B)to award such other equitable relief as may
			 be appropriate, including employment, reinstatement, and promotion.
							(7)Solicitor of LaborThe Solicitor of Labor may appear for and
			 represent the Secretary on any litigation brought under paragraph (4) or
			 (6).
						(8)Government Accountability Office and
			 Library of CongressNotwithstanding any other provision of this
			 subsection, in the case of the Government Accountability Office and the Library
			 of Congress, the authority of the Secretary of Labor under this subsection
			 shall be exercised respectively by the Comptroller General of the United States
			 and the Librarian of Congress.
						(b)Employees covered by Congressional
			 Accountability Act of 1995The powers, remedies, and procedures
			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or
			 any person, alleging a violation of section 202(a)(1) of that Act
			 (2 U.S.C.
			 1312(a)(1)) shall be the powers, remedies, and procedures this
			 subtitle provides to that Board, or any person, alleging an unlawful employment
			 practice in violation of this subtitle against an employee described in section
			 244(3)(C).
					(c)Employees covered by chapter
			 5 of title 3,
			 United States CodeThe
			 powers, remedies, and procedures provided in chapter 5 of title 3, United
			 States Code, to the President, the Merit Systems Protection Board, or any
			 person, alleging a violation of section 412(a)(1) of that title, shall be the
			 powers, remedies, and procedures this subtitle provides to the President, that
			 Board, or any person, respectively, alleging an unlawful employment practice in
			 violation of this subtitle against an employee described in section
			 244(3)(D).
					(d)Employees covered by chapter
			 63 of title
			 5, United States CodeThe powers, remedies, and procedures
			 provided in title 5, United States Code, to an employing agency, provided in
			 chapter 12 of that title to the Merit Systems Protection Board, or provided in
			 that title to any person, alleging a violation of chapter 63 of that title,
			 shall be the powers, remedies, and procedures this subtitle provides to that
			 agency, that Board, or any person, respectively, alleging an unlawful
			 employment practice in violation of this subtitle against an employee described
			 in section 244(3)(E).
					(e)Remedies for State employees
						(1)Waiver of sovereign immunityA State's receipt or use of Federal
			 financial assistance for any program or activity of a State shall constitute a
			 waiver of sovereign immunity, under the 11th Amendment to the Constitution or
			 otherwise, to a suit brought by an employee of that program or activity under
			 this subtitle for equitable, legal, or other relief authorized under this
			 subtitle.
						(2)Official capacityAn official of a State may be sued in the
			 official capacity of the official by any employee who has complied with the
			 procedures under subsection (a)(3), for injunctive relief that is authorized
			 under this subtitle. In such a suit the court may award to the prevailing party
			 those costs authorized by section 722 of the Revised Statutes (42 U.S.C.
			 1988).
						(3)ApplicabilityWith respect to a particular program or
			 activity, paragraph (1) applies to conduct occurring on or after the day, after
			 the date of enactment of this Act, on which a State first receives or uses
			 Federal financial assistance for that program or activity.
						(4)Definition of program or
			 activityIn this subsection,
			 the term program or activity has the meaning given the term in
			 section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a).
						249.Collection of data on paid sick time and
			 further study
					(a)Compilation of informationEffective 90 days after the date of
			 enactment of this Act, the Commissioner of Labor Statistics shall annually
			 compile information on the following:
						(1)The number of employees who used paid sick
			 time.
						(2)The number of hours of paid sick time
			 used.
						(3)The number of employees who used paid sick
			 time for absences necessary due to domestic violence, sexual assault, or
			 stalking.
						(4)The demographic characteristics of
			 employees who were eligible for and who used paid sick time.
						(b)GAO study
						(1)In generalThe Comptroller General of the United
			 States shall annually conduct a study to determine the following:
							(A)(i)The number of days employees used paid sick
			 time and the reasons for the use.
								(ii)The number of employees who used the paid
			 sick time for periods of time covering more than 3 consecutive workdays.
								(B)The cost and benefits to employers of
			 implementing the paid sick time policies.
							(C)The cost to employees of providing
			 certification to obtain the paid sick time.
							(D)The benefits of the paid sick time to
			 employees and their family members, including effects on employees' ability to
			 care for their family members or to provide for their own health needs.
							(E)Whether the paid sick time affected
			 employees' ability to sustain an adequate income while meeting needs of the
			 employees and their family members.
							(F)Whether employers who administered paid
			 sick time policies prior to the date of enactment of this Act were affected by
			 the provisions of this subtitle.
							(G)Whether other types of leave were affected
			 by this subtitle.
							(H)Whether paid sick time affected retention
			 and turnover and costs of presenteeism.
							(I)Whether the paid sick time increased the
			 use of less costly preventive medical care and lowered the use of emergency
			 room care.
							(J)Whether the paid sick time reduced the
			 number of children sent to school when the children were sick.
							(2)Aggregating dataThe data collected under subparagraphs (A)
			 and (D) of paragraph (1) shall be aggregated by gender, race, disability,
			 earnings level, age, marital status, family type, including parental status,
			 and industry.
						(3)Reports
							(A)In generalNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit a report to the appropriate committees of Congress
			 concerning the results of the study conducted pursuant to paragraph (1) and the
			 data aggregated under paragraph (2).
							(B)Followup reportNot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit a followup report to the appropriate committees of Congress
			 concerning the results of the study conducted pursuant to paragraph (1) and the
			 data aggregated under paragraph (2).
							250.Effect on other laws
					(a)Federal and State antidiscrimination
			 lawsNothing in this subtitle
			 shall be construed to modify or affect any Federal or State law prohibiting
			 discrimination on the basis of race, religion, color, national origin, sex,
			 age, or disability.
					(b)State and local lawsNothing in this subtitle shall be construed
			 to supersede (including preempting) any provision of any State or local law
			 that provides greater paid sick time or leave rights (including greater paid
			 sick time or leave, or greater coverage of those eligible for paid sick time or
			 leave) than the rights established under this subtitle.
					251.Effect on existing employment
			 benefits
					(a)More protectiveNothing in this subtitle shall be construed
			 to diminish the obligation of an employer to comply with any contract,
			 collective bargaining agreement, or any employment benefit program or plan that
			 provides greater paid sick leave or other leave rights to employees or
			 individuals than the rights established under this subtitle.
					(b)Less protectiveThe rights established for employees under
			 this subtitle shall not be diminished by any contract, collective bargaining
			 agreement, or any employment benefit program or plan.
					252.Encouragement of more generous leave
			 policiesNothing in this
			 subtitle shall be construed to discourage employers from adopting or retaining
			 leave policies more generous than policies that comply with the requirements of
			 this subtitle.
				253.Regulations
					(a)In general
						(1)AuthorityExcept as provided in paragraph (2), not
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall prescribe such regulations as are necessary to carry out this subtitle
			 with respect to employees described in subparagraph (A) or (B) of section
			 244(3) and other individuals affected by employers described in subclause (I)
			 or (II) of section 244(4)(A)(i).
						(2)Government Accountability Office; Library
			 of CongressThe Comptroller
			 General of the United States and the Librarian of Congress shall prescribe the
			 regulations with respect to employees of the Government Accountability Office
			 and the Library of Congress, respectively, and other individuals affected by
			 the Comptroller General of the United States and the Librarian of Congress,
			 respectively.
						(b)Employees covered by Congressional
			 Accountability Act of 1995
						(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Board of Directors of the Office of Compliance shall
			 prescribe (in accordance with section 304 of the Congressional Accountability
			 Act of 1995 (2 U.S.C.
			 1384)) such regulations as are necessary to carry out this
			 subtitle with respect to employees described in section 244(3)(C) and other
			 individuals affected by employers described in section
			 244(4)(A)(i)(III).
						(2)Agency regulationsThe regulations prescribed under paragraph
			 (1) shall be the same as substantive regulations promulgated by the Secretary
			 to carry out this subtitle except insofar as the Board may determine, for good
			 cause shown and stated together with the regulations prescribed under paragraph
			 (1), that a modification of such regulations would be more effective for the
			 implementation of the rights and protections involved under this
			 section.
						(c)Employees covered by chapter
			 5 of title 3,
			 United States Code
						(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the President (or the designee of the President) shall
			 prescribe such regulations as are necessary to carry out this subtitle with
			 respect to employees described in section 244(3)(D) and other individuals
			 affected by employers described in section 244(4)(A)(i)(IV).
						(2)Agency regulationsThe regulations prescribed under paragraph
			 (1) shall be the same as substantive regulations promulgated by the Secretary
			 to carry out this subtitle except insofar as the President (or designee) may
			 determine, for good cause shown and stated together with the regulations
			 prescribed under paragraph (1), that a modification of such regulations would
			 be more effective for the implementation of the rights and protections involved
			 under this section.
						(d)Employees covered by chapter
			 63 of title
			 5, United States Code
						(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 prescribe such regulations as are necessary to carry out this subtitle with
			 respect to employees described in section 244(3)(E) and other individuals
			 affected by employers described in section 244(4)(A)(i)(V).
						(2)Agency regulationsThe regulations prescribed under paragraph
			 (1) shall be the same as substantive regulations promulgated by the Secretary
			 to carry out this subtitle except insofar as the Director may determine, for
			 good cause shown and stated together with the regulations prescribed under
			 paragraph (1), that a modification of such regulations would be more effective
			 for the implementation of the rights and protections involved under this
			 section.
						254.Effective dates
					(a)Effective
			 dateThis subtitle shall take
			 effect 6 months after the date of issuance of regulations under section
			 253(a)(1).
					(b)Collective bargaining
			 agreementsIn the case of a
			 collective bargaining agreement in effect on the effective date prescribed by
			 subsection (a), this subtitle shall take effect on the earlier of—
						(1)the date of the termination of such
			 agreement; or
						(2)the date that occurs 18 months after the
			 date of issuance of regulations under section 253(a)(1).
						EEstablishing a
			 fair minimum wage
				261.Minimum wage
			 increases
					(a)Minimum
			 wage
						(1)In
			 generalSection 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read
			 as follows:
							
								(1)except as otherwise provided in this
				section, not less than—
									(A)$8.10 an hour,
				beginning on the first day of the third month that begins after the date of
				enactment of the Rebuild America
				Act;
									(B)$8.95 an hour,
				beginning 1 year after that first day;
									(C)$9.80 an hour,
				beginning 2 years after that first day; and
									(D)beginning on the
				date that is 3 years after that first day, and annually thereafter, the amount
				determined by the Secretary pursuant to subsection
				(h);
									.
						(2)Determination
			 based on increase in the consumer price indexSection 6 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the
			 end the following:
							
								(h)(1)Each year, by not later than the date that
				is 90 days before a new minimum wage determined under subsection (a)(1)(D) is
				to take effect, the Secretary shall determine the minimum wage to be in effect
				pursuant to this subsection for the subsequent 1-year period. The wage
				determined pursuant to this subsection for a year shall be—
										(A)not less than the amount in effect under
				subsection (a)(1) on the date of such determination;
										(B)increased from such amount by the
				annual percentage increase in the Consumer Price Index for Urban Wage Earners
				and Clerical Workers (United States city average, all items, not seasonally
				adjusted), or its successor publication, as determined by the Bureau of Labor
				Statistics; and
										(C)rounded to the nearest multiple of
				$0.05.
										(2)In calculating the annual percentage
				increase in the Consumer Price Index for purposes of paragraph (1)(B), the
				Secretary shall compare such Consumer Price Index for the most recent month,
				quarter, or year available (as selected by the Secretary prior to the first
				year for which a minimum wage is in effect pursuant to this subsection) with
				the Consumer Price Index for the same month in the preceding year, the same
				quarter in the preceding year, or the preceding year,
				respectively.
									.
				
						(b)Base minimum
			 wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:
						
							(1)the cash wage paid such employee, which for
				purposes of such determination shall be not less than—
								(A)for the 1-year
				period beginning on the first day of the third month that begins after the date
				of enactment of the Rebuild America
				Act, $3.00 an hour;
								(B)for each
				succeeding 1-year period until the hourly wage under this paragraph equals 70
				percent of the wage in effect under section 6(a)(1) for such period, an hourly
				wage equal to the amount determined under this paragraph for the preceding
				year, increased by the lesser of—
									(i)$0.85; or
									(ii)the amount
				necessary for the wage in effect under this paragraph to equal 70 percent of
				the wage in effect under section 6(a)(1) for such period, rounded to the
				nearest multiple of $0.05; and
									(C)for each
				succeeding 1-year period after the year in which the hourly wage under this
				paragraph first equals 70 percent of the wage in effect under section 6(a)(1)
				for the same period, the amount necessary to ensure that the wage in effect
				under this paragraph remains equal to 70 percent of the wage in effect under
				section 6(a)(1), rounded to the nearest multiple of $0.05;
				and
								.
					(c)Publication of
			 noticeSection 6 of the Fair
			 Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206) is
			 further amended by adding at the end the following:
						
							(i)Not later than 60 days prior to the
				effective date of any increase in the minimum wage determined under subsection
				(h) or required for tipped employees in accordance with subparagraph (B) or (C)
				of section 3(m)(1), as amended by section 261 of the
				Rebuild America Act, the
				Secretary shall publish in the Federal Register and on the website of the
				Department of Labor a notice announcing the adjusted required
				wage.
							.
					(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the first day of the third month that begins after the date of
			 enactment of this Act.
					FEmpowering
			 hardworking Americans
				271.Amendments to
			 the National Labor Relations Act
					(a)Coverage
						(1)SupervisorsSection
			 2(11) of the National Labor Relations Act (29 U.S.C. 152(11)) is
			 amended—
							(A)by inserting
			 and for a majority of the individual’s worktime after
			 interest of the employer;
							(B)by striking
			 assign,; and
							(C)by striking
			 or responsibly to direct them.
							(2)Independent
			 contractorsSection 2 of the National Labor Relations Act (29
			 U.S.C. 152) is amended by adding at the end the following:
							
								(15)The term
				independent contractor means an individual who performs services
				for an employer for remuneration and for whom it is found, to the satisfaction
				of the Board, that—
									(A)the individual
				has been and will continue to be free from direction and control of the
				employer, both under the individual's contract of service and in fact;
									(B)the service is
				outside the usual course of business of the employer; and
									(C)the individual is
				customarily engaged in an independently established trade, occupation,
				profession, or business, both under the individual's contract of service and in
				fact.
									.
						(b)Remedies
						(1)In
			 generalSection 10(l) of the National Labor Relations Act (29
			 U.S.C. 160(l)) is amended—
							(A)in the first
			 sentence—
								(i)by
			 inserting after charged that the following: any person
			 that is an employer has engaged in an unfair labor practice within the meaning
			 of section 8(a) which results in the discharge of an employee or other serious
			 economic loss, or that; and
								(ii)by
			 striking case of like character and inserting other cases
			 described in this sentence; and
								(B)in the third
			 sentence, by striking as it deems just and proper, notwithstanding any
			 other provision of law: and inserting the following: to protect
			 the rights guaranteed by this Act, notwithstanding any other provision of law.
			 The district court shall grant the relief requested if the court finds that
			 there is reasonable cause to believe that the alleged violation of the Act has
			 occurred and, giving deference to the Board’s expertise in labor policy, there
			 exists a reasonable probability that the purposes of the Act will be frustrated
			 unless temporary relief is granted, or temporary relief is reasonably necessary
			 to preserve the effectiveness of the remedy or forestall further
			 violations:.
							(2)Civil
			 penaltiesSection 12 of the National Labor Relations Act (29
			 U.S.C. 162) is amended—
							(A)by striking
			 Sec. 12.
			 Any and inserting the following:
								
									12.Penalties
										(a)Criminal
				penaltiesAny
										;
				and
							(B)by adding at the
			 end the following:
								
									(b)Civil
				penaltiesAny employer who engages in a violation of section 8
				that results in the discharge of an employee or other serious economic loss,
				shall, in addition to any remedy ordered, be subject to a civil penalty not to
				exceed $20,000 for each violation. In determining the amount of any penalty
				under this subsection, the Board shall consider—
										(1)the gravity of
				the unfair labor practice;
										(2)the impact of the
				unfair labor practice on the charging party, on other persons seeking to
				exercise rights guaranteed by this Act, and on the public interest; and
										(3)the size of the
				employer.
										.
							GIncreasing Job
			 Opportunities for Americans with Disabilities
				281.Modification
			 of work opportunity credit
					(a)Qualified
			 disability insurance recipients treated as members of targeted groups
						(1)In
			 generalParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and by adding at the end the following new
			 subparagraph:
							
								(J)a qualified
				disability insurance
				recipient.
								.
						(2)Qualified
			 disability insurance recipient definedSubsection (d) of section
			 51 of such Code is amended by adding at the end the following new
			 paragraph:
							
								(15)Qualified
				disability insurance recipientThe term qualified
				disability insurance recipient means any individual who is certified by
				the local designated agency as receiving disability insurance benefits under
				title II of the Social Security Act for any month ending within the 60-day
				period ending on the hiring
				date.
								.
						(b)Modification of
			 vocational rehabilitation referralsSection 51(d)(6) of the
			 Internal Revenue Code of 1986 is amended by striking subparagraphs (A) and (B)
			 and inserting the following:
						
							(A)having a physical
				or mental disability which, for such individual, constitutes or results in a
				substantial impediment to employment, and
							(B)(i)having been referred to
				the employer upon completion of (or while receiving) rehabilitative services
				pursuant to—
									(I)an individualized plan for employment
				under title I of the Rehabilitation Act of 1973, or
									(II)a program of vocational rehabilitation
				carried out under chapter 31 of title 38, United States Code, or
									(III)an individual work plan developed and
				implemented by an employment network pursuant to subsection (g) of section 1148
				of the Social Security Act with respect to which the requirements of such
				subsection are met, or
									(ii)eligible to receive rehabilitative
				services pursuant to a plan described in clause (i)(I) or a program described
				in clause (i)(II) but not receiving such
				services.
								.
					(c)Increased
			 credit for certain disabled workersSection 51 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(l)Increased
				credit for certain disabled workers
								(1)In
				generalIn the case of any qualified disabled worker, subsection
				(b) shall be applied by substituting—
									(A)2-year
				period for 1-year period in paragraph (2), and
									(B)$30,000
				for $6,000 in paragraph (3).
									(2)Qualified
				disabled workerFor purposes of this subsection, the term
				qualified disabled worker means any individual who is—
									(A)a qualified SSI
				recipient who is certified by the local designated agency as an individual who
				is receiving benefits described in subsection (d)(9) as the result of being a
				blind or disabled individual (as defined in section 1614 of the Social Security
				Act),
									(B)a qualified
				disability insurance recipient, or
									(C)a vocational
				rehabilitation
				referral.
									.
					(d)Extension of
			 creditSubparagraph (B) of section 51(c)(4) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(B)after December
				31,
				2015.
							.
					(e)ReportingSection
			 51 of the Internal Revenue Code of 1986, as amended by subsection (c), is
			 amended by adding at the end the following new subsection:
						
							(m)ReportingThe
				Secretary of the Treasury shall require each taxpayer which is allowed a credit
				under this section to report—
								(1)the number of
				employees hired by the taxpayer who are members of a targeted group,
								(2)the number of
				employees hired by the taxpayer who have a disability,
								(3)the length of
				retention of employees who are members of a targeted group, and
								(4)such other
				information as the Secretary may
				require.
								.
					(f)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for an employer after the date of the enactment of
			 this Act.
					IIIRestoring
			 balance and fairness to the tax code
			300.Amendment of 1986
			 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			AInstituting the
			 Buffett Rule
				301.Fair share tax
			 on high-income taxpayers
					(a)In
			 generalSubchapter A of chapter 1 is amended by adding at the end
			 the following new part:
						
							VIIFair share tax
				on high-income taxpayers
								
									Sec. 59B. Fair share tax.
								
								59B.Fair share tax
									(a)General
				rule
										(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by this
				subtitle) a tax equal to the product of—
											(A)the amount
				determined under paragraph (2), and
											(B)a fraction (not
				to exceed 1)—
												(i)the numerator of
				which is the excess of—
													(I)the taxpayer's
				adjusted gross income, over
													(II)the dollar
				amount in effect under subsection (c)(1), and
													(ii)the denominator
				of which is the dollar amount in effect under subsection (c)(1).
												(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—
											(A)the tentative
				fair share tax for the taxable year, over
											(B)the excess
				of—
												(i)the sum
				of—
													(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year,
													(II)the tax imposed
				by section 55 for the taxable year, plus
													(III)the payroll tax
				for the taxable year, over
													(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a), 31, and
				34).
												(b)Tentative fair
				share taxFor purposes of this section—
										(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—
											(A)the adjusted
				gross income of the taxpayer, over
											(B)the modified
				charitable contribution deduction for the taxable year.
											(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—
											(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same ratio to the
				deduction allowable under section 170 (section 642(c) in the case of a trust or
				estate) for such taxable year as—
												(i)the amount of
				itemized deductions allowable under the regular tax (as defined in section 55)
				for such taxable year, determined after the application of section 68, bears
				to
												(ii)such amount,
				determined before the application of section 68.
												(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable contribution
				deduction shall be zero.
											(c)High-Income
				taxpayerFor purposes of this section—
										(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000 (50 percent
				of such amount in the case of a married individual who files a separate
				return).
										(2)Inflation
				adjustment
											(A)In
				generalIn the case of a taxable year beginning after 2013, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
												(i)such dollar
				amount, multiplied by
												(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2012 for calendar year 1992 in
				subparagraph (B) thereof.
												(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $10,000,
				such amount shall be rounded to the next lowest multiple of $10,000.
											(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—
										(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a) (to the
				extent such taxes are attributable to the rate of tax in effect under section
				3101) with respect to such taxable year or wages or compensation received
				during the taxable year, over
										(2)the deduction
				allowable under section 164(f) for such taxable year.
										(e)Special rule
				for estates and trustsFor purposes of this section, in the case
				of an estate or trust, adjusted gross income shall be computed in the manner
				described in section 67(e).
									(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this chapter for
				purposes of determining the amount of any credit under this chapter (other than
				the credit allowed under section 27(a)) or for purposes of section
				55.
									.
					(b)Conforming
			 amendmentSection 26(b)(2) is amended by redesignating
			 subparagraphs (C) through (X) as subparagraphs (D) through (Y), respectively,
			 and by inserting after subparagraph (B) the following new subparagraph:
						
							(C)section 59B
				(relating to fair share
				tax),
							.
					(c)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 is
			 amended by adding at the end the following new item:
						
							
								Part VII—Fair share tax on high-Income
				taxpayers
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					BAdopting a Wall
			 Street trading and speculators tax
				311.Transaction
			 tax
					(a)In
			 generalChapter 36 is amended by inserting after subchapter B the
			 following new subchapter:
						
							CTax on Trading
				Transactions
								
									Sec. 4475. Tax on trading transactions.
								
								4475.Tax on trading
				transactions
									(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered transaction with respect to any security.
									(b)Rate of
				taxThe tax imposed under
				subsection (a) with respect to any covered transaction shall be 0.03 percent of
				the specified base amount with respect to such covered transaction.
									(c)Specified base
				amountFor purposes of this section, the term specified
				base amount means—
										(1)except as provided
				in paragraph (2), the fair market value of the security (determined as of the
				time of the covered transaction), and
										(2)in the case of any
				payment described in subsection (h), the amount of such payment.
										(d)Covered
				transactionFor purposes of this section, the term covered
				transaction means—
										(1)except as provided
				in paragraph (2), any purchase if—
											(A)such purchase
				occurs or is cleared on a facility located in the United States, or
											(B)the purchaser or
				seller is a United States person, and
											(2)any transaction
				with respect to a security described in subparagraph (D), (E), or (F) of
				subsection (e)(1), if—
											(A)such security is
				traded or cleared on a facility located in the United States, or
											(B)any party with
				rights under such security is a United States person.
											(e)Security and
				other definitionsFor purposes of this section—
										(1)In
				generalThe term security means—
											(A)any share of stock
				in a corporation,
											(B)any partnership or
				beneficial ownership interest in a partnership or trust,
											(C)any note, bond,
				debenture, or other evidence of indebtedness,
											(D)any evidence of an
				interest in, or a derivative financial instrument with respect to, any security
				or securities described in subparagraph (A), (B), or (C),
											(E)any derivative
				financial instrument with respect to any currency or commodity, and
											(F)any other
				derivative financial instrument any payment with respect to which is calculated
				by reference to any specified index.
											(2)Derivative
				financial instrumentThe term derivative financial
				instrument includes any option, forward contract, futures contract,
				notional principal contract, or any similar financial instrument.
										(3)Specified
				indexThe term specified index means any 1 or more
				of any combination of—
											(A)a fixed rate,
				price, or amount, or
											(B)a variable rate,
				price, or amount,  
											which is
				based on any current objectively determinable information which is not within
				the control of any of the parties to the contract or instrument and is not
				unique to any of the parties’ circumstances.(4)Treatment of
				exchanges
											(A)In
				generalAn exchange shall be
				treated as the sale of the property transferred and a purchase of the property
				received by each party to the exchange.
											(B)Certain deemed
				exchangesIn the case of a distribution treated as an exchange
				for stock under section 302 or 331, the corporation making such distribution
				shall be treated as having purchased such stock for purposes of this
				section.
											(f)Exceptions
										(1)Exception for
				initial issuesNo tax shall
				be imposed under subsection (a) on any covered transaction with respect to the
				initial issuance of any security described in subparagraph (A), (B), or (C) of
				subsection (e)(1).
										(2)Exception for
				certain traded short-term indebtednessA note, bond, debenture,
				or other evidence of indebtedness which—
											(A)is traded on a
				trading facility located in the United States, and
											(B)has a fixed
				maturity of not more than 100 days,
											shall not
				be treated as described in subsection (e)(1)(C).(3)Exception for
				securities lending arrangementsNo tax shall be imposed under
				subsection (a) on any covered transaction with respect to which gain or loss is
				not recognized by reason of section 1058.
										(g)By whom
				paid
										(1)In
				generalThe tax imposed by
				this section shall be paid by—
											(A)in the case of a
				transaction which occurs or is cleared on a facility located in the United
				States, such facility, and
											(B)in the case of a
				purchase not described in subparagraph (A) which is executed by a broker (as
				defined in section 6045(c)(1)) which is a United States person, such
				broker.
											(2)Special rules
				for direct, etc., transactionsIn the case of any transaction to
				which paragraph (1) does not apply, the tax imposed by this section shall be
				paid by—
											(A)in the case of a
				transaction described in subsection (d)(1)—
												(i)the purchaser if
				the purchaser is a United States person, and
												(ii)the seller if the
				purchaser is not a United States person, and
												(B)in the case of a
				transaction described in subsection (d)(2)—
												(i)the payor if the
				payor is a United States person, and
												(ii)the payee if the
				payor is not a United States person.
												(h)Certain payments
				treated as separate transactionsExcept as otherwise provided by the
				Secretary, any payment with respect to a security described in subparagraph
				(D), (E), or (F) of subsection (e)(1) shall be treated as a separate
				transaction for purposes of this section, including—
										(1)any net initial
				payment, net final or terminating payment, or net periodical payment with
				respect to a notional principal contract (or similar financial
				instrument),
										(2)any payment with
				respect to any forward contract (or similar financial instrument), and
										(3)any premium paid
				with respect to any option (or similar financial instrument).
										(i)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading Commission.
									(j)Guidance;
				regulationsThe Secretary shall—
										(1)provide guidance
				regarding such information reporting concerning covered transactions as the
				Secretary deems appropriate, and
										(2)prescribe such
				regulations as are necessary or appropriate to prevent avoidance of the
				purposes of this section, including the use of non-United States persons in
				such
				transactions.
										.
					(b)Clerical
			 amendmentThe table of subchapters for chapter 36 is amended by
			 inserting after the item relating to subchapter B the following new
			 item:
						
							
								Subchapter C. Tax on trading
				transactions.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2012.
					CEnding tax breaks
			 for companies that ship jobs overseas
				321.Allocation of
			 expenses and taxes on basis of repatriation of foreign income
					(a)In
			 generalPart III of subchapter N of chapter 1 is amended by
			 inserting after subpart G the following new subpart:
						
							HSpecial Rules for
				Allocation of Foreign-Related Deductions and Foreign Tax Credits
								
									Sec. 975. Deductions allocated to deferred foreign income may
				  not offset United States source income.
									Sec. 976. Amount of foreign taxes computed on overall
				  basis.
									Sec. 977. Application of subpart.
								
								975.Deductions
				allocated to deferred foreign income may not offset United States source
				income
									(a)Current year
				deductionsFor purposes of
				this chapter, foreign-related deductions for any taxable year—
										(1)shall be taken
				into account for such taxable year only to the extent that such deductions are
				allocable to currently-taxed foreign income, and
										(2)to the extent not
				so allowed, shall be taken into account in subsequent taxable years as provided
				in subsection (b).
										Foreign-related deductions shall be
				allocated to currently-taxed foreign income in the same proportion which
				currently-taxed foreign income bears to the sum of currently-taxed foreign
				income and deferred foreign income.(b)Deductions
				related to repatriated deferred foreign income
										(1)In
				generalIf there is repatriated foreign income for a taxable
				year, the portion of the previously deferred deductions allocated to the
				repatriated foreign income shall be taken into account for the taxable year as
				a deduction allocated to income from sources outside the United States. Any
				such amount shall not be included in foreign-related deductions for purposes of
				applying subsection (a) to such taxable year.
										(2)Portion of
				previously deferred deductionsFor purposes of paragraph (1), the
				portion of the previously deferred deductions allocated to repatriated foreign
				income is—
											(A)the amount which
				bears the same proportion to such deductions, as
											(B)the repatriated
				income bears to the previously deferred foreign income.
											(c)Definitions and
				special ruleFor purposes of
				this section—
										(1)Foreign-related
				deductionsThe term foreign-related deductions means
				the total amount of deductions and expenses which would be allocated or
				apportioned to gross income from sources without the United States for the
				taxable year if both the currently-taxed foreign income and deferred foreign
				income were taken into account.
										(2)Currently-taxed
				foreign incomeThe term currently-taxed foreign
				income means the amount of gross income from sources without the United
				States for the taxable year (determined without regard to repatriated foreign
				income for such year).
										(3)Deferred foreign
				incomeThe term deferred foreign income means the
				excess of—
											(A)the amount that would be includible in
				gross income under subpart F of this part for the taxable year if—
												(i)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
												(ii)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952), over
												(B)the sum of—
												(i)all dividends
				received during the taxable year from controlled foreign corporations,
				plus
												(ii)amounts includible
				in gross income under section 951(a).
												(4)Previously
				deferred foreign incomeThe
				term previously deferred foreign income means the aggregate amount
				of deferred foreign income for all prior taxable years to which this part
				applies, determined as of the beginning of the taxable year, reduced by the
				repatriated foreign income for all such prior taxable years.
										(5)Repatriated
				foreign incomeThe term repatriated foreign income
				means the amount included in gross income on account of distributions out of
				previously deferred foreign income.
										(6)Previously
				deferred deductionsThe term
				previously deferred deductions means the aggregate amount of
				foreign-related deductions not taken into account under subsection (a) for all
				prior taxable years (determined as of the beginning of the taxable year),
				reduced by any amounts taken into account under subsection (b) for such prior
				taxable years.
										(7)Treatment of
				certain foreign taxes
											(A)Paid by
				controlled foreign corporationSection 78 shall not apply for purposes of
				determining currently-taxed foreign income and deferred foreign income.
											(B)Paid by
				taxpayerFor purposes of determining currently-taxed foreign
				income, gross income from sources without the United States shall be reduced by
				the aggregate amount of taxes described in the applicable paragraph of section
				901(b) which are paid by the taxpayer (without regard to sections 902 and 960)
				during the taxable year.
											(8)Coordination
				with section 976In determining currently-taxed foreign income
				and deferred foreign income, the amount of deemed foreign tax credits shall be
				determined with regard to section 976.
										976.Amount of
				foreign taxes computed on overall basis
									(a)Current year
				allowanceFor purposes of
				this chapter, the amount taken into account as foreign income taxes for any
				taxable year shall be an amount which bears the same ratio to the total foreign
				income taxes for that taxable year as—
										(1)the
				currently-taxed foreign income for such taxable year, bears to
										(2)the sum of the
				currently-taxed foreign income and deferred foreign income for such
				year.
										The
				portion of the total foreign income taxes for any taxable year not taken into
				account under the preceding sentence for a taxable year shall only be taken
				into account as provided in subsection (b) (and shall not be taken into account
				for purposes of applying sections 902 and 960).(b)Allowance
				related to repatriated deferred foreign income
										(1)In
				generalIf there is
				repatriated foreign income for any taxable year, the portion of the previously
				deferred foreign income taxes paid or accrued during such taxable year shall be
				taken into account for the taxable year as foreign taxes paid or accrued. Any
				such taxes so taken into account shall not be included in foreign income taxes
				for purposes of applying subsection (a) to such taxable year.
										(2)Portion of
				previously deferred foreign income taxesFor purposes of
				paragraph (1), the portion of the previously deferred foreign income taxes
				allocated to repatriated deferred foreign income is—
											(A)the amount which
				bears the same proportion to such taxes, as
											(B)the repatriated
				deferred income bears to the previously deferred foreign income.
											(c)Definitions and
				special ruleFor purposes of
				this section—
										(1)Previously
				deferred foreign income taxesThe term previously deferred foreign
				income taxes means the aggregate amount of total foreign income taxes
				not taken into account under subsection (a) for all prior taxable years
				(determined as of the beginning of the taxable year), reduced by any amounts
				taken into account under subsection (b) for such prior taxable years.
										(2)Total foreign
				income taxesThe term
				total foreign income taxes means the sum of foreign income taxes
				paid or accrued during the taxable year (determined without regard to section
				904(c)) plus the increase in foreign income taxes that would be paid or accrued
				during the taxable year under sections 902 and 960 if—
											(A)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
											(B)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952).
											(3)Foreign income
				taxesThe term foreign
				income taxes means any income, war profits, or excess profits taxes paid
				by the taxpayer to any foreign country or possession of the United
				States.
										(4)Currently-taxed
				foreign income and deferred foreign incomeThe terms currently-taxed foreign
				income and deferred foreign income have the meanings given
				such terms by section 975(c)).
										977.Application of
				subpartThis subpart—
									(1)shall be applied
				before subpart A, and
									(2)shall be applied
				separately with respect to the categories of income specified in section
				904(d)(1).
									.
					(b)Clerical
			 amendmentThe table of subparts for part III of subpart N of
			 chapter 1 is amended by inserting after the item relating to subpart G the
			 following new item:
						
							
								Subpart H. Special Rules for Allocation of Foreign-Related
				Deductions and Foreign Tax
				Credits.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
					322.Excess income
			 from transfers of intangibles to low-taxed affiliates treated as subpart F
			 income
					(a)In
			 generalSubsection (a) of section 954 is amended by inserting
			 after paragraph (3) the following new paragraph:
						
							(4)the foreign base
				company excess intangible income for the taxable year (determined under
				subsection (f) and reduced as provided in subsection (b)(5)),
				and
							.
					(b)Foreign base
			 company excess intangible incomeSection 954 is amended by
			 inserting after subsection (e) the following new subsection:
						
							(f)Foreign base
				company excess intangible incomeFor purposes of subsection
				(a)(4) and this subsection:
								(1)Foreign base
				company excess intangible income defined
									(A)In
				generalThe term foreign base company excess intangible
				income means, with respect to any covered intangible, the excess
				of—
										(i)the sum of—
											(I)gross income from
				the sale, lease, license, or other disposition of property in which such
				covered intangible is used directly or indirectly, and
											(II)gross income from
				the provision of services related to such covered intangible or in connection
				with property in which such covered intangible is used directly or indirectly,
				over
											(ii)150 percent of
				the costs properly allocated and apportioned to the gross income taken into
				account under clause (i) other than expenses for interest and taxes and any
				expenses which are not directly allocable to such gross income.
										(B)Same country
				income not taken into accountIf—
										(i)the sale, lease,
				license, or other disposition of the property referred to in subparagraph
				(A)(i)(I) is for use, consumption, or disposition in the country under the laws
				of which the controlled foreign corporation is created or organized, or
										(ii)the services
				referred to in subparagraph (A)(i)(II) are performed in such country,
										the
				gross income from such sale, lease, license, or other disposition, or provision
				of services, shall not be taken into account under subparagraph (A)(i).(C)Special rule for
				research and development expensesResearch and development costs
				for any taxable year shall be treated for purposes of subparagraph (A) as
				properly allocable to gross income derived from a covered intangible if such
				costs are properly allocable to the line of business in which such gross income
				is earned.
									(2)Exception based
				on effective foreign income tax rate
									(A)In
				generalForeign base company excess intangible income shall not
				include the applicable percentage of any item of income received by a
				controlled foreign corporation if the taxpayer establishes to the satisfaction
				of the Secretary that such income was subject to an effective rate of income
				tax imposed by a foreign country in excess of 10 percent.
									(B)Applicable
				percentageFor purposes of subparagraph (A), the term
				applicable percentage means the ratio (expressed as a percentage),
				not greater than 100 percent, of—
										(i)the number of
				percentage points by which the effective rate of income tax referred to in
				subparagraph (A) exceeds 10 percentage points, over
										(ii)5
				percentage points.
										(C)Treatment of
				losses in determining effective rate of foreign income taxFor
				purposes of determining the effective rate of income tax imposed by any foreign
				country—
										(i)such effective
				rate shall be determined without regard to any losses carried to the relevant
				taxable year, and
										(ii)to the extent the
				income with respect to such intangible reduces losses in the relevant taxable
				year, such effective rate shall be treated as being the effective rate which
				would have been imposed on such income without regard to such losses.
										(3)Covered
				intangibleThe term covered intangible means, with
				respect to any controlled foreign corporation, any intangible property (as
				defined in section 936(h)(3)(B))—
									(A)which is sold,
				leased, licensed, or otherwise transferred (directly or indirectly) to such
				controlled foreign corporation from a United States related person, or
									(B)with respect to
				which such controlled foreign corporation and one or more related persons has
				(directly or indirectly) entered into any shared risk or development agreement
				(including any cost sharing agreement).
									(4)Related
				personThe term related person has the meaning given
				such term in subsection
				(d)(3).
								.
					(c)Conforming
			 amendments
						(1)Paragraph (4) of
			 section 954(b) is amended by inserting foreign base company excess
			 intangible income described in subsection (a)(4) or before
			 foreign base company oil-related income in the last sentence
			 thereof.
						(2)Paragraph (5) of
			 section 954(b) is amended by inserting the foreign base company excess
			 intangible income, before and the foreign base company oil
			 related income.
						(3)Subsection (b) of
			 section 954 is amended by adding at the end the following new paragraph:
							
								(7)Foreign base
				company excess intangible income not treated as another kind of base company
				incomeIncome of a corporation which is foreign base company
				excess intangible income shall not be considered foreign base company income of
				such corporation under paragraph (2), (3), or (5) of subsection
				(a).
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to income
			 from transactions connected with or benefitting from covered intangibles in
			 taxable years beginning on or after January 1, 2013.
					323.Modifications
			 of foreign tax credit rules applicable to dual capacity taxpayers
					(a)In
			 generalSection 901 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
						
							(n)Special Rules
				Relating to Dual Capacity Taxpayers
								(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer or any member of the
				worldwide affiliated group of which such dual capacity taxpayer is also a
				member to any foreign country or to any possession of the United States for any
				period shall not be considered a tax to the extent such amount exceeds the
				amount (determined in accordance with regulations) which would have been
				required to be paid if the taxpayer were not a dual capacity taxpayer.
								(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
									(A)is subject to a
				levy of such country or possession, and
									(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
									(3)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this
				subsection.
								.
					(b)Contrary Treaty
			 Obligations UpheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
					(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 that, if such amounts were an amount of tax paid or accrued, would be
			 considered paid or accrued in taxable years beginning after December 31,
			 2012.
					DMaking Wall
			 Street take responsibility
				331.Financial
			 Crisis Responsibility Fee
					(a)Amount To be
			 collectedIn order to cover
			 the costs to the Federal Government of assistance provided through the
			 Emergency Economic Stabilization Act of 2008, including the Troubled Asset
			 Relief Program, the Secretary of the Treasury, during the 10-year period
			 beginning on the first day of fiscal year 2013 and continuing through the end
			 of fiscal year 2022, shall assess a Financial Crisis Responsibility Fee to
			 collect a total of $65,000,000,000.
					(b)Assessment and
			 scheduleTo collect the
			 Financial Crisis Responsibility Fee, the Secretary of the Treasury shall
			 establish, by regulation, an assessment schedule by fiscal year, including
			 assessment base and rates, that—
						(1)is designed, in
			 the judgment of the Secretary of the Treasury, to result in the collection of
			 $65,000,000,000; and
						(2)shall apply to
			 any financial institution with $50,000,000,000 or more in total consolidated
			 assets that received taxpayer assistance under the Emergency Economic
			 Stabilization Act of 2008, including the Troubled Asset Relief Program.
						(c)Consideration
			 of economic recoveryTo
			 minimize any adverse impact to, and to promote the full recovery of, the
			 economy and financial sector, the Secretary of the Treasury shall phase in the
			 assessment rate required under this part over the 10-year period described in
			 subsection (a), in a manner determined by the Secretary of the Treasury.
					EClosing the
			 carried interest loophole
				341.Partnership
			 interests transferred in connection with performance of services
					(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of
			 section 83 is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)Partnership
				interestsExcept as provided
				by the Secretary—
								(A)In
				generalIn the case of any transfer of an interest in a
				partnership in connection with the provision of services to (or for the benefit
				of) such partnership—
									(i)the fair market value of such interest
				shall be treated for purposes of this section as being equal to the amount of
				the distribution which the partner would receive if the partnership sold (at
				the time of the transfer) all of its assets at fair market value and
				distributed the proceeds of such sale (reduced by the liabilities of the
				partnership) to its partners in liquidation of the partnership, and
									(ii)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not apply.
									(B)ElectionThe
				election under subparagraph (A)(ii) shall be made under rules similar to the
				rules of subsection
				(b)(2).
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after the date of the enactment of this Act.
					342.Special rules for
			 partners providing investment management services to partnerships
					(a)In
			 generalPart I of subchapter K of chapter 1 is amended by adding
			 at the end the following new section:
						
							710.Special rules
				for partners providing investment management services to partnerships
								(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
									(1)In
				generalNotwithstanding section 702(b)—
										(A)an amount equal to
				the net capital gain with respect to such interest for any partnership taxable
				year shall be treated as ordinary income, and
										(B)subject to the
				limitation of paragraph (2), an amount equal to the net capital loss with
				respect to such interest for any partnership taxable year shall be treated as
				an ordinary loss.
										(2)Recharacterization
				of losses limited to recharacterized gainsThe amount treated as
				ordinary loss under paragraph (1)(B) for any taxable year shall not exceed the
				excess (if any) of—
										(A)the aggregate
				amount treated as ordinary income under paragraph (1)(A) with respect to the
				investment services partnership interest for all preceding partnership taxable
				years to which this section applies, over
										(B)the aggregate
				amount treated as ordinary loss under paragraph (1)(B) with respect to such
				interest for all preceding partnership taxable years to which this section
				applies.
										(3)Allocation to
				items of gain and loss
										(A)Net capital
				gainThe amount treated as ordinary income under paragraph (1)(A)
				shall be allocated ratably among the items of long-term capital gain taken into
				account in determining such net capital gain.
										(B)Net capital
				lossThe amount treated as ordinary loss under paragraph (1)(B)
				shall be allocated ratably among the items of long-term capital loss and
				short-term capital loss taken into account in determining such net capital
				loss.
										(4)Terms relating
				to capital gains and lossesFor purposes of this section—
										(A)In
				generalNet capital gain, long-term capital gain, and long-term
				capital loss, with respect to any investment services partnership interest for
				any taxable year, shall be determined under section 1222, except that such
				section shall be applied—
											(i)without regard to
				the recharacterization of any item as ordinary income or ordinary loss under
				this section,
											(ii)by only taking
				into account items of gain and loss taken into account by the holder of such
				interest under section 702 with respect to such interest for such taxable year,
				and
											(iii)by treating
				property which is taken into account in determining gains and losses to which
				section 1231 applies as capital assets held for more than 1 year.
											(B)Net capital
				lossThe term net capital loss means the excess of
				the losses from sales or exchanges of capital assets over the gains from such
				sales or exchanges. Rules similar to the rules of clauses (i) through (iii) of
				subparagraph (A) shall apply for purposes of the preceding sentence.
										(5)Special rules
				for dividends
										(A)IndividualsAny
				dividend allocated to any investment services partnership interest shall not be
				treated as qualified dividend income for purposes of section 1(h).
										(B)CorporationsNo
				deduction shall be allowed under section 243 or 245 with respect to any
				dividend allocated to any investment services partnership interest.
										(6)Special rule for
				qualified small business stockSection 1202 shall not apply to any gain
				from the sale or exchange of qualified small business stock (as defined in
				section 1202(c)) allocated with respect to any investment services partnership
				interest.
									(b)Dispositions of
				partnership interests
									(1)Gain
										(A)In
				generalAny gain on the disposition of an investment services
				partnership interest shall be—
											(i)treated as
				ordinary income, and
											(ii)recognized
				notwithstanding any other provision of this subtitle.
											(B)Gift and
				transfers at deathIn the case of a disposition of an investment
				services partnership interest by gift or by reason of death of the
				taxpayer—
											(i)subparagraph (A)
				shall not apply,
											(ii)such interest
				shall be treated as an investment services partnership interest in the hands of
				the person acquiring such interest, and
											(iii)any amount that
				would have been treated as ordinary income under this subsection had the
				decedent sold such interest immediately before death shall be treated as an
				item of income in respect of a decedent under section 691.
											(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
										(A)the aggregate
				amount treated as ordinary income under subsection (a) with respect to such
				interest for all partnership taxable years to which this section applies,
				over
										(B)the aggregate
				amount treated as ordinary loss under subsection (a) with respect to such
				interest for all partnership taxable years to which this section
				applies.
										(3)Election with
				respect to certain exchangesParagraph (1)(A)(ii) shall not apply
				to the contribution of an investment services partnership interest to a
				partnership in exchange for an interest in such partnership if—
										(A)the taxpayer makes
				an irrevocable election to treat the partnership interest received in the
				exchange as an investment services partnership interest, and
										(B)the taxpayer
				agrees to comply with such reporting and recordkeeping requirements as the
				Secretary may prescribe.
										(4)Distributions of
				partnership property
										(A)In
				generalIn the case of any distribution of property by a
				partnership with respect to any investment services partnership interest held
				by a partner, the partner receiving such property shall recognize gain equal to
				the excess (if any) of—
											(i)the fair market
				value of such property at the time of such distribution, over
											(ii)the adjusted
				basis of such property in the hands of such partner (determined without regard
				to subparagraph (C)).
											(B)Treatment of
				gain as ordinary incomeAny gain recognized by such partner under
				subparagraph (A) shall be treated as ordinary income to the same extent and in
				the same manner as the increase in such partner’s distributive share of the
				taxable income of the partnership would be treated under subsection (a) if,
				immediately prior to the distribution, the partnership had sold the distributed
				property at fair market value and all of the gain from such disposition were
				allocated to such partner. For purposes of applying subsection (a)(2), any gain
				treated as ordinary income under this subparagraph shall be treated as an
				amount treated as ordinary income under subsection (a)(1)(A).
										(C)Adjustment of
				basisIn the case a distribution to which subparagraph (A)
				applies, the basis of the distributed property in the hands of the distributee
				partner shall be the fair market value of such property.
										(D)Special rules
				with respect to mergers, divisions, and technical terminationsIn
				the case of a taxpayer which satisfies requirements similar to the requirements
				of subparagraphs (A) and (B) of paragraph (3), this paragraph and paragraph
				(1)(A)(ii) shall not apply to the distribution of a partnership interest if
				such distribution is in connection with a contribution (or deemed contribution)
				of any property of the partnership to which section 721 applies pursuant to a
				transaction described in paragraph (1)(B) or (2) of section 708(b).
										(c)Investment
				services partnership interestFor purposes of this section—
									(1)In
				generalThe term
				investment services partnership interest means any interest in an
				investment partnership acquired or held by any person in connection with the
				conduct of a trade or business described in paragraph (2) by such person (or
				any person related to such person). An interest in an investment partnership
				held by any person—
										(A)shall not be
				treated as an investment services partnership interest for any period before
				the first date on which it is so held in connection with such a trade or
				business,
										(B)shall not cease to
				be an investment services partnership interest merely because such person holds
				such interest other than in connection with such a trade or business,
				and
										(C)shall be treated
				as an investment services partnership interest if acquired from a related
				person in whose hands such interest was an investment services partnership
				interest.
										(2)Businesses to
				which this section appliesA
				trade or business is described in this paragraph if such trade or business
				primarily involves the performance of any of the following services with
				respect to assets held (directly or indirectly) by the investment partnership
				referred to in paragraph (1):
										(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
										(B)Managing,
				acquiring, or disposing of any specified asset.
										(C)Arranging
				financing with respect to acquiring specified assets.
										(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
										(3)Investment
				partnership
										(A)In
				generalThe term investment partnership means any
				partnership if, at the end of any calendar quarter ending after the date of
				enactment of this section—
											(i)substantially all
				of the assets of the partnership are specified assets (determined without
				regard to any section 197 intangible within the meaning of section 197(d)),
				and
											(ii)more than half of
				the capital of the partnership is attributable to qualified capital interests
				which (in the hands of the owners of such interests) constitute property not
				held in connection with a trade or business.
											(B)Special rules
				for determining if property not held in connection with trade or
				businessExcept as otherwise provided by the Secretary, for
				purposes of determining whether any interest in a partnership constitutes
				property not held in connection with a trade or business under subparagraph
				(A)(ii)—
											(i)any election under
				subsection (e) or (f) of section 475 shall be disregarded, and
											(ii)paragraph (5)(B)
				shall not apply.
											(C)Antiabuse
				rulesThe Secretary may issue regulations or other guidance which
				prevent the avoidance of the purposes of subparagraph (A), including
				regulations or other guidance which treat convertible and contingent debt (and
				other debt having the attributes of equity) as a capital interest in the
				partnership.
										(D)Controlled
				groups of entities
											(i)In
				generalIn the case of a controlled group of entities, if an
				interest in the partnership received in exchange for a contribution to the
				capital of the partnership by any member of such controlled group would (in the
				hands of such member) constitute property held in connection with a trade or
				business, then any interest in such partnership held by any member of such
				group shall be treated for purposes of subparagraph (A) as constituting (in the
				hands of such member) property held in connection with a trade or
				business.
											(ii)Controlled
				group of entitiesFor
				purposes of clause (i), the term controlled group of entities
				means a controlled group of corporations as defined in section 1563(a)(1),
				applied without regard to subsections (a)(4) and (b)(2) of section 1563. A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).
											(E)Special rule for
				corporationsFor purposes of this paragraph, in the case of a
				corporation, the determination of whether property is held in connection with a
				trade or business shall be determined as if the taxpayer were an
				individual.
										(4)Specified
				assetThe term specified asset means securities (as
				defined in section 475(c)(2) without regard to the last sentence thereof), real
				estate held for rental or investment, interests in partnerships, commodities
				(as defined in section 475(e)(2)), cash or cash equivalents, or options or
				derivative contracts with respect to any of the foregoing.
									(5)Related
				persons
										(A)In
				generalA person shall be treated as related to another person if
				the relationship between such persons is described in section 267(b) or
				707(b).
										(B)Attribution of
				partner servicesAny service described in paragraph (2) which is
				provided by a partner of a partnership shall be treated as also provided by
				such partnership.
										(d)Exception for
				certain capital interests
									(1)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of gain
				and loss (and any dividends) which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
										(A)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in subsection (c)(2)
				and who are not related to the partner holding the qualified capital interest,
				and
										(B)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
										(2)Authority to
				provide exceptions to allocation requirementsTo the extent provided by the Secretary in
				regulations or other guidance—
										(A)Allocations to
				portion of qualified capital interestParagraph (1) may be
				applied separately with respect to a portion of a qualified capital
				interest.
										(B)No or
				insignificant allocations to nonservice providersIn any case in which the requirements of
				paragraph (1)(B) are not satisfied, items of gain and loss (and any dividends)
				shall not be taken into account under subsection (a) to the extent that such
				items are properly allocable under such regulations or other guidance to
				qualified capital interests.
										(C)Allocations to
				service providers’ qualified capital interests which are less than other
				allocationsAllocations shall not be treated as failing to meet
				the requirement of paragraph (1)(A) merely because the allocations to the
				qualified capital interest represent a lower return than the allocations made
				to the other qualified capital interests referred to in such paragraph.
										(3)Special rule for
				changes in services and capital contributionsIn the case of an interest in a partnership
				which was not an investment services partnership interest and which, by reason
				of a change in the services with respect to assets held (directly or
				indirectly) by the partnership or by reason of a change in the capital
				contributions to such partnership, becomes an investment services partnership
				interest, the qualified capital interest of the holder of such partnership
				interest immediately after such change shall not, for purposes of this
				subsection, be less than the fair market value of such interest (determined
				immediately before such change).
									(4)Special rule for
				tiered partnershipsExcept as otherwise provided by the
				Secretary, in the case of tiered partnerships, all items which are allocated in
				a manner which meets the requirements of paragraph (1) to qualified capital
				interests in a lower-tier partnership shall retain such character to the extent
				allocated on the basis of qualified capital interests in any upper-tier
				partnership.
									(5)Exception for
				no-self-charged carry and management fee provisionsExcept as
				otherwise provided by the Secretary, an interest shall not fail to be treated
				as satisfying the requirement of paragraph (1)(A) merely because the
				allocations made by the partnership to such interest do not reflect the cost of
				services described in subsection (c)(2) which are provided (directly or
				indirectly) to the partnership by the holder of such interest (or a related
				person).
									(6)Special rule for
				dispositionsIn the case of
				any investment services partnership interest any portion of which is a
				qualified capital interest, subsection (b) shall not apply to so much of any
				gain or loss as bears the same proportion to the entire amount of such gain or
				loss as—
										(A)the distributive share of gain or loss that
				would have been allocated to the qualified capital interest (consistent with
				the requirements of paragraph (1)) if the partnership had sold all of its
				assets at fair market value immediately before the disposition, bears to
										(B)the distributive
				share of gain or loss that would have been so allocated to the investment
				services partnership interest of which such qualified capital interest is a
				part.
										(7)Qualified
				capital interestFor purposes of this section—
										(A)In
				generalThe term qualified capital interest means so
				much of a partner’s interest in the capital of the partnership as is
				attributable to—
											(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest (determined without regard to section 752(a)),
											(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
											(iii)the excess (if
				any) of—
												(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest, over
												(II)any items of
				deduction and loss so taken into account.
												(B)Adjustment to
				qualified capital interest
											(i)Distributions
				and lossesThe qualified capital interest shall be reduced by
				distributions from the partnership with respect to such interest and by the
				excess (if any) of the amount described in subparagraph (A)(iii)(II) over the
				amount described in subparagraph (A)(iii)(I).
											(ii)Special rule
				for contributions of propertyIn the case of any contribution of
				property described in subparagraph (A)(i) with respect to which the fair market
				value of such property is not equal to the adjusted basis of such property
				immediately before such contribution, proper adjustments shall be made to the
				qualified capital interest to take into account such difference consistent with
				such regulations or other guidance as the Secretary may provide.
											(C)Technical
				terminations, etc., disregardedNo increase or decrease in the
				qualified capital interest of any partner shall result from a termination,
				merger, consolidation, or division described in section 708, or any similar
				transaction.
										(8)Treatment of
				certain loans
										(A)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor
				purposes of this subsection, an investment services partnership interest shall
				not be treated as a qualified capital interest to the extent that such interest
				is acquired in connection with the proceeds of any loan or other advance made
				or guaranteed, directly or indirectly, by any other partner or the partnership
				(or any person related to any such other partner or the partnership). The
				preceding sentence shall not apply to the extent the loan or other advance is
				repaid before the date of the enactment of this section unless such repayment
				is made with the proceeds of a loan or other advance described in the preceding
				sentence.
										(B)Reduction in
				allocations to qualified capital interests for loans from nonservice-providing
				partners to the partnershipFor purposes of this subsection, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in subsection (c)(2)
				to the partnership (or any person related to such partner) shall be taken into
				account in determining the qualified capital interests of the partners in the
				partnership.
										(e)Other income and
				gain in connection with investment management services
									(1)In
				generalIf—
										(A)a person performs
				(directly or indirectly) investment management services for any investment
				entity,
										(B)such person holds
				(directly or indirectly) a disqualified interest with respect to such entity,
				and
										(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
										any income
				or gain with respect to such interest shall be treated as ordinary income.
				Rules similar to the rules of subsections (a)(5) and (d) shall apply for
				purposes of this subsection.(2)DefinitionsFor
				purposes of this subsection—
										(A)Disqualified
				interest
											(i)In
				generalThe term disqualified interest means, with
				respect to any investment entity—
												(I)any interest in
				such entity other than indebtedness,
												(II)convertible or
				contingent debt of such entity,
												(III)any option or
				other right to acquire property described in subclause (I) or (II), and
												(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
												(ii)ExceptionsSuch
				term shall not include—
												(I)a partnership
				interest,
												(II)except as
				provided by the Secretary, any interest in a taxable corporation, and
												(III)except as
				provided by the Secretary, stock in an S corporation.
												(B)Taxable
				corporationThe term taxable corporation
				means—
											(i)a
				domestic C corporation, or
											(ii)a
				foreign corporation substantially all of the income of which is—
												(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
												(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
												(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(2).
										(D)Investment
				entityThe term investment entity means any entity
				which, if it were a partnership, would be an investment partnership.
										(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance to—
									(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section,
									(2)prevent the avoidance of the purposes of
				this section, and
									(3)coordinate this
				section with the other provisions of this title.
									(g)Cross
				referenceFor 40 percent penalty on certain underpayments due to
				the avoidance of this section, see section
				6662.
								.
					(b)Application of
			 section 751 to indirect dispositions of investment services partnership
			 interests
						(1)In
			 generalSubsection (a) of section 751 is amended by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
							
								(3)investment services partnership interests
				held by the
				partnership,
								.
						(2)Certain
			 distributions treated as sales or exchangesSubparagraph (A) of
			 section 751(b)(1) is amended by striking or at the end of clause
			 (i), by inserting or at the end of clause (ii), and by inserting
			 after clause (ii) the following new clause:
							
								(iii)investment services partnership interests
				held by the
				partnership,
								.
						(3)Application of
			 special rules in the case of tiered partnershipsSubsection (f)
			 of section 751 is amended—
							(A)by striking
			 or at the end of paragraph (1), by inserting or
			 at the end of paragraph (2), and by inserting after paragraph (2) the following
			 new paragraph:
								
									(3)an investment services partnership interest
				held by the partnership,
									,
				and
							(B)by striking
			 partner. and inserting partner (other than a partnership
			 in which it holds an investment services partnership interest)..
							(4)Investment
			 services partnership interests; qualified capital
			 interestsSection 751 is amended by adding at the end the
			 following new subsection:
							
								(g)Investment
				services partnership interestsFor purposes of this section—
									(1)In
				generalThe term
				investment services partnership interest has the meaning given
				such term by section 710(c).
									(2)Adjustments for
				qualified capital interestsThe amount to which subsection (a)
				applies by reason of paragraph (3) thereof shall not include so much of such
				amount as is attributable to any portion of the investment services partnership
				interest which is a qualified capital interest (determined under rules similar
				to the rules of section 710(d)).
									(3)Exception for
				publicly traded partnershipsIn the case of an exchange of an
				interest in a publicly traded partnership (as defined in section 7704) to which
				subsection (a) applies—
										(A)this section shall
				be applied without regard to subsections (a)(3), (b)(1)(A)(iii), and (f)(3),
				and
										(B)such partnership shall be treated as owning
				its proportionate share of the property of any other partnership in which it is
				a partner.
										(4)Recognition of
				gainsAny gain with respect to which subsection (a) applies by
				reason of paragraph (3) thereof shall be recognized notwithstanding any other
				provision of this title.
									(5)Coordination
				with inventory itemsAn investment services partnership interest
				held by the partnership shall not be treated as an inventory item of the
				partnership.
									(6)Prevention of
				double countingUnder
				regulations or other guidance prescribed by the Secretary, subsection (a)(3)
				shall not apply with respect to any amount to which section 710 applies.
									(7)Valuation
				methodsThe Secretary shall
				prescribe regulations or other guidance which provide the acceptable methods
				for valuing investment services partnership interests for purposes of this
				section.
									.
						(c)Treatment for
			 purposes of section 7704Subsection (d) of section 7704 is
			 amended by adding at the end the following new paragraph:
						
							(6)Income from
				certain carried interests not qualified
								(A)In
				generalSpecified carried interest income shall not be treated as
				qualifying income.
								(B)Specified
				carried interest incomeFor purposes of this paragraph—
									(i)In
				generalThe term specified carried interest income
				means—
										(I)any item of income
				or gain allocated to an investment services partnership interest (as defined in
				section 710(c)) held by the partnership,
										(II)any gain on the
				disposition of an investment services partnership interest (as so defined) or a
				partnership interest to which (in the hands of the partnership) section 751
				applies, and
										(III)any income or
				gain taken into account by the partnership under subsection (b)(4) or (e) of
				section 710.
										(ii)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of clause (i).
									(C)Coordination
				with other provisionsSubparagraph (A) shall not apply to any
				item described in paragraph (1)(E) (or so much of paragraph (1)(F) as relates
				to paragraph (1)(E)).
								(D)Special rules
				for certain partnerships
									(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
										(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
										(II)Fifty percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
										(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
										(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
										(I)Substantially all
				of the assets of such partnership consist of interests in one or more publicly
				traded partnerships (determined without regard to subsection (b)(2)).
										(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
										(E)Transitional
				ruleSubparagraph (A) shall not apply to any taxable year of the
				partnership beginning before the date which is 10 years after the date of the
				enactment of this
				paragraph.
								.
					(d)Imposition of
			 penalty on underpayments
						(1)In
			 generalSubsection (b) of section 6662 is amended by inserting
			 after paragraph (7) the following new paragraph:
							
								(8)The application of
				section 710(e) or the regulations or other guidance prescribed under section
				710(f) to prevent the avoidance of the purposes of section
				710.
								.
						(2)Amount of
			 penalty
							(A)In
			 generalSection 6662 is amended by adding at the end the
			 following new subsection:
								
									(k)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(8), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
									.
							(B)Conforming
			 amendmentSubparagraph (B) of section 6662A(e)(2) is amended by
			 striking or (i) and inserting , (i), or
			 (k).
							(3)Special rules
			 for application of reasonable cause exceptionSubsection (c) of
			 section 6664 is amended—
							(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
							(B)by striking
			 paragraph (3) in paragraph (5)(A), as so redesignated, and
			 inserting paragraph (4); and
							(C)by inserting after
			 paragraph (2) the following new paragraph:
								
									(3)Special rule for
				underpayments attributable to investment management services
										(A)In
				generalParagraph (1) shall not apply to any portion of an
				underpayment to which section 6662 applies by reason of subsection (b)(8)
				unless—
											(i)the relevant facts affecting the tax
				treatment of the item are adequately disclosed,
											(ii)there is or was
				substantial authority for such treatment, and
											(iii)the taxpayer
				reasonably believed that such treatment was more likely than not the proper
				treatment.
											(B)Rules relating
				to reasonable beliefRules similar to the rules of subsection
				(d)(3) shall apply for purposes of subparagraph
				(A)(iii).
										.
							(e)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earnings from self-Employment
						(1)Internal Revenue
			 Code
							(A)In
			 generalSection 1402(a) is amended by striking and
			 at the end of paragraph (16), by striking the period at the end of paragraph
			 (17) and inserting ; and, and by inserting after paragraph (17)
			 the following new paragraph:
								
									(18)notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(2) with respect to any
				entity, investment services partnership income or loss (as defined in
				subsection (m)) of such individual with respect to such entity shall be taken
				into account in determining the net earnings from self-employment of such
				individual.
									.
							(B)Investment
			 services partnership income or lossSection 1402 is amended by
			 adding at the end the following new subsection:
								
									(m)Investment
				services partnership income or lossFor purposes of subsection (a)—
										(1)In
				generalThe term investment services partnership income or
				loss means, with respect to any investment services partnership interest
				(as defined in section 710(c)) or disqualified interest (as defined in section
				710(e)), the net of—
											(A)the amounts
				treated as ordinary income or ordinary loss under subsections (b) and (e) of
				section 710 with respect to such interest,
											(B)all items of
				income, gain, loss, and deduction allocated to such interest, and
											(C)the amounts
				treated as realized from the sale or exchange of property other than a capital
				asset under section 751 with respect to such interest.
											(2)Exception for
				qualified capital interestsA rule similar to the rule of section
				710(d) shall apply for purposes of applying paragraph
				(1)(B).
										.
							(2)Social Security
			 ActSection 211(a) of the Social Security Act is amended by
			 striking and at the end of paragraph (15), by striking the
			 period at the end of paragraph (16) and inserting ; and, and by
			 inserting after paragraph (16) the following new paragraph:
							
								(17)Notwithstanding the preceding provisions of
				this subsection, in the case of any individual engaged in the trade or business
				of providing services described in section 710(c)(2) of the Internal Revenue
				Code of 1986 with respect to any entity, investment services partnership income
				or loss (as defined in section 1402(m) of such Code) shall be taken into
				account in determining the net earnings from self-employment of such
				individual.
								.
						(f)Conforming
			 amendments
						(1)Subsection (d) of
			 section 731 is amended by inserting section 710(b)(4) (relating to
			 distributions of partnership property), after to the extent
			 otherwise provided by.
						(2)Section 741 is
			 amended by inserting or section 710 (relating to special rules for
			 partners providing investment management services to partnerships)
			 before the period at the end.
						(3)The table of sections for part I of
			 subchapter K of chapter 1 is amended by adding at the end the following new
			 item:
							
								
									Sec. 710. Special rules for partners providing investment
				management services to
				partnerships.
								
								.
						(g)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after the
			 date of the enactment of this Act.
						(2)Partnership
			 taxable years which include effective dateIn applying section 710(a) of the Internal
			 Revenue Code of 1986 (as added by this section) in the case of any partnership
			 taxable year which includes the date of the enactment of this Act, the amount
			 of the net capital gain referred to in such section shall be treated as being
			 the lesser of the net capital gain for the entire partnership taxable year or
			 the net capital gain determined by only taking into account items attributable
			 to the portion of the partnership taxable year which is after such date.
						(3)Dispositions of
			 partnership interests
							(A)In
			 generalSection 710(b) of such Code (as added by this section)
			 shall apply to dispositions and distributions after the date of the enactment
			 of this Act.
							(B)Indirect
			 dispositionsThe amendments made by subsection (b) shall apply to
			 transactions after the date of the enactment of this Act.
							(4)Other income and
			 gain in connection with investment management servicesSection 710(e) of such Code (as added by
			 this section) shall take effect on the date of the enactment of this
			 Act.
						FRaising the
			 capital gains rate
				351.Increased
			 capital gains rate for high-income individuals
					(a)In
			 generalParagraph (1) of section 1(h) is amended—
						(1)in subparagraph
			 (C), by striking of the adjusted net capital gain and all that
			 follows, and inserting “of the lesser of—
							
								(i)so much of the
				adjusted net capital gain (or, if less, taxable income) as exceeds the amount
				on which a tax is determined under subparagraph (B), or
								(ii)the excess (if
				any) of—
									(I)$50,000 ($100,000
				in the case of a joint return), over
									(II)the sum of the
				amounts on which a tax is determined under subparagraphs (A) and (B),
				and
									,
				and
						(2)by striking
			 subparagraphs (D) and (E) and inserting the following:
							
								(D)the lesser
				of—
									(i)28 percent,
				or
									(ii)the highest
				marginal tax rate determined under this section (determined without regard to
				this subsection) which would be imposed on the taxable income of the taxpayer
				in excess of the sum of the amount on which tax is determined under the
				preceding subparagraphs of this paragraph,
									multiplied by such amount of
				taxable
				income..
						(b)Minimum
			 taxParagraph (3) of section 55(b) is amended—
						(1)in subparagraph
			 (C), by striking of the adjusted net capital gain and all that
			 follows, and inserting
							
								of the lesser
			 of—(i)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B),
				or
								.
							
								(ii)the excess
				described in section 1(h)(1)(C)(ii),
				plus
								,
				and
						(2)by striking
			 subparagraphs (D) inserting the following:
							
								(D)the lesser
				of—
									(i)28 percent,
				or
									(ii)the highest
				marginal tax rate determined under section 1 (determined without regard to
				subsection (h)) which would be imposed on the taxable excess of the taxpayer in
				excess of the sum of the amount on which tax is determined under the preceding
				subparagraphs of this paragraph,
									multiplied by such amount of
				taxable
				excess..
						(c)Conforming
			 amendments
						(1)The following
			 provisions are amended by striking 15 percent and inserting
			 28 percent:
							(A)Section
			 1445(e)(1).
							(B)The second
			 sentence of section 7518(g)(6)(A).
							(C)Section
			 53511(f)(2) of title 46, United States Code.
							(2)Section 1445(e)(6) is amended by striking
			 15 percent (20 percent in the case of taxable years beginning after
			 December 31, 2010) and inserting 28 percent.
						(d)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2012.
						(2)WithholdingThe
			 amendments made by paragraphs (1)(A) and (2) of subsection (c) shall apply to
			 amounts paid on or after January 1, 2013.
						GPension Guaranty
			 Improvement
				361.Short
			 titleThis subtitle may be
			 cited as the Pension Guaranty Improvement Act of 2012.
				362.FindingsCongress makes the following
			 findings:
					(1)The Pension
			 Benefit Guaranty Corporation (referred to in this section as the
			 Corporation) plays a critical role in helping to protect the
			 retirement security of the 44,000,000 workers and retirees with defined benefit
			 pension plans.
					(2)The Corporation
			 has struggled over the years to address deficiencies and implement long-term
			 strategies for success.
					(3)The Corporation
			 faces long-term fiscal challenges, which have been exacerbated by the recent
			 financial crisis.
					(4)It is necessary
			 for Congress to take immediate steps to improve the governance of the
			 Corporation and ensure appropriate oversight by, and accountability to, key
			 stakeholders, including labor, plan sponsors, and retirees.
					(5)It is further
			 necessary to takes steps to ensure that the guaranty provided by the
			 Corporation is fair to participants and that the Corporation has sufficient
			 resources to satisfy its obligations.
					363.Pension
			 Benefit Guaranty Corporation Governance Improvement
					(a)Board of
			 Directors of the Pension Benefit Guaranty Corporation
						(1)In
			 generalSection 4002(d) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1302(d)) is amended to read as follows:
							
								(d)(1)The board of directors
				of the corporation consists of—
										(A)the Secretary of the Treasury, the
				Secretary of Labor, and the Secretary of Commerce; and
										(B)4 other members.
										(2)(A)The members of the
				board of directors described under paragraph (1)(B)—
											(i)shall be appointed by the President;
				and
											(ii)shall have expertise relevant to
				business of the corporation, which may include experience with insurance
				programs, defined benefit pension plans, or institutional asset
				management.
											(B)Except as provided in subparagraph
				(C)(ii), each member of the board of directors described under paragraph (1)(B)
				shall be appointed for a term of 4 years.
										(C)(i)The initial members of
				the board of directors described under paragraph (1)(B) shall be appointed as
				soon as practicable after the date of enactment of the Pension Guaranty
				Improvement Act of 2012.
											(ii)Of the initial members of the board
				of directors described under paragraph (1)(B) and appointed under clause
				(i)—
												(I)the term of one such member shall end
				on December 31, 2013;
												(II)the term of one such member shall end
				on December 31, 2014;
												(III)the term of one such member shall
				end on December 31, 2015; and
												(IV)the term of one such member shall end
				on December 31, 2016.
												(D)(i)Not more than 2 members
				of the board of directors described under paragraph (1)(B) may be members of
				the same political party.
											(ii)At least 1 member of the board of
				directors shall be an enrolled actuary or other financial expert.
											(iii)At least 1 member of the board of
				directors shall have experience with the issues unique to retired plan
				participants.
											(E)(i)Any vacancy on the
				board of directors shall be filled in the manner in which the original
				appointment was made.
											(ii)In the event of vacancy in the
				office of the Secretary of the Treasury, the Secretary of Labor, or the
				Secretary of Commerce and pending the appointment of a successor, or during the
				absence or disability of such a Secretary, the applicable acting Secretary
				shall be a member of the board of directors.
											(iii)A member of the board of directors
				appointed to fill a vacancy occurring before the expiration of the term for
				which the predecessor of such member was appointed shall be appointed for the
				remainder of such term.
											(iv)A member of the board of directors
				described under paragraph (1)(B) may continue to serve after the expiration of
				the term of office for which such member was appointed until a successor has
				been appointed.
											(F)A member of the board of directors
				described under paragraph (1)(B) may be removed for good cause by the President
				or by unanimous decision of the other members of the board of directors.
										(G)A majority of the members of the
				board of directors in office shall constitute a quorum for the transaction of
				business. The vote of the majority of the members present and voting at a
				meeting at which a quorum is present shall be the act of the board of
				directors.
										(3)Each member of the board of directors
				described under paragraph (1)(A) shall designate in writing an official, not
				below the level of Assistant Secretary, to serve as the voting representative
				of such member on the board. Such designation shall be effective until revoked
				or until a date or event specified therein. Any such representative may refer
				for board action any matter under consideration by the designating board
				member.
									(4)The members of the board of directors
				described under—
										(A)subparagraph (A) of paragraph (1),
				shall serve without compensation, but shall be reimbursed for travel,
				subsistence, and other necessary expenses incurred in the performance of their
				duties as members of the board; and
										(B)subparagraph (B) of paragraph (1)
				shall, for each day (including traveltime) during which they are attending
				meetings or conferences of the board or otherwise engaged in the business of
				the board, be compensated at a rate fixed by the corporation which is not in
				excess of the daily equivalent of the annual rate of basic pay for a position
				at level IV of the Executive Schedule under section 5315 of title 5, United
				States Code, and while away from their homes or regular places of business they
				may be allowed travel expenses, including per diem in lieu of subsistence, as
				authorized by section 5703 of title 5, United States Code.
										(5)(A)The Secretary of Labor
				is the chairman of the board of directors.
										(B)The President shall designate 1 of
				the members appointed under paragraph (2) as the vice-chairman of the board of
				directors.
										(6)The Inspector General of the
				corporation shall report to the board of directors, and not less than twice a
				year, shall attend a meeting of the board of directors to provide a report on
				the activities and findings of the Inspector General, including with respect to
				monitoring and review of the operations of the corporation.
									(7)The General Counsel of the
				corporation shall—
										(A)serve as the secretary to the board of
				directors, and shall advise such board as needed; and
										(B)have overall responsibility for all
				legal matters affecting the corporation and provide the corporation with legal
				advice and opinions on all matters of law affecting the corporation, except
				that the authority of the General Counsel shall not extend to the Office of
				Inspector General and the independent legal counsel of such Office.
										(8)Notwithstanding any other provision
				of this Act, the Office of Inspector General and the legal counsel of such
				Office is independent of the management of the corporation and the General
				Counsel of the corporation.
									(9)The board of directors may appoint
				and fix the compensation of employees as may be required to enable the board of
				directors to perform its duties. The board of directors shall determine the
				qualifications and duties of such employees and may appoint and fix the
				compensation of experts and consultants in accordance with the provisions of
				section 3109 of title 5, United States
				Code.
									.
						(2)Number of
			 meetings; public availabilitySection 4002(e) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1302(e)) is amended—
							(A)by striking
			 The board and inserting (1) The board;
							(B)by striking
			 the corporation. and inserting the corporation, but in no
			 case less than 4 times a year with not less than 5 members present. Not less
			 than 1 meeting of the board of directors during each year shall be a joint
			 meeting with the advisory committee under subsection (h).; and
							(C)by adding at the
			 end the following:
								
									(2)(A)Except as provided in
				subparagraph (B), the chairman of the board of directors shall make available
				to the public the minutes from each meeting of the board of directors.
										(B)The minutes of a meeting of the board
				of directors, or a portion thereof, shall not be subject to disclosure under
				subparagraph (A) if the chairman reasonably determines that such minutes, or
				portion thereof, contain confidential information relating to financial
				activities or personnel decisions of the corporation.
										(C)The minutes of a meeting, or portion
				of thereof, exempt from disclosure pursuant to subparagraph (B) shall be exempt
				from disclosure under section 552(b) of title 5, United States Code. For
				purposes of such section 552 of title 5, United States Code, this subparagraph
				shall be considered a statute described in subsection (b)(3) of such section
				552.
										.
							(3)Advisory
			 committee
							(A)Issues
			 considered by the CommitteeSection 4002(h)(1) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1302(h)(1)) is
			 amended—
								(i)by
			 striking , and (D) and inserting , (D);
			 and
								(ii)by striking
			 time to time. and inserting time to time, and (E) other
			 issues as determined appropriate by the advisory committee..
								(B)Joint
			 meetingSection 4002(h)(3) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1302(h)(3)) is amended by adding at the end the
			 following: Not less than 1 meeting of the advisory committee during each
			 year shall be a joint meeting with the board of directors under subsection
			 (e)..
							(b)Avoiding
			 conflicts of interestSection
			 4002 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1302) is
			 amended by adding at the end the following:
						
							(j)Conflicts of
				interest
								(1)In
				generalThe Director of the corporation and each member of the
				board of directors shall not participate in a decision of the corporation in
				which the Director or such member has a direct financial interest. The Director
				of the corporation shall not participate in any activities that would present a
				potential conflict of interest or appearance of a conflict of interest without
				approval of the board of directors.
								(2)Establishment
				of policyThe board of directors shall establish a policy that
				will inform the identification of potential conflicts of interests of the
				members of the board of directors and mitigate perceived conflicts of interest
				of such members and the Director of the
				corporation.
								.
					(c)Risk
			 mitigationSection 4002 of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1302), as
			 amended by subsection (b), is further amended by adding at the end the
			 following:
						
							(k)Risk management
				officerThe corporation shall have a risk management officer
				whose duties include evaluating and mitigating the risk that the corporation
				might experience. The individual in such position shall coordinate the risk
				management efforts of the corporation, explain risks and controls to senior
				management and the board of directors of the corporation, and make
				recommendations.
							.
					(d)DirectorSection 4002(c) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1302(c)) is amended to read as
			 follows:
						
							(c)The Director
				shall be accountable to the board of directors. The Director shall serve for a
				term of 5 years unless removed by the President or the board of directors
				before the expiration of such 5-year
				term.
							.
					(e)Senses of
			 Congress
						(1)Formation of
			 committeesIt is the sense of
			 Congress that the board of directors of the Pension Benefit Guaranty
			 Corporation established under section 4002 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1302), as amended by this section, should form
			 committees, including an audit committee and an investment committee, to
			 enhance the overall effectiveness of the board of directors.
						(2)Advisory
			 committeeIt is the sense of Congress that the advisory committee
			 to the Pension Benefit Guaranty Corporation established under section 4002 of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1302), as
			 amended by this section, should provide to the board of directors of such
			 corporation policy recommendations regarding changes to the law that would be
			 beneficial to the corporation or the voluntary private pension system.
						364.Participant
			 and plan sponsor advocate
					(a)In
			 generalTitle IV of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1301 et seq.) is
			 amended by inserting after section 4003 the following:
						
							4004.Participant
				and Plan Sponsor Advocate
								(a)In
				generalThe Secretary of Labor, in consultation with the Director
				of the corporation and pension participant and plan sponsor advocacy groups,
				shall select a Participant and Plan Sponsor Advocate. Such selected individual
				shall have demonstrated experience in the area of pensions and pension
				participant assistance.
								(b)DutiesThe
				Participant and Plan Sponsor Advocate shall—
									(1)act as a liaison
				between the corporation, sponsors of defined benefit pension plans insured by
				the corporation, and participants in pension plans trusteed by the
				corporation;
									(2)advocate for the
				full attainment of the rights of participants in plans trusteed by the
				corporation;
									(3)assist pension
				plan sponsors and participants in resolving disputes with the
				corporation;
									(4)identify areas in
				which participants and plan sponsors have persistent problems in dealings with
				the corporation;
									(5)to the extent
				possible, propose changes in the administrative practices of the corporation to
				mitigate problems;
									(6)identify
				potential legislative changes which may be appropriate to mitigate problems;
				and
									(7)refer instances
				of fraud, waste, and abuse, and violations of law to the Office of the
				Inspector General of the corporation.
									(c)RemovalIf
				the Participant and Plan Sponsor Advocate is removed from office or is
				transferred to another position or location within the Department of Labor, the
				Secretary shall communicate in writing the reasons for any such removal or
				transfer to Congress not less than 30 days before the removal or transfer.
				Nothing in this subsection shall prohibit a personnel action otherwise
				authorized by law, other than transfer or removal.
								(d)CompensationThe
				annual rate of basic pay for the Participant and Plan Sponsor Advocate shall be
				the rate payable for level III of the Executive Schedule under section 5314 of
				title 5, United States Code, plus 3 percent.
								(e)Annual
				Report
									(1)In
				generalNot later than December 31 of each calendar year, the
				Participant and Plan Sponsor Advocate shall report to the Health, Education,
				Labor, and Pensions Committee of the Senate, the Committee on Finance of the
				Senate, the Committee on Education and the Workforce of the House of
				Representatives, and the Committee on Ways and Means of the House of
				Representatives on the activities of the Office of the Participant and Plan
				Sponsor Advocate during the fiscal year ending during such calendar
				year.
									(2)ContentEach
				report submitted under paragraph (1) shall—
										(A)describe the
				activities, and evaluate the effectiveness of the Participant and Plan Sponsor
				Advocate during the preceding year;
										(B)identify
				significant problems the Participant and Plan Sponsor Advocate has
				identified;
										(C)include specific
				legislative and regulatory changes to address the problems; and
										(D)identify any
				actions taken to correct problems identified in any previous report.
										(3)Concurrent
				submissionThe Participant and Plan Sponsor Advocate shall submit
				a copy of each report to the Secretary of Labor, the Director of the
				corporation, and any other appropriate official at the same time such report is
				submitted to the committees of Congress under paragraph
				(1).
									.
					(b)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after the item
			 relating to section 4003 the following new item:
						
							
								4004. Participant and Plan
				Sponsor
				Advocate.
							
							.
					365.Increase in
			 multiemployer plan benefit guarantee and annual premium rates
					(a)Monthly benefit
			 guarantee
						(1)In
			 generalSubparagraph (A) of
			 section 4022A(c)(1) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1322a(c)(1)) is amended to read as follows:
							
								(A)100 percent of the accrual rate up to
				$11, plus the sum of—
									(i)75 percent of the lesser of—
										(I)$33, or
										(II)the accrual rate, if any, in excess of
				$11 and up to $44, and
										(ii)50 percent of the lesser
				of—
										(I)$40, or
										(II)the accrual rate, if any, in excess of
				$44,
				and
										.
						(2)Adjustment for
			 inflationSection 4022A(c) of such Act (29 U.S.C. 1322a(c)) is
			 amended by adding at the end the following new paragraph:
							
								(4)For each plan year beginning in a
				calendar year after 2011, there shall be substituted for each dollar amount
				specified in subparagraph (A) of paragraph (1) an amount equal to the greater
				of—
									(A)the product derived by multiplying
				such dollar amount specified in subparagraph (A) of paragraph (1) by the ratio
				of—
										(i)the national average wage index (as
				defined in section 209(k)(1) of the Social Security Act) for the first of the 2
				calendar years preceding the calendar year in which such plan year begins,
				to
										(ii)the national average wage index
				(as so defined) for 2009; and
										(B)such dollar amount in effect under
				subparagraph (A) of paragraph (1) for plan years beginning in the preceding
				calendar year.
									If the
				amount determined under this paragraph is not a multiple of $1, such product
				shall be rounded to the nearest multiple of
				$1..
						(3)Effective
			 dateThe amendment made by this subsection shall apply to plans
			 terminating or first receiving financial assistance from the Pension Benefit
			 Guaranty Corporation (within the meaning under section 4261 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1431)) after the date of the
			 enactment of this Act.
						(b)Required
			 reportSection 4022A(f) of such Act (29 U.S.C. 1322a(f)) is
			 amended by adding at the end the following new paragraph:
						
							(5)Notwithstanding any other provision
				of this subsection, the next report required to be submitted to Congress under
				this subsection after the date of enactment of the Pension Guaranty Improvement
				Act of 2012 shall be submitted not later than December 31,
				2013.
							.
					(c)Annual premium
			 rate
						(1)In
			 generalSubparagraph (A) of section 4006(a)(3) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1306(a)(3)) is
			 amended—
							(A)by inserting
			 and before January 1, 2012, after December 31,
			 2005, in clause (iv),
							(B)by striking
			 or at the end of clause (iii),
							(C)by striking the
			 period at the end of clause (iv) and inserting , or, and
							(D)by adding at the
			 end the following new clause:
								
									(v)in the case of a multiemployer plan,
				for plan years beginning after December 31, 2011, $18.00 for each individual
				who is a participant in such plan during the applicable plan
				year.
									.
							(2)Inflation
			 adjustmentParagraph (3) of section 4006(a) of such Act (29
			 U.S.C. 1306(a)) is amended by adding at the end the following new
			 subparagraph:
							
								(I)For each plan year beginning in a
				calendar year after 2011, there shall be substituted for the premium rate
				specified in clause (v) of subparagraph (A) an amount equal to the greater
				of—
									(i)the product derived by multiplying the
				premium rate specified in clause (v) of subparagraph (A) by the ratio
				of—
										(I)the national average wage index (as
				defined in section 209(k)(1) of the Social Security Act) for the first of the 2
				calendar years preceding the calendar year in which such plan year begins,
				to
										(II)the national average wage index
				(as so defined) for 2009; and
										(ii)the premium rate in effect under
				clause (v) of subparagraph (A) for plan years beginning in the preceding
				calendar year.
									If the amount
				determined under this subparagraph is not a multiple of $1, such product shall
				be rounded to the nearest multiple of
				$1..
						366.Improving
			 single employer program solvency
					(a)Flat-Rate
			 premium
						(1)In
			 generalClause (i) of section 4006(a)(3)(A) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1306(a)(3)(A)) is amended to
			 read as follows:
							
								(i)in the case of a single-employer plan,
				an amount for each individual who is a participant in such plan during the plan
				year equal to the sum of the additional premium (if any) determined under
				subparagraph (E) and—
									(I)for plan years beginning after
				December 31, 2005 and before January 1, 2012, $30;
									(II)for plan years beginning after
				December 31, 2011, and before January 1, 2013, $42;
									(III)for plan years beginning after
				December 31, 2012, and before January 1, 2014, $48; and
									(IV)for plan years beginning after
				December 31, 2013,
				$54;
									.
						(2)Adjustment for
			 inflationSubparagraph (F) of section 4006(a)(3) of such Act (29
			 U.S.C. 1306(a)(3)) is amended by adding at the end the following flush
			 sentence: For each plan year beginning in a calendar year after 2011,
			 clause (i)(II) shall be applied by substituting 2009 for
			 2004..
						(b)Variable-Rate
			 premium adjustment for inflationSection 4006(a)(3) of such Act
			 (29 U.S.C. 1306(a)(3)), as amended by section 365, is further amended by adding
			 at the end the following new subparagraph:
						
							(J)For each plan year beginning in a
				calendar year after 2011, there shall be substituted for the premium rate
				specified in clause (ii) of subparagraph (E) an amount equal to the greater
				of—
								(i)the product derived by multiplying the
				premium rate specified in clause (ii) of subparagraph (E) by the ratio
				of—
									(I)the national average wage index (as
				defined in section 209(k)(1) of the Social Security Act) for the first of the 2
				calendar years preceding the calendar year in which such plan year begins,
				to
									(II)the national average wage index
				(as so defined) for 2009; and
									(ii)the premium rate in effect under
				clause (ii) of subparagraph (E) for plan years beginning in the preceding
				calendar year.
								If the
				amount determined under this subparagraph is not a multiple of $1, such product
				shall be rounded to the nearest multiple of
				$1..
					HPension and
			 Participant Protection
				371.Short
			 titleThis subtitle may be
			 cited as the Pension and Participant
			 Protect Act.
				372.FindingsCongress makes the following
			 findings:
					(1)The ongoing
			 effects of the financial crisis have put enormous stress on the defined benefit
			 pension system.
					(2)It is in the best
			 interest of plan participants for Congress to take immediate steps to relieve
			 that stress by ensuring that pension contributions are less volatile and more
			 predictable, provided that participants are afforded additional protections
			 should their pensions be terminated in bankruptcy.
					(3)It is further in
			 the best interest of participants for Congress to take future steps to both
			 reduce the volatility in pension funding requirements and better protect plan
			 participants and retirees from loss.
					373.Pension
			 funding stabilization
					(a)Amendments to
			 Employee Retirement Income Security Act of 1974
						(1)In
			 generalSubparagraph (C) of section 303(h)(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1083(h)(2)) is amended by
			 adding at the end the following new clause:
							
								(iv)Segment rate
				stabilization
									(I)In
				generalIf a segment rate described in clause (i), (ii), or (iii)
				with respect to any applicable month (determined without regard to this clause)
				is less than the applicable minimum percentage, or more than the applicable
				maximum percentage, of the average of the segment rates described in such
				clause for years in the 25-year period ending with September 30 of the calendar
				year preceding the calendar year in which the plan year begins, then the
				segment rate described in such clause with respect to the applicable month
				shall be equal to the applicable minimum percentage or the applicable maximum
				percentage of such average, whichever is closest. The Secretary of the Treasury
				shall determine such average on an annual basis and may prescribe equivalent
				rates for years in any such 25-year period for which the rates described in any
				such clause are not available.
									(II)Applicable
				minimum percentage; applicable maximum percentageFor purposes of
				subclause (I), the applicable minimum percentage and the applicable maximum
				percentage for a plan year beginning in a calendar year shall be determined in
				accordance with the following table:
										
											
												
													If the calendar year is:The applicable minimum
						percentage is:The applicable
						maximum percentage is:
													
												
												
													201290%110%
													
													201385%115%
													
													201480%120%
													
													201575%125%
													
													After 201570%130%.
													
												
											
									.
						(2)Conforming
			 amendments
							(A)Subparagraph (F)
			 of section 303(h)(2) of such Act (29 U.S.C. 1083(h)(2)) is amended by inserting
			 and the averages determined under subparagraph (C)(iv) after
			 subparagraph (C).
							(B)Clauses (ii) and
			 (iii) of section 205(g)(3)(B) of such Act (29 U.S.C. 1055(g)(3)(B)) are each
			 amended by striking section 303(h)(2)(C) and inserting
			 section 303(h)(2)(C) (determined by not taking into account any
			 adjustment under clause (iv) thereof).
							(C)Clause (iv) of
			 section 4006(a)(3)(E) of such Act (29 U.S.C. 1306(a)(3)(E)) is amended by
			 striking section 303(h)(2)(C) and inserting section
			 303(h)(2)(C) (notwithstanding any regulations issued by the corporation,
			 determined by not taking into account any adjustment under clause (iv)
			 thereof).
							(b)Amendments to
			 Internal Revenue Code of 1986
						(1)In
			 generalSubparagraph (C) of section 430(h)(2) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 clause:
							
								(iv)Segment rate
				stabilization
									(I)In
				generalIf a segment rate described in clause (i), (ii), or (iii)
				with respect to any applicable month (determined without regard to this clause)
				is less than the applicable minimum percentage, or more than the applicable
				maximum percentage, of the average of the segment rates described in such
				clause for years in the 25-year period ending with September 30 of the calendar
				year preceding the calendar year in which the plan year begins, then the
				segment rate described in such clause with respect to the applicable month
				shall be equal to the applicable minimum percentage or the applicable maximum
				percentage of such average, whichever is closest. The Secretary shall determine
				such average on an annual basis and may prescribe equivalent rates for years in
				any such 25-year period for which the rates described in any such clause are
				not available.
									(II)Applicable
				minimum percentage; applicable maximum percentageFor purposes of
				subclause (I), the applicable minimum percentage and the applicable maximum
				percentage for a plan year beginning in a calendar year shall be determined in
				accordance with the following table:
										
											
												
													If the calendar year is:The applicable minimum
						percentage is:The applicable
						maximum percentage is:
													
												
												
													201290%110%
													
													201385%115%
													
													201480%120%
													
													201575%125%
													
													After 201570%130%.
													
												
											
									.
						(2)Conforming
			 amendments
							(A)Paragraph (6) of
			 section 404(o) of such Code is amended by inserting (determined by not
			 taking into account any adjustment under clause (iv) of subsection (h)(2)(C)
			 thereof) before the period.
							(B)Subparagraph (F)
			 of section 430(h)(2) of such Code is amended by inserting and the
			 averages determined under subparagraph (C)(iv) after
			 subparagraph (C).
							(C)Subparagraphs (C)
			 and (D) of section 417(e)(3) of such Code are each amended by striking
			 section 430(h)(2)(C) and inserting section 430(h)(2)(C)
			 (determined by not taking into account any adjustment under clause (iv)
			 thereof).
							(c)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply with
			 respect to plan years beginning after December 31, 2011.
						(2)ExceptionA
			 plan sponsor may elect not to have the amendments made by this section apply to
			 any plan year beginning on or before the date of the enactment of this Act
			 solely for purposes of determining the adjusted funding target attainment
			 percentage under sections 436 of the Internal Revenue Code of 1986 and 206(g)
			 of the Employee Retirement Income Security Act of 1974 for such plan year,
			 provided that the plan sponsor made such determination in good faith and
			 without an intent to trigger any statutorily required restrictions on benefits.
			 A plan shall not be treated as failing to meet the requirements of sections
			 411(d)(6) of such Code and 204(g) of such Act solely by reason of an election
			 under this paragraph.
						374.Congressional
			 commitment to encouraging pensionsNot later than December 31, 2012, the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and the Workforce of the House of Representatives shall
			 issue a report providing recommendations to improve and expand the defined
			 benefit pension system. Such report shall include recommendations
			 concerning—
					(1)measures to
			 further stabilize pension contribution rates;
					(2)additional or
			 expanded options to improve pension funding flexibility for plan sponsors
			 suffering a temporary business hardship;
					(3)incentives for
			 plans sponsors to establish or maintain pension plans permitting new entrants
			 and to encourage plan sponsors to unfreeze their pension plans; and
					(4)modifications to
			 the pension guaranty system and bankruptcy law necessary or appropriate to
			 protect plan participants and retirees from inequitable treatment.
					375.Participant
			 protection in bankruptcySections 4022(g) and 4044(e) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1322(g) and 1344(e)), as
			 added by section 404 of the Pension Protection Act of 2006, are repealed as of
			 October 1, 2011, and shall not apply with respect to proceedings initiated
			 under title 11, United States Code, or under any similar Federal law or law of
			 a State or political subdivision, on or after such date.
				IFair playing
			 field
				381.Short title;
			 findings; purposes
					(a)Short
			 titleThis subtitle may be
			 cited as the Fair Playing Field Act of
			 2012.
					(b)FindingsCongress makes the following
			 findings:
						(1)In 1978, Congress was concerned that lack
			 of clarity as to the proper classification of some workers, increased IRS
			 enforcement activity, and retroactive application by IRS of interpretations
			 that were arguably new had caused hardships for some small businesses and other
			 taxpayers and confusion as to the applicable rules.
						(2)To allow time to
			 develop a comprehensive approach to the problem, Congress enacted section 530
			 of the Revenue Act of 1978 as an interim measure protecting taxpayers from
			 liability for mis­clas­si­fi­ca­tion if the taxpayer has a reasonable basis for
			 classifying a worker as an independent contractor and meets certain other
			 conditions. In addition, the Act prohibited the Secretary of the Treasury from
			 publishing regulations or revenue rulings on workers’ employment tax status
			 pending the expected near-term enactment of clarifying legislation.
						(3)During the ensuing
			 33 years, Congress made section 530 of the Revenue Act of 1978 permanent,
			 however, changes in working relationships and the continued prohibition on new
			 guidance have increased the uncertainty as to the proper classification of
			 workers.
						(4)Many workers are
			 properly classified as independent contractors. In other instances, workers who
			 are employees are being treated as independent contractors. Such
			 misclassification for tax purposes contributes to inequities in the competitive
			 positions of businesses and to the Federal and State tax gap, and may also
			 result in misclassification for other purposes, such as denial of unemployment
			 benefits, workplace health and safety protections, and retirement or other
			 benefits or protections available to employees.
						(5)Workers,
			 businesses, and other taxpayers will benefit from clear guidance regarding
			 employment tax status. In the interest of fairness and in view of many service
			 recipients’ reliance on current section 530, such guidance should apply only
			 prospectively.
						(c)PurposesThe purposes of this subtitle are to permit
			 the Secretary of the Treasury to provide guidance allowing workers and
			 businesses to clearly understand the proper Federal tax classification of
			 workers and to provide relief allowing an orderly transition to new rules
			 designed to increase certainty and uniformity of treatment.
					382.Authority to
			 issue guidance clarifying employment status for purposes of employment
			 taxes
					(a)In
			 generalChapter 25 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							3511.Authority to
				issue guidance clarifying employment status
								(a)In
				generalThe Secretary shall
				issue such regulations or other guidance as the Secretary determines to be
				necessary or appropriate to clarify the proper employment status of individuals
				for purposes of any tax imposed by this subtitle.
								(b)Prohibition on
				retroactive assessments
									(1)In
				generalIf—
										(A)for purposes of
				any tax imposed by this subtitle, the taxpayer did not treat an individual as
				an employee for any period before the reclassification date with respect to
				such individual, and
										(B)in the case of periods after December 31,
				1978, and before such reclassification date, all Federal tax returns (including
				information returns) required to be filed by the taxpayer with respect to such
				individual for such period are filed on a basis consistent with the taxpayer’s
				treatment of such individual as not being an employee,
										then, for
				purposes of applying such taxes for periods before such reclassification date
				with respect to the taxpayer, the individual shall be deemed not to be an
				employee unless the taxpayer had no reasonable basis for not treating such
				individual as an employee.(2)Statutory
				standards providing one method of satisfying the requirements of paragraph
				(1)For purposes of paragraph (1), a taxpayer shall in any case
				be treated as having a reasonable basis for not treating an individual as an
				employee for a period if the taxpayer’s treatment of such individual for such
				period was in reasonable reliance on any of the following:
										(A)Judicial
				precedent, published rulings, technical advice with respect to the taxpayer, or
				a letter ruling to the taxpayer.
										(B)A past Internal
				Revenue Service audit of the taxpayer in which there was no assessment
				attributable to the treatment (for purposes of any tax imposed by this
				subtitle) of the individuals holding positions substantially similar to the
				position held by such individual.
										(C)Long-standing
				recognized practice of a significant segment of the industry in which such
				individual was engaged.
										(3)Consistency
				required in the case of prior tax treatmentParagraph (1) shall
				not apply with respect to the treatment of any individual (hereafter in this
				paragraph referred to as the reclassified individual) for purposes of any tax
				imposed by this subtitle for any period ending after December 31, 1978, if the
				taxpayer (or a predecessor) has treated any individual holding a substantially
				similar position as an employee for purposes of any tax imposed by this
				subtitle for any period beginning after December 31, 1977, and ending before
				the reclassification date with respect to such reclassified individual.
									(c)DefinitionsFor
				purposes of this section—
									(1)Reclassification
				date
										(A)In
				generalThe term reclassification date means, with
				respect to any individual, the earlier of—
											(i)the first day of
				the first calendar quarter beginning more than 180 days after the date of an
				employee classification determination with respect to such individual,
				or
											(ii)the effective date of the first applicable
				final regulation issued by the Secretary under subsection (a) with respect to
				such individual (or, if later, the first day of the first calendar quarter
				beginning more than 180 days after such regulation is issued).
											(B)Employee
				classification determinationThe term employee classification
				determination means, with respect to any individual, a determination by
				the Secretary, in connection with an audit of the taxpayer which is described
				in section 7436 and which commences after the date which is 1 year after the
				date of the enactment of this section, that a class of individuals holding
				positions with such taxpayer which are substantially similar to the position
				held by such individual are employees.
										(C)First applicable
				final regulationThe term
				first applicable final regulation means, with respect to any
				individual, the first final regulation (or other guidance of general
				applicability) which sets forth the factors for determining the employment
				status of a class of individuals holding positions substantially similar to the
				position held by such individual.
										(2)Employment
				statusThe term employment status means the status
				of an individual, under the usual common law rules applicable in determining
				the employer-employee relationship, as an employee or as an independent
				contractor (or other individual who is not an employee).
									(d)Continuation of
				certain special rules
									(1)Exception for
				certain skilled workersSubsection (b) shall not apply in the
				case of an individual who, pursuant to an arrangement between the taxpayer and
				another person, provides services for such other person as an engineer,
				designer, drafter, computer programmer, systems analyst, or other similarly
				skilled worker engaged in a similar line of work.
									(2)Notice of
				availability of sectionAn officer or employee of the Internal
				Revenue Service shall, before or at the commencement of any audit inquiry
				relating to the employment status of one or more individuals who perform
				services for the taxpayer, provide the taxpayer with a written notice of the
				provisions of this section.
									(3)Rules relating
				to statutory standardsFor purposes of subsection (b)(2)—
										(A)a taxpayer may not
				rely on an audit commenced after December 31, 1996, for purposes of
				subparagraph (B) thereof unless such audit included an examination for purposes
				of any tax imposed by this subtitle whether the individual involved (or any
				individual holding a position substantially similar to the position held by the
				individual involved) should be treated as an employee of the taxpayer,
										(B)in no event shall
				the significant segment requirement of subparagraph (C) thereof be construed to
				require a reasonable showing of the practice of more than 25 percent of the
				industry (determined by not taking into account the taxpayer), and
										(C)in applying the
				long-standing recognized practice requirement of subparagraph (C)
				thereof—
											(i)such requirement
				shall not be construed as requiring the practice to have continued for more
				than 10 years, and
											(ii)a
				practice shall not fail to be treated as long-standing merely because such
				practice began after 1978.
											(4)Availability of
				safe harborsNothing in this section shall be construed to
				provide that subsection (b) only applies where the individual involved is
				otherwise an employee of the taxpayer.
									(5)Burden of
				proof
										(A)In
				generalIf—
											(i)a taxpayer
				establishes a prima facie case that it was reasonable not to treat an
				individual as an employee for purposes of subsection (b), and
											(ii)the taxpayer has
				fully cooperated with reasonable requests from the Secretary,
											then the burden of proof with
				respect to such treatment shall be on the Secretary.(B)Exception for
				other reasonable basisIn the case of any issue involving whether
				the taxpayer had a reasonable basis not to treat an individual as an employee
				for purposes of subsection (b), subparagraph (A) shall only apply for purposes
				of determining whether the taxpayer meets the requirements of subparagraph (A),
				(B), or (C) of subsection (b)(2).
										(6)Preservation of
				prior period safe harborIf—
										(A)an individual
				would (but for the treatment referred to in subparagraph (B)) be deemed not to
				be an employee of the taxpayer under subsection (b) for any prior period,
				and
										(B)such individual is
				treated by the taxpayer as an employee for purposes of the taxes imposed by
				this subtitle for any subsequent period,
										then, for
				purposes of applying such taxes for such prior period with respect to the
				taxpayer, the individual shall be deemed not to be an employee.(7)Substantially
				similar positionFor purposes of subsection (b) and this
				subsection, the determination as to whether an individual holds a position
				substantially similar to a position held by another individual shall include
				consideration of the relationship between the taxpayer and such
				individuals.
									(8)Treatment of
				test room supervisors and proctors who assist in the administration of college
				entrance and placement exams
										(A)In
				generalIn the case of an individual described in subparagraph
				(B) who is providing services as a test proctor or room supervisor by assisting
				in the administration of college entrance or placement examinations, subsection
				(b) shall be applied to such services performed after December 31, 2006 (and
				remuneration paid for such services) without regard to paragraph (3)
				thereof.
										(B)ApplicabilityAn
				individual is described in this subparagraph if the individual—
											(i)is
				providing the services described in subsection (b) to an organization described
				in section 501(c) and exempt from tax under section 501(a), and
											(ii)is not otherwise
				treated as an employee of such organization for purposes of this
				subtitle.
											(9)Treatment of
				securities broker dealersIn determining for purposes of this
				title whether a registered representative of a securities broker-dealer is an
				employee (as defined in section 3121(d)), no weight shall be given to
				instructions from the service recipient which are imposed only in compliance
				with investor protection standards imposed by the Federal Government, any State
				government, or a governing body pursuant to a delegation by a Federal or State
				agency.
									(e)Statements to
				independent contractors
									(1)In
				generalEach person who contracts for the services of an
				independent contractor on a regular and ongoing basis, within the scope of such
				person’s trade or business, shall provide a written statement to such
				independent contractor notifying such independent contractor of the Federal tax
				obligations of an independent contractor, the labor and employment law
				protections that do not apply to independent contractors, and the right of such
				independent contractor to seek a status determination from the Internal Revenue
				Service.
									(2)Independent
				contractorFor purposes of this subsection, the term
				independent contractor means any individual who is not treated as
				an employee by the person receiving the services referred to in paragraph
				(1).
									(3)Timing of
				statementExcept as otherwise provided by the Secretary, the
				statement required under paragraph (1) shall be provided within a reasonable
				period of entering into the contract referred to in paragraph (1).
									(4)Development of
				model statementThe Secretary shall develop model materials for
				providing the statement required under paragraph
				(1).
									.
					(b)Reduced penalty
			 not applicable in cases of noncompliance with guidance without reasonable
			 basisSubsection (c) of
			 section 3509 of the Internal Revenue Code of 1986 is amended—
						(1)by striking
			 if such liability and
			 inserting
							
								if—(1)such
				liability
								,
				and
						(2)by striking the
			 period at the end and inserting
							
								,
			 or(2)such liability relates to an individual who
				is treated as an employee under regulations or other guidance issued by the
				Secretary under section 3511(a) and the taxpayer lacks a reasonable basis for
				treating the individual as other than an employee.
								In the
				case of a taxpayer which has received a final written determination from the
				Internal Revenue Service holding that the individual referred to in paragraph
				(2) (or another individual who holds a position with the taxpayer substantially
				similar to the position held by such individual) is an employee, such taxpayer
				shall be treated for purposes of paragraph (2) as lacking a reasonable basis
				for treating such individual as other than an employee with respect to periods
				beginning on and after the first day of the first calendar quarter beginning
				more than 180 days after the date of such written determination unless the
				taxpayer establishes by clear and convincing evidence that the taxpayer has a
				reasonable basis for such
				treatment..
						(c)Conforming
			 amendments
						(1)Paragraph (2) of
			 section 6724(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (GG), by striking the period at
			 the end of subparagraph (HH) and inserting , or, and by
			 inserting after subparagraph (HH) the following new subparagraph:
							
								(II)section 3511(e) (relating to statements to
				independent
				contractors).
								.
						(2)Paragraph (2) of
			 section 7436(a) of such Code is amended by striking subsection (a) of
			 section 530 of the Revenue Act of 1978 and inserting section
			 3511(b).
						(3)The table of
			 sections for chapter 25 of such Code is amended by adding at the end the
			 following new item:
							
								
									Sec. 3511. Authority to issue guidance clarifying employment
				status.
								
								.
						(d)Termination of
			 section 530 of the Revenue Act of 1978The Revenue Act of 1978 is
			 amended by striking section 530.
					(e)Reports on
			 worker misclassificationBeginning with the first fiscal year
			 beginning after the date the first regulation or other guidance is issued for
			 public comment under section 3511(a) of the Internal Revenue Code of 1986 (as
			 added by this section):
						(1)A
			 report each fiscal year on worker classification which shall include the total
			 number of examinations of employers initiated because of suspected worker
			 classification issues, the total number of examinations that included
			 determinations on worker classification issues, the amount of additional tax
			 liabilities associated with worker classification enforcement actions, the
			 number of workers reclassified as a result of these actions, the number of
			 requests for Determination of Worker Status (Form SS–8), and technical guidance
			 on how to understand the data provided in the report.
						(2)A
			 report each fiscal year in which new statistically valid data is compiled and
			 interpreted on worker classification, prepared on the basis of information
			 gathered during an Employment Tax Study conducted by the National Research
			 Program (NRP) of the Internal Revenue Service. Such report shall provide
			 statistical estimates of the number of employers misclassifying workers, the
			 number of workers misclassified, the industries involved, data interpretations
			 and conclusions, and a description of the impact of improper worker
			 classification on the employment tax gap.
						(f)Effective
			 dates
						(1)Delayed
			 effective date of regulations and guidanceExcept as provided in
			 paragraph (2), any regulation or other guidance issued under section 3511(a) of
			 the Internal Revenue Code of 1986, as added by this section, shall not apply to
			 services rendered before the date which is 1 year after the date of the
			 enactment of this Act.
						(2)Treatment of
			 securities broker dealersParagraph (9) of section 3511(d) of the
			 Internal Revenue Code of 1986, as added by this section, shall apply to
			 services performed after December 31, 1997.
						(3)Authority to
			 issue regulations and guidance immediatelySo much of the
			 amendment made by subsection (d) as relates to subsection (b) of section 530 of
			 the Revenue Act of 1978 shall take effect on the date of the enactment of this
			 Act.
						(4)Delayed
			 termination of remainder of section 530 of the Revenue Act of
			 1978Except as provided in paragraph (3), the amendments made by
			 subsections (c)(1) and (d) shall apply to services rendered on or after the
			 date which is 1 year after the date of the enactment of this Act.
						IVRebuild America
			 Trust Fund
			401.Establish
			 Rebuild America Trust Fund
				(a)In
			 generalSubchapter A of chapter 98 is amended by adding at the
			 end the following new section:
					
						9512.Rebuild
				America Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Rebuild America Trust Fund,
				consisting of such amounts as may be appropriated or credited to such fund as
				provided in this section or section 9602(b).
							(b)Transfers to
				Trust FundThere are hereby appropriated to the Rebuild America
				Trust Fund amounts equivalent to the revenues resulting from the amendments
				made by title III of the Rebuild America
				Act.
							(c)Authority To
				borrow
								(1)In
				generalThere are authorized to be appropriated to the Rebuild
				America Trust Fund, as repayable advances, such sums as may be necessary to
				carry out the other purposes of the Rebuild
				America Act as described in subsection (d)(2).
								(2)Limitation on
				aggregate advancesThe maximum aggregate amount of repayable
				advances to the Rebuild America Trust Fund which is outstanding at any one time
				shall not exceed an amount equal to the amount which the Secretary estimates
				will be equal to the sum of the amounts appropriated to the Rebuild America
				Trust Fund under subsection (b) during the following 60 months.
								(3)Repayment of
				advances
									(A)In
				generalAdvances made to the Rebuild America Trust Fund shall be
				repaid, and interest on such advances shall be paid, to the general fund of the
				Treasury when the Secretary determines that moneys are available for such
				purposes in the Rebuild America Trust Fund.
									(B)Final
				repaymentNo advance shall be made to the Rebuild America Trust
				Fund after September 30, 2022, and all advances to such Trust Fund shall be
				repaid on or before September 30, 2024.
									(C)Rate of
				interestInterest on advances made to the Rebuild America Trust
				Fund shall be at a rate determined by the Secretary of the Treasury (as of the
				close of the calendar month preceding the month in which the advance is made)
				to be equal to the current average market yield on outstanding marketable
				obligations of the United States with remaining periods to maturity comparable
				to the anticipated period during which the advance will be outstanding and
				shall be compounded annually.
									(d)Expenditures
								(1)In
				generalAmounts in the Rebuild America Trust Fund shall be
				available, without further appropriation—
									(A)to transfer to
				accounts specified by, and to carry out the provisions of, section 103 of the
				Rebuild America Act, and
									(B)as provided for
				in the Rebuild America Act (and
				the amendments made by that Act).
									(2)Allocation of
				fundsThe Secretary shall allocate funds from the Rebuild America
				Trust Fund to the responsible Departments for distribution to the States and
				subdivisions within 15 days of the beginning of each fiscal year as set in
				section 103 of the Rebuild America
				Act. Each Secretary of such a Department shall allocate the funds
				set by formula to the States or local receiving entities within 90 days of the
				beginning of such fiscal year.
								(3)Administrative
				fundsThe portion of funds allowed for administrative costs for
				any account may not exceed the percentage used for administering those funds at
				both the Federal and the State levels under the underlying regular program that
				is in effect for the latest appropriations measure expiring at the end of a
				fiscal year.
								(4)Maintenance of
				effort
									(A)Federal
				levelThe funds provided from the Rebuild America Trust Fund
				shall not be provided by the Secretary to an account if the appropriations for
				that account are to be funded at not less than the sum provided in fiscal year
				2012, not including emergency funds.
									(B)State
				levelA State or local government shall not receive funds for an
				account provided by the Rebuild America Trust Fund unless that State maintains
				the same level of funding for that function as the State and local governments
				provided in State fiscal year 2011. The Secretary shall, by rule define the
				State programs representing the function for each account for which funds are
				provided by the Trust Fund.
									(5)Use of American
				iron, steel, manufactured goods, and equipment
									(A)In
				generalNone of the funds made available by the Rebuild America
				Trust Fund may be used for a project for the construction, alteration,
				maintenance, or repair of a public building or public work unless all of the
				iron, steel, manufactured goods, and equipment used in the project are produced
				in the United States.
									(B)ExceptionsSubparagraph
				(A) shall not apply in any case or category of cases in which the head of the
				Federal department or agency involved finds that—
										(i)applying
				subparagraph (A) would be inconsistent with the public interest,
										(ii)iron, steel, the
				relevant manufactured goods, or the relevant equipment are not produced in the
				United States in sufficient and reasonably available quantities and of a
				satisfactory quality, or
										(iii)inclusion of
				iron, steel, manufactured goods, and equipment produced in the United States
				will increase the cost of the overall project by more than 25 percent.
										(C)Publication of
				justificationIf the head of a Federal department or agency
				determines that it is necessary to waive the application of subparagraph (A)
				based on a finding under subparagraph (B), the head of the department or agency
				shall publish in the Federal Register a detailed written justification as to
				why the provision is being waived.
									(D)Consistency
				with international agreementsThis paragraph shall be applied in
				a manner consistent with United States obligations under international
				agreements.
									(6)Wage rate
				requirementsNotwithstanding any other provision of law and in a
				manner consistent with other provisions in this section and in the
				Rebuild America Act, all
				laborers and mechanics employed by contractors and subcontractors on projects
				funded directly by or assisted in whole or in part by and through the Federal
				Government pursuant to funds made available by the
				Rebuild America Act shall be
				paid wages at rates not less than those prevailing on projects of a character
				similar in the locality as determined by the Secretary of Labor in accordance
				with subchapter IV of chapter 31 of title 40, United States Code. With respect
				to the labor standards specified in this paragraph, the Secretary of Labor
				shall have the authority and functions set forth in Reorganization Plan
				Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title
				40, United States
				Code.
								.
				(b)Conforming
			 amendmentThe table of sections for subchapter A of chapter 98 is
			 amended by adding at the end the following new item:
					
						
							Sec. 9512. Rebuild America Trust
				Fund.
						
						.
				
